 



Exhibit 10j
CONTRACT TO PURCHASE
LIMITED PARTNERSHIP INTERESTS
          THIS AGREEMENT is made and entered into as of October 1, 2004 by and
among BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP, a Delaware limited
partnership (“Seller”) having an office c/o Megan Asset Management, Inc., 1424
W. Century Avenue, Suite 102, Bismarck, ND 58503, MPF BAYFIELD ACQUISITION, LLC,
a California limited liability company (“Buyer”) having an office c/o Mackenzie
Patterson Fuller, Inc., 1640 School Street, Moraga, CA 94556 and MACKENZIE
PATTERSON FULLER, INC., a California corporation having an office at 1640 School
Street, Moraga, CA 94556 (“Guarantor”).
RECITALS
     Seller is the sole limited partner of eighty-one (81) limited partnerships
listed on Exhibit A attached hereto (“Partnerships”). Each of the Partnerships
is the owner of the respective apartment project for low to moderate income
families as set forth on Exhibit A (“Apartment Projects”). The limited
partnership interests of the Partnerships (“Partnership Interests”) are
unencumbered except for the obligations outlined in that certain JOINT PLAN OF
REORGANIZATION OF 52 DEBTORS DATED MAY 9, 1990, approved by the United States
Bankruptcy Court of the Eastern District of New York as such plan has been
modified by the Confirmation Order relating thereto and as subsequently amended
(“Plan”). Capitalized terms used herein but not defined herein shall have the
meanings set forth in the Partnership Agreement (as defined herein) or in the
Plan.
     Seller desires to sell, and Buyer desires to purchase, up to forty-nine and
one-half percent (49.5%) of the Partnership Interests in each Partnership, and
Seller wishes to grant, and Buyer wishes to obtain, options to purchase the
remaining Partnership Interests when such purchase and sale would not cause
termination of the Partnerships. Upon the transfer of such interests to Buyer,
Buyer will assume the rights and duties of Seller in the Amended and Restated
Agreement and Certificate of Limited Partnership of each of the Partnerships, as
amended (“Partnership Agreement”), but only to the extent provided in this
Agreement.
     Guarantor, an affiliate of Buyer, has executed this Agreement and will
execute the Guaranty (as hereinafter defined) for purposes of unconditionally
guaranteeing Buyer’s obligations hereunder and under the Secured Promissory
Notes (as hereinafter defined) to be delivered by Buyer in partial satisfaction
of its payment obligations hereunder. To secure the Secured Promissory Notes
Buyer will grant to Seller a security interest in the Partnership Interests.
     In consideration of the mutual promises contained herein, the parties agree
as follows:
     Section 1. PURCHASE OF PARTNERSHIP INTERESTS AND OPTIONS.
     (a) Purchase and Sale. Seller shall sell, and Buyer shall purchase, the
right, title and interest of Seller in fifty percent of the Partnership
Interests owned by Seller as set forth on
/s/ PJM            

1



--------------------------------------------------------------------------------



 



Exhibit A, Column Q, except that Buyer shall purchase only 33.0% of the
Partnership Interests of Seller in the 2005 Partnerships as listed on
Exhibit A-1, and Seller shall grant, and Buyer shall purchase, the Short Option
and the First Option as provided in Section 2 (b) hereof. Such purchase and sale
of Partnership Interests and grant and purchase of options shall be effective on
October 1, 2004 (“Effective Date”).
     (b) Purchase Price. The price for the purchase of the Partnership Interests
and options as provided in paragraph (a) of this Section 1 is:
          (i) Cash Consideration: ONE MILLION FIVE HUNDRED TWENTY FOUR THOUSAND
NINE HUNDRED TWELVE DOLLARS ($1,524,912), payable as follows:
     $331,000 at the First Closing, payable in cash;
     $210,000 on April 15, 2005;
     $238,000 on June 15, 2005
     $425,000 on December 15, 2005; and
     $320,912 on June 15, 2006 (collectively, “Cash Consideration”); and
     (ii) Assumption of Seller’s 8% Interest Obligation: Buyer’s assumption of
Seller’s obligation to pay the respective percentages set forth on Exhibit_A of
the 8% interest payable pursuant to Article 15(l)(a)(ii) of the Plan as a first
priority from the proceeds of any Capital Event (“8% Interest Obligation”); and
     (iii) Assumption of Seller’s Obligations as Limited Partner: Buyer’s
assumption of the respective percentages set Forth on Exhibit A of the
obligations of Seller as Limited Partner under each of the Partnership
Agreements that arise from on and after the date of the First Closing (“LP
Obligations”).
The Cash Consideration, 8% Interest Obligation and LP Obligations shall
constitute and be defined herein as the “Purchase Price”. All payments of Cash
Consideration shall be paid in United States Dollars by electronic funds
transfer or cashier’s check payable to the order of Seller.
     (c) Secured Promissory Notes. All Cash Consideration not to be paid at the
First Closing shall be evidenced by a separate, non-negotiable secured
promissory notes of Buyer payable to the order of Seller in the form of
Exhibit B attached hereto (“First Closing Note”). To secure Buyer’s performance
under the First Closing Note and under any other notes that may be delivered by
Buyer under this Agreement or upon exercise of the First Option, if exercised,
(collectively, the “Secured Promissory Notes”), Guarantor shall execute and
deliver to Seller a guaranty in the form of Exhibit C attached hereto
(“Guaranty”), and Buyer shall execute and deliver to Seller a security agreement
in the form of Exhibit D attached hereto (“Security
/s/ PJM            

2



--------------------------------------------------------------------------------



 



Agreement”). Seller may assign the Secured Promissory Notes to an affiliate of
Seller in satisfaction of sums, if any, due it from Seller.
     (d) Contingent Cash Consideration Adjustment. If and to the extent that the
annual depreciation expense of the Partnerships during tax year 2006 is not at
least 95% or exceeds 105% of the anticipated annual depreciation expense of the
Partnerships for 2006 as reflected on Exhibit A, the total consideration to be
paid under the Cash Consideration and the Options, including commissions (i.e.,
$3,603,449), will be reduced or increased, as applicable, by a percentage equal
to the percentage difference between the anticipated annual depreciation expense
and the actual annual depreciation expense. The adjustment will be made, if
applicable, by reducing (or increasing) the principal balance of the Secured
Promissory Notes securing the remaining payments due under the First Option
Exercise Price. Notwithstanding the foregoing, there shall be no adjustment with
respect to any Partnership Interest sold or disposed of by Buyer prior to the
end of 2006 because Buyer should have received the full anticipated economic
benefit from such Partnership Interest. For example, the anticipated annual
depreciation expense on Exhibit A for 2006 is $3,034,168 and if the actual
annual depreciation expense for 2006 were $2,730,751 (i.e., 10% less), then the
next payment under the First Option. Exercise Price would be reduced by $360,344
(i.e., 10% of $3,603,449), so that the next payment would be $589,656 rather
than $950,000. If the adjustment were to exceed $950,000, then the $200,000
payment due June 15, 2008 would be adjusted as well.
     Section 2. OPTIONS.
     (a) Option to Avoid Technical Termination. To avoid a transfer of more than
thirty-three percent (33.0%) of the Partnership Interests in any 2005
Partnership (as defined on Exhibit A-1) or a technical termination of any of the
Partnerships, the parties agree that if the aggregate Partnership Interests
being transferred hereunder exceed thirty-three percent (33.0%) of the
Partnership Interests of any 2005 Partnership or forty-nine and one-helf percent
(49.5%) of the Partnership Interests in any other Partnership listed on
Exhibit A, or would cause such a technical termination, the affected Partnership
Interests being sold and the allocable purchase price for such Partnership
Interests will be reduced accordingly by the excess amount, and Buyer shall be
granted an option to purchase such excess amount at a pro-rata price. Such
option shall not be exercisable until one year and one day has elapsed from the
date of the applicable closing and if exercised, shall be closed in accordance
with the terms and conditions of this Agreement at that future date.
     (b) Options to Purchase Remaining Partnership Interests. Subject to the
terms and conditions of this Agreement, at the First Closing Seller hereby
grants Buyer (i) an option to purchase an additional sixteen and one-half
percent (16.5%) of the Partnership Interests in the 2005 Partnerships
(respectively, the “Short Option” and the “Short Option Partnership Interests”)
and (ii) an option to purchase the balance of the Partnership Interests, subject
to the receipt of the Required Consents as provided in Section 8 hereof, not
purchased at the First Closing or pursuant to the Short Option (the “First
Option” and the “First Option Partnership Interests”). The consideration for
both of such options will be $1,000 per Partnership or a total of $81,000 (the
“Option Price”), which Option Price is included in the Purchase Price. The Short
Option is exercisable no earlier than January 1, 2005 and no later than
January 15, 2005. The First Option is exercisable no earlier than December 1,
2005 and no later than December 30, 2005. Each of
/s/ PJM            

3



--------------------------------------------------------------------------------



 



the Short Option and the First Option shall be exercised by Buyer’s written
notice sent or delivered to Seller indicating Buyer’s desire to exercise the
applicable option and the date on which the closing of the exercise of the
applicable option will take place, provided, however, that if Buyer exercises
the Short Option, Buyer shall specify a closing date for the Partnership
Interests subject to the Short Option that is no later than January 30, 2005
(the “Short Option Closing Date”), and if Buyer exercises the First Option,
Buyer shall specify a closing date for the Partnership Interests subject to the
First Option that is no later than January 31, 2006 (the “First Option Closing
Date”). So long as Seller is diligently pursuing all Required Consents necessary
to proceed with the First Option Closing Date, Seller may delay the First Option
Closing Date for a reasonable period of time to obtain all Required Consents
(with the reasonableness of the delay measured in light of the complexities
associated with obtaining the Required Consents). If Seller fails to obtain all
Required Consents within such time, then either Buyer or Seller may await
Seller’s receipt of the Required Consents or elect to exercise the exchange
option described in Section 2(f) of this Agreement. Unless exercised and closed
in accordance with the terms hereof, the Short Option shall expire and become
void and of no force and effect. Unless both the Short Option and the First
Option are exercised and closed in accordance with the terms hereof, or if Buyer
has defaulted under any Secured Promissory Note, the First Option shall expire
and become void and of no force and effect.
     (c) Short Option Exercise Price. At the Short Option Closing or by January
15, 2005, Buyer shall pay Seller in United States Dollars by electronic funds
transfer or cashier’s check payable to the order of Seller the sum of
THIRTY-FOUR THOUSAND FOUR HUNDRED NINETY-FOUR ($34,494) DOLLARS (“Short Option
Cash Consideration”), plus assume from Seller an additional 16.5% of
(i) Seller’s LP Obligations to the extent they relate to the 2005 Partnerships;
and (ii) the balance then due by Seller on the 8% Interest Obligation to the
extent that such obligations relate to the 2005 Partnerships. The Buyer’s
payment of the Short Option Cash Consideration and the 8% Interest Obligation
and Buyer’s performance of the LP Obligations as set forth in this paragraph
(c) also shall be guaranteed by a Guaranty of Guarantor.
     (d) First Option Exercise Price. Buyer shall deliver to Seller, at the
First Option Closing, a new Secured Promissory Note in the principal amount of
$1,740,594, payable $200,000 on April 15, 2006, $390,594 on June 15, 2006,
$950,000 on June 15, 2007 and $200,000 on June 15, 2008, and shall assume from
Seller (i) Seller’s then remaining LP Obligations; and (ii) the remaining 8%
Interest Obligation. Except for the principal amount and maturity dates
described in the foregoing sentence, the new Secured Promissory Note delivered
by Buyer at the First Option Closing shall be in substantially the same form as
the First Closing Note (i.e., Exhibit B) and guaranteed by a Guaranty of
Guarantor. The Buyer’s performance of the LP Obligations and the Buyer’s payment
of the 8% Interest Obligation as set forth in this paragraph (d) also shall be
guaranteed by a Guaranty of Guarantor.
     (e) Expiration of Options. The Short Option shall expire and become null
and void and of no force and effect unless exercised on or before January 15,
2005. The First Option shall expire and become null and void and of no force and
effect (i) if the Buyer fails to exercise and close the Short Option pursuant to
the terms of this Agreement or (ii) if the First Option is not exercised on or
before December 30, 2005.
/s/ PJM            

4



--------------------------------------------------------------------------------



 



     (f) Exchange of Partnership Interests. If (i) Seller is unable to obtain
the Required Consents as provided in Section 2(b) or Section 8 hereof, or
(ii) Buyer fails to exercise either the Short Option or the First Option prior
to their expiration or if Buyer has defaulted on any Secured Promissory Note,
then in either case, either Buyer or Seller may, in their sole discretion, elect
by written notice to the other party to cause an exchange of Buyer’s
Relinquished Partnership Interests for Buyer’s Replacement Partnership
Interests. Buyer’s “Relinquished Partnership Interests” are all of the
Partnership Interests acquired by Buyer at the First Closing and/or the Short
Option Closing in the Partnerships that Buyer relinquishes together with the
related 8% Interest Obligation and LP Obligations. Buyer’s “Replacement
Partnership Interests” are all Partnership Interests owned by Seller in the
Partnerships other than the Partnerships that Buyer relinquishes together with
the related 8% Interest Obligation and LP Obligations. The Partnerships that
Buyer relinquishes must either be the Partnerships numbered “Apartment Complex
Number” 3 through 70 and 78 (or the those numbered 79 through 135 and 137 on the
attached Exhibit A. If either Buyer or Seller elects to trigger this exchange,
the exchange of the Relinquished Partnership Interests for the Replacement
Partnership Interests shall close within thirty (30) days after delivery of the
written notice from Buyer or Seller that prompted the exchange. If neither Buyer
nor Seller elects to trigger an exchange, Seller shall continue for a reasonable
period of time to exercise diligent efforts to obtain the Required Consents in
order to facilitate the closing of the transactions prompted by Buyer’s exercise
of the First Option.
     (g) Repurchase of Partnership Interests. Seller (or its affiliate or
general partner) agrees that it will repurchase any Partnership Interests from
Buyer, except that Seller (or its affiliate or general partner) will not assume
Buyer’s obligations with respect to such Partnership Interests assumed by the
Buyer under this Agreement or accruing after the date hereof, at Buyer’s option
for ONE DOLLAR ($1.00) per Partnership Interest should such Partnership
experience an event that would cause a minimum gain chargeback with respect to
such Partnership (such as the payoff of or default under the Partnership’s
indebtedness) such that Buyer will not be able to match such income allocations
with applicable losses from the sale of such Partnership Interests. Seller will
purchase such Partnership Interests identified by Buyer within fifteen (15) days
of receipt of notice from Buyer if Buyer’s exercise of this option.
     The provisions of the repurchase under this Section 2(g) will not apply at
Seller’s election if the Buyer (i) consents, authorizes, or otherwise
affirmatively permits such Partnership or its General Partner (A) to sell,
refinance, exchange or otherwise convey or transfer its real estate or its
Apartment Project, (B) to liquidate such Partnership, (C) to amend any of the
terms or provisions of the Partnership Agreement or to change its General
Partner(s), or (D) to take any other actions listed under Limitations on Powers
of the General Partner(s) listed in each of the Partnership Agreements without
first obtaining the prior written consent of the Seller, (ii) waives any of its
rights under the Partnership Agreement, or (iii) enters into an agreement or
otherwise allows such Partnership Interest to be liquidated. In the event of a
repurchase, the Buyer will provide Seller with copies of the Partnership tax
returns that are not in the Seller’s possession.
     (h) Repurchase of Missouri Partnership Interests. Seller agrees that it
will repurchase from Buyer any of the four Missouri Operating Partnership
Interests listed on Exhibit E hereto if their mortgages are foreclosed upon by
RD, and will assume Buyer’s obligations with respect to such Partnership
Interests assumed by the Buyer under this Agreement but not those accruing after
the date hereof and prior to the repurchase, at Buyer’s option for the portion
of the
/s/ PJM            

5



--------------------------------------------------------------------------------



 



purchase price attributable to such Operating Partnership as set forth in column
AS or AT of Exhibit A hereto, plus $500 per Operating Partnership repurchased to
cover Buyer’s expenses associated with such repurchase, within 15 days of
receipt of notice from Buyer if Buyer’s exercise of this option.
     Section 3. SECURITY INTEREST; ADMISSION OF SPECIAL MANAGER.
     (a) Execution of Security Agreement. Simultaneously with the execution by
the parties of this Agreement the Buyer and Seller shall execute and deliver the
Security Agreement in the form attached hereto as Exhibit D.
     (b) Admission of Megan Asset Services as Special Manager of Buyer. Megan
Asset Services, LLC, an affiliate of Seller’s general partner (“MAS”) at the
First Closing shall be admitted as a Special Manager of Buyer and shall remain a
Special Manager of Buyer for so long as any Secured Promissory Notes remain
unpaid for the sole purpose of (i) exercising its rights as a Special Manager
under the amendment to the Buyer’s Operating Agreement set forth as Exhibit D-1
attached hereto, and (ii) signing on behalf of Buyer and delivering to Seller an
assignment of Seller’s Partnership Interests back to Seller if there is any
default on any Secured Promissory Note or the Security Agreement and such
default remains uncured for fifteen (15) days.
     (c) Amendment of Buyer’s Operating Agreement. Prior and as a condition to
the First Closing Buyer shall amend its Operating Agreement to include the
provisions set forth on Exhibit D-1 attached hereto.
     Section 4. REPRESENTATIONS AND WARRANTIES.
     (a) Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer:
          (i) Status. Seller (A) is a limited partnership, duly formed, validly
existing and in good standing under the laws of the State of Delaware; (B) is in
good standing under the laws of, and is authorised to transact business in, all
jurisdictions where it conducts business; (C) has all requisite power and
authority to own and operate the Partnership Interests and to carry on its
business as now being conducted; and (D) has full right, power and authority to
execute and deliver to Buyer this Agreement and the other documents to be
executed by Seller hereunder (“Seller’s Documents”) and to perform the
obligations and carry out the duties imposed upon Seller by this Agreement and
the other Seller’s Documents. All Seller’s Documents have been (or, prior to
their execution and delivery, will have been) duly authorized, approved,
executed and delivered by all necessary parties, except the general partner’s
approval as required under the Partnership Agreements, and constitute (or, upon
execution and delivery, will constitute) the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms.
          (ii) Rural Development Assistance. All but one of the Apartment
Projects have been financed with mortgage financing through Rural Development,
an agency of
/s/ PJM            

6



--------------------------------------------------------------------------------



 



the United States Department of Agriculture (“RD”), and receives financial
assistance from RD because of a restrictive use provision for low income housing
set forth in the Partnership Agreements.
          (iii) Mortgage Loan Balances. The principal balances as of
December 31, 2003 of each of the mortgage loans encumbering the Apartment
Projects are set forth on Exhibit A.
          (iv) Liens and Encumbrances. The Partnership Interests are
unencumbered except for the Security Interest (as defined in the Security
Agreement) created by this Agreement and the obligations outlined in the Plan.
The only substantive provisions of the Plan that are applicable to the
transactions contemplated herein include (A) the 8% Interest Obligation set
forth in Article 15, paragraph (1)(a)(ii) of the Plan, entitled “PAYMENTS FROM
CAPITAL EVENTS,” and (B) Article 6, paragraph (6)(d) of the Plan, entitled
“TREATMENT OF DEVELOPER CLASS UNDER THE PLAN,” as of the date of this Agreement,
the aggregate amount of the 8% Interest Obligation is as set forth on Exhibit A.
Seller has provided Buyer with a complete copy of the Plan, and the portions of
the Plan referenced in this Section have not been subsequently replaced,
supplemented, modified or terminated.
          (v) LP Obligations. The LP Obligations are limited to those that are
expressly set forth in the Limited Partnership Agreements of the Partnerships,
as amended.
          (vi) Financial Performance. Seller has delivered to Buyer copies of
the documents listed in Section 11(a). Except as noted thereon, to the best of
Seller’s knowledge, all such financial, statements present fairly in material
respects the financial condition and results of operations of the Partnerships
at the dates and for the periods presented, subject, in the case of statements
other than for fiscal years, to normal year-end adjustments. Except as set forth
such financial statements or in the other Exhibits to this Agreement, to the
best of Seller’s knowledge, the Partnerships have no other obligation or
liability of any nature (whether accrued, absolute, contingent, or otherwise)
which is material or which, when combined with all other such obligations or
liabilities would be material to the business, operations, prospects, properties
or assets, or condition, financial or otherwise, of the Partnerships.
          (vii) Material Adverse Changes. Since October 31, 2004, to the best of
Seller’s knowledge, there has not been (A) any material adverse change in the
financial condition or in the operations, business, or properties of the
Partnerships, or (B) any damage, destruction, or loss, whether covered by
insurance or not, materially and adversely affecting the operations, business,
or properties of the Partnerships.
          (viii) Available Depreciation. The depreciation attributable to such
Partnership Interests shall be substantially equal to the anticipated
depreciation set forth on Exhibit A for the year 2003, although Buyer
understands and acknowledges that its sole remedy for the absence of Such
depreciation shall be a reduction, in the Cash Consideration, as act forth in
Section 1(d) of this Agreement.
          (ix) Insurance. To the best of Seller’s knowledge, the Partnerships
have had in effect, and presently have in effect, all insurance appropriate for
the activities carried on by the
/s/ PJM            

7



--------------------------------------------------------------------------------



 



Partnerships, including general liability insurance, and property insurance,
which policies are valid and enforceable in accordance with their terms.
          (x) Contracts and Commitments. To the best of Seller’s knowledge, all
material contracts and other agreements (written or otherwise) that relate to or
affect the operation of the Partnerships or by which any of the Partnership’s
assets are bound, including but not limited to any loan agreements or low income
housing agreements (the ‘Partnership Contracts”), are in full force and effect,
and neither the execution of this Agreement nor the completion of the
transactions contemplated by this Agreement conflicts with, or results in a
breach of, any Partnership Contract except for the required notice to RD of the
addition or change of a limited partner and the required approval of the general
partners of such change. Seller will make full and complete copies of any
Partnership Contracts in Seller’s possession available to Buyer upon request. To
the best of Seller’s knowledge, the Partnerships have substantially complied
with the material provisions of the Partnership Contracts except to the extent
that the reserve balances have not been fully funded in accordance with the
Partnership Contracts or may be subject to work-out plans. To the best of
Seller’s knowledge, (A) all other parties to the Partnership Contracts have
complied with the provisions of the Partnership Contracts applicable to such
other parties, except as listed on Exhibit E hereto (B) none of such other
parties are in material default under any Partnership Contract, and (C) no event
has occurred which, but for the passage of time or the giving of notice, would
constitute a default under a Partnership Contract.
          (xi) Litigation. Except as set forth in Exhibit F, to the best of
Seller’s knowledge, there is no litigation, proceeding, or governmental
investigation pending or threatened in eminent domain, for rezoning or otherwise
against Seller or the Partnerships. Neither Seller nor, to the best of Seller’s
knowledge, the Partnerships, are subject to or in material default with respect
to any order, writ, injunction, or decree of any court or federal, state,
provincial, municipal, or governmental department, commission, board, bureau,
agency, or instrumentality that relates to or affects the Partnerships.
          (xii) Tax Matters. To the best of Seller’s knowledge, the Partnerships
have filed all income tax returns, and all other tax returns which were required
to be filed by them with respect to their respective businesses. The Seller has
no knowledge as to the requirement for or the filing of any foreign, franchise,
excise, employment, and payroll related, real and personal property, sales and
gross receipts tax returns. To the best of the Seller’s knowledge, no agreement
for the extension of time for the assessment of any deficiencies or adjustment
with respect to any such tax return has been given, and Seller has no knowledge
of any unassessed tax deficiency proposed or threatened against any Partnership.
Seller is aware that some of the Partnerships, as listed on Exhibit E hereto,
have either two or three years tax deficiency for real estate taxes.
          (xiii) Consents. Except for required notification to RD, no consent or
approval of any governmental authority is required in connection with the
execution, delivery, and performance of this Agreement by Seller. Further,
except as described in Section 8 of this Agreement, no consent or approval of
any party to any Partnership Contract or any other third party is required for
the execution, delivery, and performance of this Agreement by Seller. Buyer
understands and acknowledges that Seller’s ability to fully transfer the
Partnership Interests is
/s/ PJM            

8



--------------------------------------------------------------------------------



 



subject to the approval of the general partners of the Partnerships, but that
Seller’s ability to alternatively provide to Buyer the economic benefits of such
Partnership Interests is not conditioned upon such approval.
     (b) Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller;
          (i) Status. Buyer (A) is a limited liability company, duly formed,
validly existing and in good standing under the laws of the State of California;
(B) is in good standing under the laws of, and is authorized to transact
business in, all jurisdictions where it conducts business; (C) has all requisite
power and authority to own and operate its property and to carry on its business
as now being conducted; and (D) has full right, power and authority to execute
and deliver to Seller this Agreement and the other documents to be executed by
Buyer hereunder (“Buyer’s Documents”) and to perform the obligations and carry
out the duties imposed upon Buyer by this Agreement and the other Buyer’s
Documents. All Buyer’s Documents have been (or, prior to their execution and
delivery, will have been) duly authorized, approved, executed and delivered by
all necessary parties and constitute (or, upon execution and delivery, will
constitute) the legal, valid and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms.
          (ii) Buyer’s Organizational Documents. A true and complete copy of
each of Buyer’s organizational documents has been furnished to Seller. Buyer’s
organizational documents constitute the entire agreement among the Buyer’s
members and are binding upon and enforceable against such members in accordance
with their respective terms. There are no other agreements, written or oral
between such members relating to Buyer except any agreements to which Seller is
also a party. No party is in default of its obligations under Buyer’s
organizational documents and no condition exists which, with the giving of
notice and/or the passage of time, or both, would constitute a default under
Buyer’s organizational documents.
          (iii) Litigation. Except as set forth in Exhibit G, there is no
litigation, proceeding, or governmental investigation pending or threatened
against Buyer or its affiliates, which claim if successful would have a material
adverse impact on Buyer’s ability to fulfill its obligations under the Buyer’s
Documents, nor is Buyer subject to or in material default with respect to any
order, writ, injunction, or decree of any court or federal, state, provincial,
municipal, or governmental department, commission, board, bureau, agency, or
instrumentality that relates to its financial ability to perform under the
Buyer’s Documents.
          (iv) Material Adverse Changes. Since September 30, 2004, there has not
been (A) any material adverse change in the financial condition or in the
operations, business, or properties of the Buyer, or (B) any damage,
destruction, or loss, whether covered by insurance or not, materially and
adversely affecting the operations, business, or properties of the Buyer.
     (c) Representations and Warranties of Guarantor. Guarantor hereby
represents and warrants to Seller:
          (i) Status. Guarantor (A) is a corporation, duly formed, validly
existing and in good standing under the laws of the State of California; (B) is
in good standing under the laws
/s/ PJM            

9



--------------------------------------------------------------------------------



 



of, and is authorized to transact business in, all jurisdictions where it
conducts business; (C) has all requisite power and authority to own and operate
its property and to carry on its business as now being conducted; and (D) has
full right, power and authority to execute and deliver to Seller this Agreement
and the Guaranty (“Guarantor’s Documents”) and to perform the obligations and
carry out the duties imposed upon Guarantor by this Agreement and the other
Guarantor’s Documents. All Guarantor’s Documents have been (or, prior to their
execution and delivery, will have been) duly authorized, approved, executed and
delivered by all necessary parties and constitute (or, upon execution and
delivery, will constitute) the legal, valid and binding obligations of
Guarantor, enforceable against Guarantor in accordance with their respective
terms.
          (ii) Financial Representations. The Balance Sheet of Guarantor as at
September 20, 2004, a copy of which is attached hereto as Exhibit_H fairly
presents in all material respects the financial condition of the Guarantor as of
the date thereof. The Income Statement of Guarantor for the period ending as of
September 20, 2004, a copy of which is attached hereto as Exhibit I fairly
presents in all material respects the results of operations for the period then
ended. Except as set forth in Exhibit H, the Guarantor has no other obligation
or liability of any nature (whether accrued, absolute, contingent, or otherwise)
which is material or which, when combined with all other such obligations or
liabilities would be material to the business, operations, prospects, properties
or assets, or condition, financial or otherwise, of the Guarantor.
          (iii) Litigation. Except as set forth in Exhibit J, there is no
litigation, proceeding, or governmental investigation pending or threatened
against Guarantor or its affiliates, which claim if successful would have a
material adverse impact on the Guarantor’s ability to fulfill its obligations
under the Guaranty, nor is the Guarantor subject to or in material default with
respect to any order, writ, injunction, or decree of any court or federal,
state, provincial, municipal, or governmental department, commission, board,
bureau, agency, or instrumentality that relates to its financial ability to
perform under the Guaranty.
          (iv) Material Adverse Changes. Since September 30, 2004, there has not
been (A) any material adverse change in the financial condition or in the
operations, business, or properties of the Guarantor, or (B) any damage,
destruction, or loss, whether covered by insurance or not, materially and
adversely affecting the operations, business, or properties of the Guarantor.
     Section 5. CODE SECTION 754 ELECTIONS.
     To the best of Seller’s knowledge and as confirmed by Seller’s Tax Counsel
Opinion (defined below), the general partners of the Partnerships listed on
Exhibit K attached hereto, for and on behalf of such Partnerships, have each
filed a 2000 partnership tax return (Form 1065) which included a form entitled
ELECTION TO ADJUST BASIS OF PROPERTY (“Election”) which was filed in connection
with a proposed transaction which did not take place. While the transaction did
not take place in 2000, to the best of Seller’s knowledge the Elections can be
used for the transaction contemplated by this Agreement. Those Partnerships
listed on Exhibit L attached hereto have previously filed an Election in the
year indicated on Exhibit L.
/s/ PJM            

10



--------------------------------------------------------------------------------



 



     Section 6. ALLOCATIONS.
     As additional consideration for payment of the Purchase Price paid by
Buyer, Seller shall allocate to Buyer at the First Closing (i) thirty-three
percent (33.0%) of the allocations to Seller in each 2005 Partnership for all
items of income, gain, loss, deductions and credits (“Tax Items”) for the fourth
quarter of calendar year 2004 and (ii) one hundred percent (100%) of the
allocations to Seller in all other Partnerships for all Tax Items, except for
income and non-recourse liabilities, for the fourth quarter of calendar year
2004. In addition, the income and the allocation of the non-recourse liabilities
as of December 31, 2004 of each Partnership will be allocated in proportion to
the percentage ownership of such Partnership as listed on Exhibit A.
     Section 7. ASSIGNMENT AND ASSUMPTION AGREEMENTS.
     For each Partnership Interest sold by Seller and purchased by Buyer, at
each closing hereunder, Seller and Buyer shall individually execute an
assignment and assumption agreement in the form attached hereto as Exhibit M
(“Assignment and Assumption Agreement”). If Seller is unable to obtain the
consent of the general partner of any Partnership to the assignment of the
Partnership Interests of such Partnership to Buyer and to the admission of Buyer
as a Limited Partner within sixty (60) days after the First Closing, Seller will
deliver to Buyer a legal opinion reasonably acceptable to Buyer that addresses
each Partnership Interest that is assigned without Buyer’s admission, as a
Limited Partner (“Unapproved Assigned Operating Partnership Interests”) and that
states that Buyer, as an assignee of the Partnership Interests from Seller, will
be treated as the beneficial owner of the Unapproved Assigned Operating
Partnership Interests for federal income tax purposes and will be entitled to
claim on the Buyer’s federal income tax return the portion of each item of
partnership income, gain, loss, deduction, credit, and all other partnership
items that is at least equal to the stated percentage of the Unapproved Assigned
Operating Partnership Interest transferred to Buyer hereby (the “Seller’s Tax
Counsel Opinion”).
     Section 8. REQUIRED CONSENTS.
     (a) Consents to Transfer. Buyer acknowledges and understands that the
transfer of the First Option Partnership Interests pursuant to the First Option,
if exercised by Buyer, will require the consents of a majority in interest of
the Bayfield Limited Partners (herein collectively the “Required Consents”)
pursuant to a solicitation in accordance with and pursuant to applicable
statutes and regulations governing such a solicitation (“Solicitation”). Seller
agrees to use its commercially reasonable best efforts to obtain all of the
Required Consents by preparing a Solicitation seeking the consents of a majority
in interest of the Bayfield Limited Partners, as soon as reasonably practical
after the receipt by Seller of Buyer’s notice of exercise of the First Option.
     (b) Exchange of Partnership Interests. If Seller is unable to obtain the
Required Consents such that the First Option cannot be closed within a
reasonable time after the exercise of the First Option, then either Buyer or
Seller may exercise its option to cause Buyer to exchange certain Partnership
Interests for other Partnership Interests, as described in Section 2(f) of this
Agreement.
/s/ PJM            

11



--------------------------------------------------------------------------------



 



     Section 9. INVESTMENT INTENT.
     Buyer recognizes that the Partnership Interests being acquired by Buyer
hereunder have not been registered under the Securities Act of 1933 (the “Act”)
or any other securities law. Buyer acknowledges that it has been given an
opportunity to conduct due diligence and ask questions with respect to the
Partnerships and the Partnership Interests, and that Buyer has received
responses satisfactory to it. Such due diligence shall not in any way diminish
or mitigate the representations and warranties of Seller set forth in this
Agreement, except to the extent that Buyer has actual knowledge of the falsity
of a representation or warranty. Buyer is acquiring the Partnership Interests
for its own account, for investment, and not with a view to the resale or
distribution of any part thereof in violation of the Act or any other securities
law. Buyer is an “accredited investor” as such term is defined in rule 501 of
the Act.
      Section 10. CLOSINGS.
     (a) Closing Location. All closings under this Agreement or the options
shall take place via the exchange of overnight deliveries, with original
Partnership certificates, if applicable, exchanged through the office of
Seller’s attorneys, Zuger, Kirmis & Smith, 316 N. Fifth St., Bismarck, ND 58501.
     (b) Conditions to Closing. The obligations of the parties to effect the
First Closing, and any closing under the Short Option or the First Option, are
subject to the satisfaction (or waiver) prior to such closing of the following
conditions:
          (i) Representations and Warranties. The representations and warranties
of Seller, Buyer and Guarantor contained herein shall have been true and correct
in all material respects when made and shall be true and correct in all material
respects as of such closing, as if made as of such closing (except that
representations and warranties that are made as of a specific date need be true
in all material respects only as of such date).
          (ii) Covenants. All covenants and agreements of the parties to be
performed on or prior to such closing shall have been duly performed in all
material respects.
          (iii) Corrective Action. If at any time after the date hereof and
prior to the any closing hereunder, Buyer discovers any facts which materially
render incomplete or inaccurate any of the Seller’s warranties or
representations, then (A) Buyer will promptly provide Seller with a written
disclosure thereof, (B) Seller shall have thirty (30) days in which to correct
such deficiencies and (C) such closing shall be postponed for such thirty
(30) day period.
     (c) Closing Information and Consents. Buyer will provide the items and
information that are in its control and that are required of the transferor by
Article XIII — Transfer Of A Limited Partner’s Interest — of each Partnership
Agreement and otherwise use its commercially reasonable best efforts to assist
Seller in obtaining the Required Consents described in Section 8 of this
Agreement, and the consent of the general partners of the Partnerships in which
Buyer is acquiring Partnership Interests.

/s/ PJM

12



--------------------------------------------------------------------------------



 



     (d) Closing Documents. At each closing hereunder, the following documents
will be delivered:
          (i) Assignment and Assumption Agreement. An Assignment and Assumption
Agreement executed and acknowledged by Seller and Buyer with, respect to each
Partnership Interest being transferred at such closing in the form attached
hereto as Exhibit M;
          (ii) Secured Promissory Notes. Secured Promissory Notes made and
acknowledged by Buyer in the amount required hereunder for such closing in the
form attached hereto as Exhibit B;
          (iii) Guaranty. The Guaranty executed and acknowledged by Guarantor in
the form attached hereto as Exhibit C;
          (iv) Power of Attorney. A power of attorney executed and acknowledged
by Buyer with respect to each Partnership for delivery to each general partner
in compliance with Article XIII of each Partnership Agreement, as amended, in
the form attached hereto as Exhibit N or with such reasonable changes as may be
required by any general partner and that are reasonably acceptable to Buyer;
          (v) Evidence of Beneficial Ownership. All documents that Buyer
reasonably requests to be executed by Seller to support the treatment of Buyer
as the beneficial owner of the Partnership Interests being assigned at such
closing;
          (vi) Tax Opinion. Seller’s Tax Counsel Opinion as provided in
Section 7 hereof to be provided by April 15, 2004, with the understanding that
if such opinion is not provided-by such date any required payments from Buyer
due on or after such date may be deferred until receipt of such opinion.
          (vii) Release. A release or another form of acknowledgment executed
and acknowledged by Seller that Seller is not entitled to receive any further
funds, whether as the repayment of loans, advances, or other obligations, from
the Partnerships, including pursuant to the Plan, other than tax preparation
fees and distributions to Seller by reason of any Partnership Interests that it
has retained following the then applicable closing and then only to the extent
of the retained interest; and
          (viii) Additional Documents. Such other and further documents and
instruments as may be reasonably requested by either party in order to fully
effectuate and complete the transactions contemplated hereunder.
     (e) Payment of Cash Consideration. At each closing hereunder Buyer shall
pay that portion of the Cash Consideration required to be paid at such closing
by this Agreement. All payments of Cash Consideration shall be paid in United
States Dollars by electronic funds transfer or cashier’s check payable to the
order of Seller.
     (f) Post-Closing Matters. After each closing hereunder, the parties will
take the following actions:

/s/ PJM

13



--------------------------------------------------------------------------------



 



          (i) Amended Partnership Agreement. Within sixty (60) days following
each closing hereunder, Seller shall deliver to Buyer three (3) copies of an
amendment to each Partnership Agreement reflecting the assignment and transfer
of the Partnership Interests transferred at such closing substantially in the
form attached hereto as Exhibit Q (“Amended Partnership Agreement”). Within
sixty (60) days of receipt of each Amended Partnership Agreement, Buyer shall
execute and return one copy of each executed Amended Partnership Agreement to
Seller.
          (ii) Books and Records. The parties will mutually cooperate to make
all files and records in Seller’s possession regarding or relating to the
Partnerships or the Apartment Projects available to Buyer promptly after the
First Closing, with all copying, including personnel costs and transportation
costs to be paid by Buyer. Buyer agrees that Seller may make and keep copies of
any such files and records and, after the First Closing, Buyer agrees to provide
Seller with reasonable access to all such files and records upon reasonable
notice, and to allow Seller, at its cost, to review and make copies of such
files and records, at Buyer’s offices.
     Section 11. DUE DILIGENCE; CONFIDENTIALITY.
     (a) Due Diligence Materials. Seller shall upon the execution of this
Agreement deliver to Buyer the following documents on each of the Partnerships
(which have not heretofore been produced):

  •   Copies of Federal 2002 & 2003 income tax returns;     •   Copy of
Partnership Agreements, all amendments thereto & prior assignments of
partnership interests;     •   Copy of Form RD 1930-7 (budget/expenses) for
2004; and     •   Copy of most recent Form RD 1930-8 (balance sheet).

Seller shall deliver to Buyer any additional documents or other information
requested by Buyer which may be reasonable and appropriate for Buyer to verify
the ownership by Seller of each of the Partnership Interests, and the financial
condition and compliance with RD regulations of each of the Partnerships.
     (b) Confidentiality. Buyer and Guarantor acknowledge that the documents and
information which have already been or will be provided by Seller or its agents
to Buyer during its investigation and evaluation of the transactions
contemplated hereby are not in the public domain and are considered private and
confidential by the Seller. Accordingly, Buyer and Guarantor hereby agree to
keep all documents and information provided by Seller or its agents
(“Confidential Partnership Information”) private and confidential and shall not
disclose the same to any institution, corporation, organization, governmental
agency, individual or group of individuals, lender or borrower, buyer or seller
(collectively a “Third Party”) except on a “need to know” basis and without
first having any such Third Party agree in writing to be bound by the terms of
this paragraph to the same extent as if they were a principal party hereto. If
this transaction does not close Buyer and Guarantor will return, and will cause
any Third Parties to return, all copies of the Confidential Partnership
Information. Seller acknowledges that Buyer may disclose information to its
potential investors in the process of syndicating the Partnership

/s/ PJM

14



--------------------------------------------------------------------------------



 



Interests acquired hereby without execution by any such investors of an
agreement to keep confidential the Confidential Partnership Information. Except
as provided in the immediately preceding sentence, the Confidential Partnership
Information shall be used by Buyer only to assist Buyer in conducting its due
diligence review of the Partnerships, and for no other purpose. Buyer shall keep
all Confidential Partnership Information strictly confidential until the First
Closing or for two (2) years from the date of this Agreement, whichever first
occurs. If the First Closing fails to take place or if this Agreement is
terminated all Confidential Partnership Information and all copies thereof shall
be promptly returned to Seller or destroyed, and Buyer shall promptly provide to
Seller an affidavit under oath reasonably acceptable to Seller that such action
has been taken Information shall not be deemed Confidential Partnership
Information if (a) rightfully in the public domain other than by a breach of
this Agreement; (b) rightfully received from a third party without any
obligation of confidentiality; (c) rightfully known to Buyer without any
limitation on use or disclosure prior to its receipt from Seller; or
(d) independently developed by employees of Buyer.
     Section 12. GUARANTY. Simultaneously with the execution by the parties of
this Agreement, the Guarantor shall execute and deliver to Seller the Guaranty
in the form attached hereto as Exhibit C.
     Section 13. COMMISSIONS.
     The parties hereto acknowledge that 1st Trade has brokered this Agreement
and the Options provided herein, and Buyer hereby agrees to be solely
responsible for any and all sales commissions, fees and expenses that may be due
and owing 1st Trade in connection with said brokerage services, which
commissions are set forth on Exhibit P attached hereto. Buyer’s obligation to
pay such amounts shall be guaranteed by the Guaranty of Guarantor.
     Section 14. INDEMNIFICATION.
     (a) Seller’s Indemnification. Subject to other subsections of this
Section 14 and Section 1 (d), Seller will indemnify and hold Buyer harmless
against any and in respect of any and all liability, damage, loss, cost, and
expenses arising out of or otherwise in respect of: (i) any material
misrepresentation, breach of warranty, or non-fulfillment of any agreement or
covenant of Seller contained in this Agreement; (ii) any and all actions, suits,
proceedings, audits, judgments, reasonable costs, and reasonable legal and other
expenses incident to any of the foregoing or to the enforcement of this
Section 14; (iii) Seller’s ownership or exercise of rights under the Partnership
Interests at any time prior to the sale of such Partnership Interests to Buyer
other than the 8% (Interest Obligation; and (iv) any obligations under
Partnership Contracts that have not been assumed by Buyer.
     (b) Buyer’s Indemnification. Subject to other subsections of this
Section 14 and Section 1(d), Buyer will indemnify and hold Seller harmless
against any and in respect of any and all liability, damage, loss, cost, and
expenses arising out of or otherwise in respect of: (i) any material
misrepresentation, breach of warranty, or non-fulfillment of any agreement or
covenant of Buyer contained in this Agreement; (ii) any and all actions, suits,
proceedings, audits, judgments, reasonable costs, and reasonable legal and other
expenses incident to any of the foregoing or to the enforcement of this
Section 14; (iii) the ownership or exercise of rights under

/s/ PJM

15



--------------------------------------------------------------------------------



 



the Partnership Interests at any time after the purchase of such Partnership
Interests by Buyer; (iv) the obligations that have been assumed by Buyer under
this Agreement; and (v) Buyer’s syndication of any interests in Buyer or any
successor, assign or affiliate.
     (c) Indemnification Process. Promptly after the receipt by any party of
notice of any claim or the commencement of any action or proceeding, such party
will, if a claim with respect thereto is to be made against any party obligated
to provide indemnification (the “Indemnifying Party”) pursuant to this
Section 14, give such Indemnifying Party written notice of such claim or the
commencement of such action or proceeding. Such Indemnifying Party will have the
right, at its option, to compromise or defend, at its own expense and by its
counsel, any matter involving the asserted liability of the party seeking such
indemnification. Such notice, and opportunity to defend, will be a condition
precedent to any liability of the Indemnifying Party under the indemnification
agreements contained in this Section 14. If any Indemnifying Party undertakes to
compromise or defend any such asserted liability, it will promptly notify the
party seeking indemnification of its intention to do so, and the party seeking
indemnification agrees to cooperate fully with the Indemnifying Party and its
counsel in the compromise of, or defends against any such asserted liability. In
any event, the indemnified party will have the right at its own expense to
participate in the defense of such asserted liability. In no event shall either
party’s liability to the other party under this Agreement, whether fashioned as
a direct claim for damages or a claim for indemnity under this Section 14,
exceed (i) in the aggregate, the amount of the Cash Consideration and (ii) with
respect to all claims relating to a particular Partnership, the amount of Cash
Consideration allocated to such Partnership in Exhibit A. The indemnified party
will also, to the extent that the indemnified party owes any obligations to the
indemnifying party, have the right to withhold from the indemnifying party the
indemnified party’s reasonable estimate of the amount of any damages for which
the indemnifying party would be liable under this Section 14 as a result of such
claim by a third-party unaffiliated with the indemnified party. The amount of
such withholding shall be deposited with an independent escrow agent reasonably
acceptable to both parties.
     Section 15. MANAGEMENT AGREEMENT
     Megan Asset Management, Inc. (“MAMI”), Seller’s general partner, and Buyer
have agreed to execute a management agreement whereby MAMI will continue to
perform the management, financial, and tax services with respect to the
Partnership Interests that it currently performs, which fees (1) shall not
exceed $50,000 for the calendar year 2005 (for the first year, a pro rata
portion thereof until and unless the First Option is exercised), and (2) for the
calendar year 2006 and thereafter $50,000 annually, increased by 2% annually
beginning on January 1, 2006 if First Option is excercised (or a, pro rata
portion thereof if the First Option is not exercised). The specific terms of
such agreement are set forth in Exhibit Q.
     Section 16. MISCELLANEOUS.
     (a) Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder will be sufficiently given if in
writing and delivered in person, sent by United States certified mail, return
receipt requested, postage prepaid, or sent by overnight mail by a nationally
recognized courier service (e.g., Federal Express) to the party being given such
notice at the appropriate address set forth on page 1 hereof, or to such other

/s/ PJM

16



--------------------------------------------------------------------------------



 



address as any party may give to the others in writing at least tan (10) days
prior to the effective date of said change of address. Notices delivered in
person shall be effective upon receipt; notices delivered by mail shall be
effective three (3) business days after being deposited in the United States
mail; notices delivered by overnight mail shall be effective on the business day
following delivery to the courier service.
     (b) Binding Agreement; Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective heirs, personal
representatives, successors, and permitted assigns. This Agreement may not be
assigned without the prior written consent of all parties hereto, except that
Seller and Buyer may assign this Agreement without such consent to an affiliate
     (c) Entire Agreement; Amendments. This Agreement, the Security Agreement,
the Secured Promissory Notes and the Guaranty contain the entire understanding
and agreement of the parties with respect to the subject matter hereof. This
Agreement has been negotiated by the parties, and no party has relied upon any
statements made by any person that are not set forth herein; accordingly, this
Agreement shall not be construed more strictly against any party. This Agreement
may not be modified, amended, or cancelled except in a writing signed by Seller
and Buyer.
     (d) Headings. The headings of this Agreement are for reference and are not
part of or a guide to the interpretation of this Agreement. Any singular word or
term herein shall be read as in the plural whenever the sense of this Agreement
may require it.
     (e) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute a complete agreement and all of
which taken together shall constitute a single agreement.
     (f) Facsimile Signatures. The execution of this Agreement and the execution
of any other documents contemplated hereby requiring the signatures of the
parties hereto may be made by facsimile signatures, and such facsimile
signatures shall have the same legal force and effect as original signatures.
     (g) JURISDICTION; APPLICABLE LAW. THIS AGREEMENT, THE RIGHTS OF THE PARTIES
HEREUNDER AND THE INTERPRETATION HEREOF SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF. AT THE OPTION OF SELLER, THIS
AGREEMENT MAY BE ENFORCED IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF CALIFORNIA OR THE STATE COURT SITTING IN CONTRA COSTA COUNTY,
CALIFORNIA; SELLER, BUYER AND GUARANTOR HEREBY CONSENT TO THE JURISDICTION AND
VENUE OF ANY SUCH COURT AND WAIVE ANY ARGUMENT THAT JURISDICTION IN SUCH FORUMS
IS NOT PROPER OR THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IF AN ACTION IS
COMMENCED IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT,
SELLER, BUYER OR GUARANTOR AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE
TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES

/s/ PJM

17



--------------------------------------------------------------------------------



 



ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.
     AS A MATERIAL INDUCEMENT FOR SELLER TO EXTEND CREDIT TO BUYER AS
CONTEMPLATED HEREIN, SELLER, BUYER AND GUARANTOR KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EACH OF THEM MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT, THE SECURITY AGREEMENT, THE SECURED PROMISSORY NOTES, OR THE
GUARANTY, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF EITHER PARTY.
[remainder of page intentionally blank — signatures appear on following page]

/s/ PJM

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first above mentioned.

              BAYFIELD LOW INCOME HOUSING     LIMITED PARTNERSHIP
 
       
 
  By:   /s/ Paul J. Maddock
 
       
 
           Paul J. Maddock, President of General Partner,

 
           Megan Asset Management, Inc.
 
            MPF BAYFIELD ACQUISITION, LLC
 
  By:   MacKenzie Patterson Fuller, Inc., its Manager
 
       
 
  By:   /s/ C. E. Patterson
 
       
 
           C. E. Patterson, President
 
            MACKENZIE PATTERSON FULLER, INC.
 
       
 
  By:   /s/ C. E. Patterson
 
       
 
           C. E. Patterson, President

 
            MEGAN ASSET MANAGEMENT, INC.     (for purposes of Section 15 only)
 
       
 
  By:   /s/ Paul J. Maddock
 
       
 
           Paul J. Maddock, President

19



--------------------------------------------------------------------------------



 



EXHIBITS
TO CONTRACT TO PURCHASE
LIMITED PARTNERSHIP INTERESTS
Exhibit A - 81 Limited Partnerships
Exhibit A-1 - 2005 Partnerships
Exhibit B - Form of Secured Promissory Note
Exhibit C - Guaranty
Exhibit D - Security Agreement
Exhibit D-1 - Amendment to Buyer’s Operating Agreement
Exhibit E - Third Party Non-Compliance with Partnership Contracts and Real
Estate Tax Deficiencies
Exhibit F - Litigation - Seller
Exhibit G - Litigation - Buyer
Exhibit H - Balance Sheet of Guarantor as at September 30, 2004
Exhibit I - Income Statement of Guarantor for the period ending September 30,
2004
Exhibit J - Litigation - Guarantor
Exhibit K - Operating General Partners that filed a 2000 partnership tax return
(Form 1065) which included a form entitled ELECTION TO ADJUST BASIS OF PROPERTY
(“Election”)
Exhibit L - Those Partnerships that have previously filed an Election in a year
in which a Partnership Interest was transferred, and the year of such Election
Exhibit M - Assignment and Assumption Agreement
Exhibit N - Power of Attorney
Exhibit O - Amended Partnership Agreement
Exhibit P - Commissions
Exhibit Q - Management Agreement

/s/ PJM

20



--------------------------------------------------------------------------------



 



Exhibit A to Contract to Purchase
Bayfield Low Income Housing LP with MPF

                                                                               
                                                                               
                              95%-99%                                          
                                                      MORTGAGE                  
                                                              NET   95%-99%  
BALANCE OVER           95%-99%   95%-99%     APARTMENT                          
                            REMAINING   ESTIMATED   REMAINING DEPR   95%-99%  
ESTIMATED   ESTIMATED ANN   PURCHASE COMPLEX       Bayfield’s Share   8%
Interest   PLACED IN   PLACED IN   FIRST YEAR OF   Depr Yrs Left as   DEPR BASE
  REMAINING   BASIS 154   ESTIMATED   ANNUAL 754   TOTAL DEDUCT   PRICE 49.5% OR
NUMBER   APARTMENT COMPLEX   of Tax Items   Due Developers   SERVICE DATE  
SERVICE YEAR   TAX CREDITS   of 6/30/2004   12/31/03   DEPR   ELECTRON   ANNUAL
LOSSES   DEDUCTION   & LOSSES   33%   3    
ALBANY COMMONS, LTD.
    99.00 %     (18,336 )     7/6/1989       1989       1990       L3      
403,772       399,734       228,801       (14,068 )     (8,320 )     (22,388 )  
$ 6,580     6    
BAKER HEIGHTS II LTD,
    66.00 %     (22,843 )     11/1/1988       1988       19S8       11      
546,759       360,861       276,138       (27,132 )     (10,041 )     (37,173 )
  $ 17,727     7    
BAYSHORE NORTH APTS-IV
    99.00 %     (6,988 )     12/29/1988       1988       1989       12      
815,243       807,991       492,579       (62,921 )     (17,912 )     (80,833 )
  $ 31,547     8    
BELFAST HOHSING ASSOC
    99.00 %     (24,045 )     1/2/1989       1989       1989       12      
898,362       889,378       205,874       (37,538 )     (7,486 )     (45,024 )  
$ 21,471     9    
BEREA SUMMIT, LTD.
    99.00 %     (4,919 )     6/1/1989       1989       1990       33      
218,713       216,520       166,375       (3,766 )     (6,050 )     (9,816 )   $
2,885     10    
BERKSHIRE APARTMENTS #2
    95.00 %     (15,010 )     5/31/1988       1988       1988       11      
348,314       330,898       298,968       (22,056 )     (10,872 )     (32,928 )
  $ 15,702     11    
BLADES LIMITED PTNRSHP
    99.00 %     (31,266 )     10/1/1988       1988       1989       12      
708,924       701,835       503,416       (54,137 )     (18,306 )     (72,443 )
  $ 34,546     13    
BREKTWOOD APARTMENTS, LTD.
    99.00 %     (15,140 )     9/1/1988       1988       1938       11      
342,181       358,559       292,256       (13,817 )     (10,627 )     (24,445 )
  $ 11,657     14    
BRIAR HILL APARTMENTS, LTD.
    95.00 %     (6,000 )     10/15/1987       1987       1988       11      
208,464       198,041       141,723       (2,908 )     (5,154 )     (8,062 )   $
3,844     19    
CEDAR CREST APARTMENTS
    99.00 %     (7,896 )     5/1/1990       1990       1990       13      
251,628       249,112       128,941       (18,564 )     (4,689 )     (23,253 )  
$ 0,834     20    
CEDAR GROVE APTS
    95.00 %     (27,712 )     10/26/1988       1988       1988       11      
620,050       589,048       430,427       (31,468 )     (15,652 )     (47,120 )
  $ 22,470     25    
CLIFFORD HEIGHTS APTS., LTD.
    99.00 %     (9,859 )     11/14/1988       1988       1989       12      
212,657       210,530       158,932       (10,531 )     (5,779 )     (16,310 )  
$ 7,778     26    
COTTONDALE VILLA APTS
    99.00 %     (16,279 )     1/9/1989       1989       1989       12      
411,268       407,155       249,500       (10,611 )     (9,073 )     (19,684 )  
$ 9,387     29    
CYPRESS VIEW ESTATES
    95.00 %     (16,791 )     3/1/1989       1989       1989       12      
419,092       398,137       259,578       (8,898 )     (9,439 )     (18,337 )  
$ 8,344     30    
DELTA TERRACE
    99.00 %     (14,899 )     7/29/1988       1988       1988       11      
445,235       440,783       283,487       (68,541 )     (10,309 )     (78,849 )
  $ 37,601     31    
DIAMOND COURT L.L.P.
    99.00 %     (28,713 )     8/1/1989       1989       1989       12      
679,263       672,470       521,157       (50,097 )     (18,973 )     (69,070 )
  $ 32,938     34    
EDMONSON PROPERTIES
    99.00 %     (13,036 )     5/1/1989       1989       1989       12      
284,474       281,629       167,839       (7,475 )     (6,103 )     (13,579 )  
$ 6,475     36    
ELMWOOD ESTATES
    99.00 %     1,274       3/29/1989       1989       1989       12      
567,009       561,319       461,316       (43,248 )     (16,775 )     (60,023 )
  $ 28,624     37    
FERNWOLD-WILSON LAKE
    99.00 %     [36,365]       1/2/1989       1989       1989       12      
1,289,278       1,276,385       303,481       (56,400 )     (11,036 )    
(67,436 )   $ 32,159     38    
FIELDCREST, LTD.
    99.00 %     (11,967 )     10/7/1988       1988       1988       11      
263,251       262,598       163,190       (28,842 )     (5,934 )     (34,776 )  
$ 16,584     41    
FOLSOM SOUTH VENTURE
    95.00 %     (9,040 )     10/15/1988       1988       1989       12      
214,414       203,693       148,153       (12,229 )     (5,387 )     (17,617 )  
$ 8,401     42    
FOREST PARK APARTMENTS
    95.00 %     0       11/1/1987       1987       1988       11       585,525  
    556,249       481,973       (28,139 )     (17,526 )     (45,665 )   $ 21,777
    44    
GASLIGHT SQUAREAPTS., LTD.
    99.00 %     (16,422 )     1/30/1987       1987       1988       11      
413,613       409,482       288,189       (32,080 )     (10,480 )     (42,560 )
  $ 20,296     45    
GATEWOOD APARTMENTS LTD
    99.00 %     (8,411 )     9/30/1988       1988       1989       12      
626,705       620,438       462,935       (44,542 )     (16,834 )     (61,376 )
  $ 29,269     46    
GIBSLAND VILLAS LIMITED
    95.00 %     (l9,191 )     6/15/1989       1989       1989       12      
457,025       434,174       243,818       (17,802 )     (8,866 )     (26,668 )  
$ 12,717     48    
GLENMORA APARTMENTS
    95.00 %     (10,266 )     1/10/1988       1988       1989       12      
202,706       192,571       200,972       (14,247 )     (7,308 )     (21,555 )  
$ 10,279     49    
GREENLEAF GARDENS
    99.00 %     0       12/23/1987       1987       1988       11       658,550
      651,965       583,429       (20,249 )     (21,216 )     (41,465 )   $
19,774     51    
HAGEWOOD APARTMENTS
    99.00 %     (8,928 )     10/1/1987       1987       1987       10      
301,006       297,996       239,011       (16,774 )     (8,692 )     (25,466 )  
$ 12,144     53    
HIDDEN HILL APARTMENTS, LTD.
    99.00 %     (12,099 )     9/23/1988       1988       1989       12      
276,279       273,516       207,592       (18,800 )     (7,549 )     (26,349 )  
$ 12,565     54    
HILLTOP MANOR APTS
    95.00 %     0       12/1/1989       1989       1989       12       758,676  
    720,742       528,688       (60,914 )     (19,225 )     (80,139 )   $ 38,216
    55    
HILLWOOD LTD.
    99.00 %     (7,407 )     10/17/1988       1988       1988       11      
193,600       191,664       116,492       (21,661 )     (4,236 )     (25,897 )  
$ 12,350     59    
INDIANWOOD APTS II
    95.00 %     (11,911 )     1/9/1987       1987       1988       11      
224,028       212,827       367,842       (17,054 )     (13,376 )     (30,430 )
  $ 14,512     61    
JONESVILLE APTS FOR SR.
    99.00 %     (11,368 )     9/1/1988       1988       1989       12      
303,400       300,366       242,803       (24,260 )     (8,829 )     (33,089 )  
$ 15,779     64    
LAGRANGE APARTMENTS-II
    95.00 %     (3.445 )     8/1/1989       1989       1989       12      
113,573       107,894       71,851       (8,726 )     (2,613 )     (11,339 )   $
5,407     67    
LAKEVIEW ESTATES
    95.00 %     (23,450 )     8/1/1989       1989       1989       12      
641,486       609,412       350,921       (58,037 )     (12,761 )     (70,798 )
  $ 33,762     68    
LAKEWOOD APARTMENTS II
    95.00 %     (6,631 )     9/26/1988       1988       1989       12      
474,877       451,133       357,626       (28,751 )     (13,005 )     (41,755 )
  $ 19,912     69    
LARUE PROPERTIES, LTD.
    99.00 %     (17,155 )     7/29/1989       1989       1989       12      
398,337       394,354       94,547       8,405       (3,438 )     4,967     $
(2,369 )   70    
LAS ROSAS II, LTD
    95.00 %     (19,628 )     7/27/1988       1988       1988       11      
480,481       456,457       397,265       (11,585 )     (4,446 )     (26,031 )  
$ 12,414     73    
LEWIS APARTMENTS CO
    95.00 %     0       1/17/1989       1989       1989       12       418,057  
    397,154       238,186       (27,345 )     (8,66l )     (36,006 )   $ 17,170
    74    
LEWISTOWN APARTMENTS
    95.00 %     (5,827 )     6/1/1989       1989       1989       12      
159,712       151,726       114,414       (14,272 )     (4,161 )     (18,432 )  
$ 8,390     78    
MAGNOLIA PLAZA APTS
    95.00 %     (18,411 )     1/1/1987       1987       1988       11      
446,114       423,808       467,512       (65,598 )     (17,000 )     (82,598 )
  $ 39,389     79    
MANOR APTS-CADDO MILLS
    95.00 %     (16,460 )     9/28/1988       1988       1988       11      
306,698       291,363       246,421       (20,184 )     (8,961 )     (29,144 )  
$ 13,898     81    
MAPLE HILL APARTMENTS
    99.00 %     0       3/1/1987       1987       1988       11       596,024  
    590,064       418,698       (51,225 )     (15,225 )     (67,351 )   $ 32,118
    82    
MARION HOUSING
    99.00 %     (11,370 )     12/30/1987       1987       1988       11      
288,985       286,095       241,180       (38,471 )     (8,770 )     (47,242 )  
$ 22,528     83    
MEADOWLAND APARTMENTS
    95.00 %     (12,235 )     8/21/1989       1989       1989       12      
311,617       296,036       190,843       (27,783 )     (6,940 )     (34,722 )  
$ 16,558     86    
MOSSWOOD APARTMENTS
    95.00 %     (14,951 )     2/10/1988       1988       1988       11      
390,767       371,229       327,447       (2,297 )     (11,907 )     (14,204 )  
$ 6,774     87    
MOUNTAIN VIEW APTS II, LTD.
    95.00 %     (16,993 )     12/30/1988       1988       1989       12      
417,746       396,859       285,431       (28,433 )     (10,379 )     (38,812 )
  $ 18,508     88    
MUNFORDVILLE
    95.00 %     (7,210 )     1/1/1988       1988       1988       11      
185,954       176,656       141,724       (13,270 )     (5,154 )     (18,423 )  
$ 8,786     89    
NEW CANEY OAKS
    99.00 %     (21,943 )     4/14/1987       1987       1988       11      
617,375       611,201       559,692       (30,000 )     (20,352 )     (50,352 )
  $ 24,012     90    
NORTH DEER CREEK, LTD.
    99.00 %     (15,071 )     9/1/1988       1988       1989       12      
412,756       408,628       273,393       (28,520 )     (9,942 )     (38,462 )  
$ 18,341     91    
OAK VALLEY PLACE II
    95.00 %     (9,058 )     1/14/1988       1988       1988       11      
275,773       261,984       235,485       (8,865 )     (8,563 )     (17,428 )  
$ 8,311     94    
OLD OAK ESTATES
    95.00 %     (28,152 )     9/29/1988       1988       1988       11      
647,105       614,750       563,595       (64,881 )     (20.494 )     (85,376 )
  $ 40,713  





--------------------------------------------------------------------------------



 



Exhibit A to Contract to Purchase
Bayfield Low Income Housing LP with MPF

                                                                               
                                                                               
                              99%-99%                                          
                                                      MORTGAGE                  
                                                              NET   95%-99%  
BALANCE OVER           95%-99%   95%-99%     APARTMENT       Bayfield’s        
                                  REMAINING   ESTIMATED   REMAINING DEPR  
95%-99%   ESTIMATED   ESTIMATED ANN   PURCHASE   COMPLEX       Share of   8%
Interest   PLACED IN   PLACED IN   FIRST YEAR OF   Depr Yrs Left as   DEPR BASE
  REMAINING   BASIS 154   ESTIMATED   ANNUAL 756   TOTAL DEDUCT   PRICE 49.5% OR
  NUMBER   APARTMENT COMPLEX   Tax Items   Due Developers   SERVICE DATE  
SERVICE YEAR   TAX CREDITS   of 6/30/2004   12/31/03   DEPR   ELECTION   ANNUAL
LOSSES   DEDUCTION   & LOSSES   33%     95    
ONION CREEK
    99.00 %     (19,018 )     9/1/1988       1988       1988       11      
450,697       446,190       352,016       (30,449 )     (12,801 )     (43,250 )
  $ 20,625     96    
ORCHARD COMMONS, LTD.
    95.00 %     (13,740 )     5/26/1989       1989       1990       13      
278,301       264,386       91,335       335       (3,321 )     (2,986 )    
5878     97    
P.D.C. EEGHTEEN L.P
    95.00 %     (24,238 )     1/2/1990       1990       1990       13      
574,259       545,546       439,042       (58,817 )     (15,965 )     (74,782 )
  $ 21,979     98    
P.D.C. TWENTY TWO L.P.
    99.00 %     (17,515 )     10/1/1989       1989       1990       13      
522,641       517,415       306,853       (44,140 )     (11,158 )     (55,298 )
  $ 16,253     101    
PARKWOOD ASSOCIATED
    95.00 %     (15,084 )     4/1/1989       1989       1989       12      
449,353       426,885       200,687       (26,627 )     (7,298 )     (33,924 )  
$ 16,178     102    
PECAN VILLA APARTMENTS
    99.00 %     (17,985 )     6/3/1988       1988       1988       11      
560,334       554,731       481,518       (29,179 )     (17,510 )     (46,689 )
  $ 22,265     105    
POCOMOKE VILLAS LTD.
    95.00 %     (38,914 )     1/1/1988       1988       1989       12      
777,952       739,054       648,016       (36,803 )     (23,565 )     (100,367 )
  $ 47,863     107    
REGENCY APTS OF RENO
    95.00 %     0       12/21/1988       1988       1989       12       328,499
      312,074       226,729       (10,717 )     (8,245 )     (18,962 )   $ 9,042
    108    
REGENCY PLAZA
    99.00 %     (12,979 )     4/1/1988       1988       1988       11      
411,446       407,332       226,924       (21,618 )     (8,252 )     (29,869 )  
$ 14,244     109    
RESERVOIR HILL L.P.V
    95.00 %     (49,713 )     2/13/1990       1990       1990       13      
600,483       570,459       (141,571 )     (9,444 )     5,148       (4,296 )   $
2,049     111    
RIDGE VIEW APARTMENTS
    95.00 %     (32,738 )     2/29/1988       1988       1988       11      
679,379       645,410       644,136       (34,704 )     (13,423 )     (58,127 )
  $ 27,719     112    
RIDGECREST APARTMENTS
    95.00 %     (16,054 )     2/5/1988       1988       1988       11      
357,686       339,802       296,351       (45,674 )     (10,776 )     (56,450 )
  $ 26,920     115    
ROLLING MEADOW H.L.P.
    99.00 %     (21,947 )     1/1/1989       1989       1989       12      
555,700       550,143       417,028       (36,013 )     (15,165 )     (51,178 )
  $ 24,405     116    
RUSSELL SEPTEMBER HSING
    95.00 %     (6,291 )     12/30/1987       1987       1988       11      
170,462       161,919       140,679       (10,969 )     (5,116 )     (16,084 )  
$ 7,670     117    
SACRAMENTO, LTD.
    95.00 %     (17,028 )     12/8/1988       1988       1989       12      
429,627       408,146       333,647       (8,620 )     (12,133 )     (20,753 )  
$ 9,897     119    
SOMEREST WEST. HILLS II
    95.00 %     (11,960 )     3/18/1989       1989       1989       12      
285,222       270,961       201,296       (22,041 )     (7,320 )     (29,361 )  
$ 14,001     120    
SOUTHEASTERN ASSOCIATES
    99.00 %     (20,615 )     6/1/1988       1988       1989       12      
753,335       745,802       568,691       (29,842 )     (20,680 )     (50,521 )
  $ 24,092     123    
ST. ROSE ASSOCIATES
    99.00 %     (16,815 )     10/1/1988       1988       1989       12      
420,925       416,716       313,821       (14,359 )     (11,412 )     (25,771 )
  $ 12,289     124    
STREAMSIDE ASSOCIATES
    99.00 %     0       8/6/1989       1989       1989       12       608,380  
    602,296       275,604       (25,359 )     (10,022 )     (35,381 )   $ 16,872
    127    
SUN RISE APTS. NORTH
    95.00 %     (36,638 )     12/8/1989       1989       1989       12      
852,268       809,655       581,999       (55,618 )     (21,164 )     (76,781 )
  $ 36,615     128    
SUNRISE APARTMENTS
    99.00 %     (6,298 )     12/20/1988       1988       1989       12      
207,509       205,434       163,977       (12,867 )     (5,963 )     (18,830 )  
$ 8,979     129    
TAFT GARDENS
    95.00 %     (10,191 )     3/1/1987       1987       1988       11      
301,895       286,800       297,182       (14,675 )     (10,807 )     (25,481 )
  $ 12,151     130    
TAFT TERRACE
    95.00 %     (19,249 )     3/1/1987       1987       1988       11      
396,910       377,065       401,580       (22,801 )     (14,603 )     (37,404 )
  $ 17,137     134    
WAYLAND APARTMENTS
    99.00 %     (3,564 )     8/26/1988       1988       1988       11      
105,599       104,543       81,235       (12,326 )     (2,954 )     (15,281 )  
$ 7,287     135    
WEST MEADOW II APTS
    95.00 %     (4,480 )     10/17/1988       1988       1989       12      
450,308       427,793       364,836       (39,874 )     (13,267 )     (53,141 )
  $ 25,342     136    
WEXFORD ASSOCIATES L.P.
    95.00 %     0       5/1/1989       1989       1989       12       453,459  
    430,786       326,877       (30,887 )     (11,886 )     (42,774 )   $ 20,398
    137    
WILLOW HAVEN
    99.00 %     (24,580 )     1/2/1988       1988       1988       11      
685,036       678,186       671,055       (59,422 )     (24,402 )     (83,824 )
  $ 39,973     138    
WOLCOTT ASSOCIATES
    95.00 %     (35,081 )     12/1/1988       1988       1988       11      
850,206       807,696       510,859       (47,347 )     (18,577 )     (65,924 )
  $ 31,437     139    
WOODCREST APARTMENTS, LTD
    99.00 %     (17,439 )     1/2/1987       1987       1988       11      
534,802       529,454       419,168       (25,667 )     (15,242 )     (40,909 )
  $ 19,509          
 
                                                                               
                             
 
            (1,202,527 )                                     36,807,579      
35,557,292       25,264,304       (2,279,031 )     (918,702 )     (3,197,733 )  
$ 1,524,918          
 
                                                                               
                                81                                              
                            754 Deduction 50% Purchase Price   $ 1,524,918      
                                                                               
754 Deduction 16.5% Purchase Price   $ 34,494                                  
                                                    754 Deduction 50% Purchase
Price   $ 1,740,588          
 
                                                                               
                               
 
                                                                               
                                                                               
                          Sale Price   $ 3,300,000  

 



--------------------------------------------------------------------------------



 



     
Exhibit A to Contract to Purchase
  BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP
Bayfield Low Income Housing LP with MPF acquisition LLC
  OPERATING PARTNERSHIP PROJECTS

                                                                               
                                                                             
12/31/2003                                                 APARTMENT            
                  PROJECTS   ORIGINAL                   GP CAPITAL   LP CAPITAL
                  2003   RESERVE COMPLEX       NUMBER OF   OCCUPIED   OCCUPANCY
%   MORTGAGE   DEPRECIABLE   2003 ACCUM           ACCOUNT   ACCOUNT   2003 GROSS
  2003 ANNUAL   DEPRECIATION   BALANCE NUMBER   APARTMENT COMPLEX   APT UNITS  
UNITS   AT 2003   BALANCE 12/31/03   BASIS   DEPRECIATION   LAND   12/31/2003  
12/31/2003   RENT   LOSS   EXPENSE   12/31/2003   3    
ALBANY COMMONS, LTD.
    24       24       100.00 %     634,884       829,727       425,955      
36,000       11,850       (82,824 )     132,733       (14,210 )     28,620      
93,904     6    
BAKER HEIGHTS II LTD.
    32       —       —       965,150       1,263,991       717,232       35,000
      (114,195 )     (205,546 )     169,237       (41,109 )     47,004      
53,590     7    
BAYSHORE NORTH APTS-IV
    36       36       100.00 %     1,312,798       1,804,104       988,861      
33,180       17,504       (414,363 )     276,599       (63,557 )     68,080    
  30,891     8    
BELFAST HOUSING ASSOC
    24       24       100.00 %     1,106,316       1,486,832       588,470      
70,000       55,856       (185,983 )     143,647       (37,917 )     52,971    
  24,333     9    
BEREA SUMMIT, LTD.
    15       15       100.00 %     386,769       453,925       235,212      
18,000       1,400       (132,049 )     96,358       (3,804 )     16,202      
6,919     10    
BERKSHIRE APARTMENTS #2
    22       22       100.00 %     663,017       855,663       507,349      
5,760       12,585       (311,817 )     129,044       (23,217 )     29,318      
18,615     11    
BLADES LIMITED PTNRSHP
    33       33       100.00 %     1,217,425       1,651,216       942,292      
50,000       56,548       (408,001 )     139,803       (54,684 )     65,322    
  68,185     13    
BRENTWOOD APARTMENTS, LTD.
    21       19       90.48 %     657,389       734,411       372,230      
60,000       20,850       (186,800 )     129,395       (13,957 )     25,931    
  55,926     14    
BRLAR HILL APARTMENTS, LTD.
    16       14       87.50 %     357,646       425,024       216,560      
23,000       31,640       (129,310 )     87,256       (3,061 )     15,527      
17,670     19    
CEDAR CREST APARTMENTS
    16       14       87.50 %     381,871       507,155       255,527      
16,000       2,602       (210,478 )     44,284       (18,752 )     22,723      
581     20    
CEDAR GROVE APTS
    36       36       100.00 %     1,073,131       1,427,289       807,239      
50,000       5,371       (364,248 )     214,965       (33,124 )     51,870      
41,125     25    
CLIPFORD HEIGHTS APTS, LTD.
    12       11       91.67 %     373,194       432,200       219,543      
25,000       18,560       (143,657 )     80,232       (10,637 )     15,222      
6,753     26    
COTTONDALE VILLA APTS
    24       21       87.50 %     663,288       886,611       475,343      
43,691       7,953       (185,283 )     159,839       (10,718 )     30,447      
26,024     29    
CYPRESS VIEW ESTATES
    24       23       95.83 %     692,332       913,669       494,577      
34,000       (10,610 )     (161,334 )     144,303       (9,366 )     32,650    
  50,691     30    
DELTA TERRACE
    24       21       87.50 %     731,586       1,005,710       560,475      
30,000       1,365       (228,027 )     146,053       (69,233 )     55,041      
25,650     31    
DIAMOND COURT II L.P.
    32       31       96.88 %     1,206,290       1,526,253       846,990      
94,035       26,189       (318,827 )     141,845       (50,603 )     59,649    
  104,679     34    
EDMONSON PROPERTIES
    16       16       100.00 %     454,008       572,175       287,701      
11,072       6,309       (95,074 )     86,496       (7,551 )     20,304      
51,726     36    
ELMWOOD ESTATES
    32       28       87.50 %     1,032,985       1,290,001       722,992      
30,000       27,461       (538,520 )     200,465       (43,685 )     44,996    
  4,189     37    
FERNWOLD-WILSON LAKE
    34       34       100.00 %     1,595,824       2,142,221       852,943      
73,851       63,336       (250,806 )     183,649       (56,970 )     81,543    
  65,715     38    
FIELDCREST, LTD.
    16       12       75.00 %     430,089       603,650       338,399      
16,500       (4,947 )     (227,031 )     67,619       (29,133 )     21,199      
22,856     41    
FOLSOM SOUTH VENTURE
    12       10       83.33 %     370,365       479,417       265,003      
24,020       5,043       (135,758 )     90,081       (12,873 )     17,436      
2,921     42    
FOREST PARK APARTMENTS
    32       29       90.63 %     1,092,865       1,279,711       694,186      
48,500       66,409       (485,895 )     220,027       29,620       54,073      
28,133     44    
GASLIGHT SQUAREAPTS,LTD.
    24       23       95.83 %     704,718       823,237       409,619      
26,800       14,698       (257,112 )     142,847       (32,404 )     29,467    
  40,167     45    
GATEWOOD APARTMENTS LTD.
    37       37       100.00 %     1,094,316       1,350,702       723,997      
69,706       5,399       (393,877 )     238,428       (44,992 )     43,733      
27,577     46    
GIBSLAND VILLAS LIMITED
    24       23       95.83 %     713,675       1,001,191       544,166      
45,000       37,989       (206,933 )     99,228       (18,739 )     37,990      
40,410     48    
GLENMORA APARTMENTS
    13       10       76.92 %     414,255       522,984       320,278      
15,000       17,965       (206,094 )     57,852       (14,997 )     17,564      
10,128     49    
GREENLEAF GARDENS
    47       46       97.87 %     1,247,872       1,652,270       993,720      
60,000       21,423       (351,603 )     287,207       (20,454 )     57,987    
  157,644     51    
HAGEWOOD APARTMENTS
    16       14       87.50 %     542,451       710,398       409,392      
25,000       (11,147 )     (206,338 )     99,270       (16,943 )     26,487    
  3,750     53    
HIDDEN HILL APARTMENTS, LTD.
    16       16       100.00 %     485,968       560,024       283,745      
33,926       9,092       (146,475 )     87,975       (18,990 )     19,970      
35,317     54    
HLLTOP MANOR APTS
    45       38       84.44 %     1,315,190       1,607,904       849,228      
70,000       10,563       (537,965 )     264,626       (64,120 )     57,638    
  660     55    
HILLWOOD LTD.
    12       8       66.67 %     311,269       449,235       255,635      
10,000       (7,373 )     (202,769 )     48,805       (21,880 )     15,750      
17,969     59    
INDIANWOOD APTS II
    24       20       83.33 %     611,230       681,395       457,367      
21,000       (2,061 )     (339,921 )     144,467       (17,952 )     26,264    
  25,638     61    
JONESVILLE APTS FOR SR.
    18       18       100.00 %     548,656       676,378       372,978      
63,449       (2,473 )     (103,177 )     105,548       (24,505 )     24,091    
  74,333     64    
LAGRANGE APARTMENTS-II
    8       7       87.50 %     189,206       241,675       128,102       8,000
      (282 )     (57,844 )     21,710       (9,185 )     10,221             67  
 
LAKEVIEW ESTATES
    33       30       90.91 %     1,010,876       1,343,809       702,323      
12,000       11,529       (346,490 )     222,015       (61,092 )     49,436    
  70,266     68    
LAKEWOOD APARTMENTS II
    32       32       100.00 %     851,325       1,035,739       560,862      
43,480       15,551       (291,588 )     199,699       (30,264 )     32,153    
  66,191     69    
LARUE PROPERTIES, LTD.
    24       24       100.00 %     493,839       801,771       401,434      
30,805       (7,394 )     59,088       122,507       8,490       28,368      
102,646     70    
LAS ROSAS II, LTD.
    28       28       100.00 %     898,655       1,142,235       661,754      
35,200       (7,107 )     (279,179 )     192,873       (12,195 )     40,417    
  71,912     73    
LEWIS APARTMENTS CO
    18       17       94.44 %     668,779       903,184       485,127      
20,266       28,121       (202,021 )     75,841       (28,784 )     33,413      
33,378     74    
LEWISTOWN APARTMENTS
    12       12       100.00 %     280,148       337,135       177,423      
12,000       (4,308 )     (132,140 )     28,553       (15,023 )     12,999      
      78    
MAGNOLIA PLAZA APTS
    36       32       88.89 %     938,232       1,214,070       767,956      
55,200       (8,194 )     (477,610 )     193,902       (69,050 )     43,436    
  11,336     79    
MANOR APTS-CADDO MILLS
    24       22       91.67 %     566,089       688,748       382,050      
29,619       (17,018 )     (223,476 )     89,724       (21,246 )     25,925    
        81    
MAPLE HILL APARTMENTS
    32       26       81.25 %     1,018,951       1,397,287       801,263      
37,000       28,059       (459,062 )     178,762       (52,652 )     51,294    
  1,735     82    
MARION HOUSING
    20       14       70.00 %     532,601       715,815       426,830      
26,583       (9,039 )     (219,926 )     82,642       (38,860 )     27,980      
12,777     83    
MEADOWLAND APARTMENTS
    16       14       87.50 %     512,504       674,285       362,668      
32,000       36,293       (202,187 )     87,127       (29,245 )     23,867      
5,112     86    
MOSSWOOD APARTMENTS
    24       23       95.83 %     735,448       958,710       567,943      
24,000       (24,307 )     (158,102 )     170,902       (2,418 )     34,635    
  86,590     87    
MUNTAIN VIEW APTS’ II, LTD.
    24       23       95.83 %     718,200       854,107       436,361      
39,000       18,369       (202,252 )     144,831       (29,929 )     32,395    
  60,093     88    
MUNFORDVILLE
    10       8       80.00 %     335,137       381,298       195,344      
16,117       1,518       (140,098 )     56,782       (13,968 )     13,243      
6,736     89    
NEW CANEY OAKS
    57       53       92.98 %     1,182,720       1,634,968       1,017,593    
  70,000       (14,073 )     (364,006 )     783,238       (30,303 )     63,711  
    95,781     90    
NORTH DEER CREEK, LTD.
    24       23       95.83 %     688,911       927,522       514,766      
27,000       15,672       (214,838 )     141,320       (28,808 )     36,000    
        91    
OAK VALLEY PLACE II
    18       18       100.00 %     523,652       631,556       355,783      
17,513       1,165       (162,710 )     134,320       (9,332 )     22,418      
56,215     94    
OLD OAK ESTATES
    37       29       78.38 %     1,240,363       1,500,095       852,990      
61,500       5,779       (579,871 )     193,333       (68,296 )     52,525      
3,975  

 



--------------------------------------------------------------------------------



 



     
Exhibit A to Contract to Purchase
  BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP
Bayfield Low Income Housing LP with MPF acquisition LLC
  OPERATING PARTNERSHIP PROJECTS

                                                                               
                                                                             
12/31/2003                                                 APARTMENT            
                  PROJECTS   ORIGINAL                   GP CAPITAL   LP CAPITAL
                  2003   RESERVE COMPLEX       NUMBER OF   OCCUPIED   OCCUPANCY
%   MORTGAGE   DEPRECIABLE   2003 ACCUM.           ACCOUNT   ACCOUNT   2003
GROSS   2003 ANNUAL   DEPRECIATION   BALANCE NUMBER   APARTMENT COMPLEX   APT
UNITS   UNITS   AT 2003   BALANCE 12/31/03   BASIS   DEPRECIATION   LAND  
12/31/2003   12/31/2003   RENT   LOSS   EXPENSE   12/31/2003   95    
ONION CREEK
    32       32       100.00 %     806,269       1,023,539       572,842      
64,000       20,054       (251,182 )     167,625       (30,757 )     43,412    
        96    
ORCHARD COMMONS, LTD.
    16       16       100.00 %     374,443       572,003       293,702      
6,911       10,272       (34,908 )     97,105       353       20,380      
51,864     97    
P.D.C. EIGHTEEN L.P.
    32       30       93.75 %     1,036,408       1,228,795       654,536      
94,600       7,185       (313,915 )     104,551       (61,913 )     43,321      
61,823     98    
P.D.C. TWENTY TWO L.P.
    20       19       95.00 %     832,594       1,034,832       512,191      
17,000       8,292       (237,593 )     92,213       (44,586 )     35,707      
64,139     101    
PARKWOOD ASSOCIATES
    24       24       100.00 %     660,602       930,239       480,886      
12,259       12,484       (187,026 )     157,183       (28,028 )     33,305    
  16,209     102    
PECAN VILLA APARTMENTS
    32       30       93.75 %     1,046,716       1,352,536       792,202      
21,000       22,275       (497,990 )     208,733       (29,474 )     47,703    
  1,764     105    
POCOMOKE VILLAS LTD.
    37       34       91.89 %     1,460,085       1,957,509       1,179,557    
  50,035       24,246       (484,705 )     147,067       (80,845 )     79,752  
    150,848     107    
REGENCY APTS OF RENO
    24       24       100.00 %     567,161       713,004       384,505      
40,683       6,529       (180,193 )     99,515       (11,281 )     26,490      
      108    
REGENCY PLAZA
    24       22       91.67 %     640,662       901,543       490,097      
10,850       (3,158 )     (162,027 )     151,827       (21,836 )     31,950    
  29,978     109    
RESERVOIR HILL L.P.V
    18       18       100.00 %     451,461       1,227,685       627,202      
3,000       (4,113 )     50,581       147,915       (9,941 )     44,375        
    111    
RIDGE VIEW APARTMENTS
    44       14       100.00 %     1,357,417       1,601,683       922,304      
210,564       23,991       (605,445 )     300,344       (36,530 )     47,807    
  22,068     112    
RIDGECREST APARTMENTS
    24       17       70.83 %     669,634       901,818       544,132      
22,420       23,620       (395,068 )     69,190       (48,078 )     34,534      
252     115    
ROLLING MEADOW II L.P.
    26       24       92.31 %     976,940       1,289,648       733,948      
55,916       40,579       (272,887 )     121,227       (36,377 )     52,126    
  91,473     116    
RUSSEL SEPTEMBER HSING
    12       10       83.33 %     318,545       408,305       237,843      
20,000       26,915       (137,749 )     67,218       (11,546 )     15,643      
29,415     117    
SACRAMENTO, LTD.
    20       20       100.00 %     780,834       976,195       546,568      
120,000       32,716       (159,535 )     144,233       (9,074 )     38,848    
  77,473     119    
SOMERSET WEST. HILLS II
    16       13       81.25 %     497,113       639,866       354,644      
22,220       3,615       (150,301 )     82,337       (23,201 )     24,383      
44,153     120    
SOUTHEASTERN ASSOCIATES
    42       41       97.62 %     1,327,770       1,717,411       964,076      
162,000       65,157       (402,515 )     291,945       (30,143 )     62,122    
  13,728     123    
ST. ROSE ASSOCIATES
    24       24       100.00 %     737,916       941,898       520,973      
57,750       40,653       (227,594 )     176,722       (14,504 )     34,257    
  42,826     124    
STREAMSIDE ASSOCIATES
    24       22       91.67 %     886,768       1,274,409       666,029      
16,415       (12,584 )     (262,822 )     201,311       (25,615 )     51,831    
        127    
SUN RISE APTS. NORTH
    48       24       91.67 %     1,464,899       1,866,083       1,013,815    
  80,000       62,523       (515,463 )     166,717       (58,545 )     65,876  
    91,350     128    
SUNRISE APARTMENTS
    12       12       100.00 %     373,142       453,975       246,466      
77,000       73,969       (217,470 )     43,547       (12,997 )     16,507      
      129    
TAFT GARDENS
    24       23       95.83 %     614,718       798,892       496,997      
38,500       (17,867 )     (214,341 )     138,920       (15,447 )     31,539    
        130    
TAFT TERRACE
    32       30       93.75 %     819,626       1,052,731       655,821      
42,000       (7,793 )     (346,314 )     167,535       (24,001 )     40,257    
        134    
WAYLAND APARTMENTS
    8       6       75.00 %     187,655       241,758       136,159       8,000
      (4,843 )     (75,708 )     23,513       (12,451 )     10,223            
135    
WEST MEADOW II APTS
    32       26       81.25 %     834,346       993,490       543,182      
67,528       21,576       (282,930 )     172,115       (41,973 )     32,560    
  49,570     136    
WEXFORD ASSOCIATES L.P.
    16       16       100.00 %     797,540       1,024,286       570,827      
15,353       (13,081 )     (228,393 )     134,740       (32,513 )     38,320    
        137    
WILLOW HAVEN
    44       43       97.73 %     1,362,869       1,706,508       1,021,472    
  27,600       11,240       (637,830 )     280,050       (60,022 )     68,603  
    19,874     138    
WOLCOTT ASSOCIATES
    40       38       95.00 %     1,387,952       1,945,608       1,095,402    
  36,154       37,386       (446,349 )     299,018       (49,839 )     76,684  
          139    
WOODCREST APARTMENTS, LTD.
    32       32       100.00 %     958,204       1,065,795       530,993      
44,606       22,293       (477,364 )     187,933       (25,926 )     38,088    
  10,180          
 
                                                                               
                               
 
    2,065       1,895       91.77 %     63,004,747       81,832,726      
45,025,147       3,309,737       1,002,415       (21,363,243 )     11,722,664  
    (2,363,007 )     3,034,168       2,789,199          
 
                                                        Estimated Annual
Interest Income         30,000                  

 



--------------------------------------------------------------------------------



 



     

                                                                               
                                                  Exhibit A to Contract to
Purchase   Year   Year   Year   Year   Year   Year   Year   Year   Year   Year  
Year   Year   Year   Year         Bayfield Low Income Housing LP with MPF   8  
9   10   11   12   13   14   15   16   17   18   19   20   21 APARTMENT        
                                                    COMPLEX       2011 ESTIMATED
  2012 ESTIMATED   2013 ESTIMATED   2014 ESTIMATED   2015 ESTIMATED   2016
ESTIMATED   2017 ESTIMATED   2018 ESTIMATED   2019 ESTIMATED   2020 ESTIMATED  
2021 ESTIMATED   2022 ESTIMATED   2023 ESTIMATED   2024 ESTIMATED NUMBER  
APARTMENT COMPLEX   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH
754   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH
754   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH
754   3    
ALBANY COMMONS, LTD.
    (22,388 )     (22,388 )     (22,388 )     (22,388 )     (22,388 )    
(22,388 )     8,361       8,361       8,361       8,361       8,361       8,361
      8,361       8,361     6    
BAKER HEIGHTS II LTD.
    (37,173 )     (37,173 )     (37,173 )     (37,173 )     12,532       12,532
      12,532       12,532       12,532       12,532       12,532       12,532  
    12,532       12,532     7    
BAYSHORE NORTH APTS-IV
    (80,833 )     (80,833 )     (80,833 )     (80,833 )     (80,833 )    
(12,896 )     (12,896 )     (12,896 )     (12,896 )     (12,896 )     (12,896 )
    (12,896 )     (12,896 )     (12,896 )   8    
BELFAST HOUSING ASSOC
    (45,024 )     (45,024 )     (45,024 )     (45,024 )     (45,024 )     29,839
      29,839       29,839       29,839       29,839       29,839       29,839  
    29,839       29,839     9    
BEREA SUMMIT, LTD.
    (9,816 )     (9,816 )     (9,816 )     (9,816 )     (9,816 )     (9,816 )  
  6,840       6,840       6,840       6,840       6,840       6,840       6,840
      6,840     10    
BERKSHIRE APARTMENTS #2
    (32,928 )     (32,928 )     (32,928 )     (32,928 )     (1,263 )     (1,263
)     (1,263 )     (1,263 )     (1,263 )     (1,263 )     (1,263 )     (1,263 )
    (1,263 )     (1,263 )   11    
BLADES LIMITED PTNRSHP
    (72,443 )     (72,443 )     (72,443 )     (72,443 )     (72,443 )    
(13,366 )     (13,366 )     (13,366 )     (13,366 )     (13,366 )     (13,366 )
    (13,366 )     (13,366 )     (13,366 )   13    
BRENTWOOD APARTMENTS, LTD.
    (24,445 )     (24,445 )     (24,445 )     (24,445 )     8,481       8,481  
    8,481       8,481       8,481       8,481       8,481       8,481      
8,481       8,481     14    
BRLAR HILL APARTMENTS, LTD.
    (8,062 )     (8,062 )     (8,062 )     (8,062 )     10,890       10,890    
10,890       10,890       10,890       10,890       10,890       10,890      
10,890       10,890     19    
CEDAR CREST APARTMENTS
    (23,253 )     (23,253 )     (23,253 )     (23,253 )     (23,253 )    
(23,253 )     (4,091 )     (4,091 )     (4,091 )     (4,091 )     (4,091 )    
(4,091 )     (4,091 )     (4,091 )   20    
CEDAR GROVE APTS
    (47,120 )     (47,120 )     (47,120 )     (47,120 )     (47,120 )    
(47,120 )     6,430       6,430       6,430       6,430       6,430       6,430
      6,430       6,430     25    
CLIFFORD HEIGHTS APTS. LTD.
    (16,310 )     (16,310 )     (16,310 )     (16,310 )     (16,310 )     1,411
      1,411       1,411       1,411       1,411       1,411       1,411      
1,411       1,411     26    
COTTONDALE VILLA APTS
    (19,684 )     (19,684 )     (19,684 )     (19,684 )     (19,684 )     14,589
      14,589       14,589       14,589       14,589       14,589       14,589  
    14,589       14,589     29    
CYPRESS VIEW ESTATES
    (18,337 )     (18,337 )     (18,337 )     (18,337 )     (18,337 )     16,587
      16,587       16,587       16,587       16,587       16,587       16,587  
    16,587       16,587     30    
DELTA TERRACE
    (78,849 )     (78,849 )     (78,849 )     (78,849 )     (38,373 )    
(38,373 )     (38,373 )     (38,373 )     (38,373 )     (38,373 )     (38,373 )
    (38,373 )     (38,373 )     (38,373 )   31    
DIAMOND COURT II LP.
    (69,070 )     (69,070 )     (69,070 )     (69,070 )     (69,070 )    
(12,465 )     (12,465 )     (12,465 )     (12,465 )     (12,465 )     (12,465 )
    (12,465 )     (12,465 )     (12,465 )   34    
EDMONSON PROPERTIES
    (13,579 )     (13,579 )     (13,579 )     (13,579 )     (13,579 )     10,127
      10,127       10,127       10,127       10,127       10,127       10,127  
    10,127       10,127     36    
ELMWOOD ESTATES
    (60,023 )     (60,023 )     (60,023 )     (60,023 )     (60,023 )    
(12,773 )     (12,773 )     (12,773 )     (12,773 )     (12,773 )     (12,773 )
    (12,773 )     (12,773 )     (12,773 )   37    
FERNWOLD-WILSON LAKE
    (67,436 )     (67,436 )     (67,436 )     (67,436 )     (67,436 )     40,004
      40,004       40,004       40,004       40,004       40,004       40,004  
    40,004       40,004     38    
FIELDCREST, LTD.
    (34,776 )     (34,776 )     (34,776 )     (34,776 )     (10,662 )    
(10,662 )     (10,662 )     (10,662 )     (10,662 )     (10,662 )     (10,662 )
    (10,662 )     (10,662 )     (10,662 )   41    
FOLSOM SOUTH VENTURE
    (17,617 )     (17,617 )     (17,617 )     (17,617 )     (17,617 )     251  
    (29,846 )     (29,846 )     (29,846 )     (29,846 )     (29,846 )    
(29,846 )     (29,846 )     (29,846 )   42    
FOREST PARK APARTMENTS
    (45,665 )     (45,665 )     (45,665 )     (45,665 )     7,564       7,564  
    7,564       7,564       7,564       7,564       7,564       7,564      
7,564       7,564     44    
GASLIGHT SQUAREAPTS,LTD.
    (42,560 )     (42,560 )     (42,560 )     (42,560 )     (4,958 )     (4,958
)     (4,958 )     (4,958 )     (4,958 )     (4,958 )     (4,958 )     (4,958 )
    (4,958 )     (4,958 )   45    
GATEWOOD APARTMENTS LTD
    (61,376 )     (61,376 )     (61,376 )     (61,376 )     (61,376 )     (9,151
)     (9,151 )     (9,151 )     (9,151 )     (9,151 )     (9,151 )     (9,151 )
    (9,151 )     (9,151 )   46    
GIBSLAND VILLAS LIMITED
    (26,668 )     (26,668 )     (26,668 )     (26,668 )     (26,668 )     11,417
      11,417       11,417       11,417       11,417       11,417       11,417  
    11,417       11,417     48    
GLENMORA APARTMENTS
    (21,555 )     (21,555 )     (21,555 )     (21,555 )     (21,555 )     (4,663
)     (4,663 )     (4,663 )     (4,663 )     (4,663 )     (4,663 )     (4,663 )
    (4,663 )     (4,663 )   49    
GREENLEAF GARDENS
    (41,465 )     (41,465 )     (41,465 )     (41,465 )     18,403       18,403
      18,403       18,403       18,403       18,403       18,403       18,403  
    18,403       18,403     51    
HAGEWOOD APARTMENTS
    (25,466 )     (25,466 )     (25,466 )     (4,635 )     4,635       4,635    
  4,635       4,635       4,635       4,635       4,635       4,635       4,635
      4,635     53    
HIDDEN HILL APARTMENTS, LTD.
    (26,349 )     (26,349 )     (26,349 )     (26,349 )     (26,349 )     (3,326
)     (3,326 )     (3,326 )     (3,326 )     (3,326 )     (3,326 )     (3,326 )
    (3,326 )     (3,326 )   54    
HLLTOP MANOR APTS
    (80,139 )     (80,139 )     (80,139 )     (80,139 )     (80,139 )    
(16,916 )     (16,916 )     (16,916 )     (16,916 )     (16,916 )     (16,916 )
    (16,916 )     (16,916 )     (16,916 )   55    
HILLWOOD LTD
    (25,897 )     (25,897 )     (25,897 )     (25,897 )     (8,297 )     (8,297
)     (8,297 )     (8,297 )     (8,297 )     (8,297 )     (8,297 )     (8,297 )
    (8,297 )     (8,297 )   59    
INDIANWOOD APTS II
    (30,430 )     (30,430 )     (30,430 )     (30,430 )     (10,064 )    
(10,064 )     (10,064 )     (10,064 )     (10,064 )     (10,064 )     (10,064 )
    (10,064 )     (10,064 )     (10,064 )   61    
JONESVILLE APTS FOR SR.
    (33,089 )     (33,089 )     (33,089 )     (33,089 )     (33,089 )     (7,806
)     (7,806 )     (7,806 )     (7,806 )     (7,806 )     (7,806 )     (7,806 )
    (7,806 )     (7,806 )   64    
LAGRANGE APARTMENTS-II
    (11,339 )     (11,339 )     (11,339 )     (11,339 )     (11,339 )     (1,874
)     (1,874 )     (1,874 )     (1,874 )     (1,874 )     (1,874 )     (1,874 )
    (1,874 )     (1,874 )   67    
LAKEVIEW ESTATES
    (70,798 )     (70,798 )     (70,798 )     (70,798 )     (70,798 )    
(17,341 )     (17,341 )     (17,341 )     (17,341 )     (17,341 )     (17,341 )
    (17,341 )     (17,341 )     (17,341 )   68    
LAKEWOOD APARTMENTS II
    (41,755 )     (41,755 )     (41,755 )     (41,755 )     (41,755 )     (2,182
)     (2,182 )     (2,182 )     (2,182 )     (2,182 )     (2,182 )     (2,182 )
    (2,182 )     (2,182 )   69    
LARUE PROPERTIES, LTD.
    4,967       4,967       4,967       4,967       4,967       38,162      
38,162       38,162       38,162       38,162       38,162       38,162      
38,162       38,162     70    
LAS ROSAS II, LTD.
    (26,031 )     (26,031 )     (26,031 )     (26,031 )     17,649       17,649
      17,649       17,649       17,649       17,649       17,649       17,649  
    17,649       17,649     73    
LEWIS APARTMENTS CO
    (36,006 )     (36,006 )     (36,006 )     (36,006 )     (36,006 )     (1,168
)     (1,168 )     (1,168 )     (1,168 )     (1,168 )     (1,168 )     (1,168 )
    (1,168 )     (1,168 )   74    
LEWISTOWN APARTMENTS
    (18,432 )     (18,432 )     (18,432 )     (18,432 )     (18,432 )     (5,123
)     (5,123 )     (5,123 )     (5,123 )     (5,123 )     (5,123 )     (5,123 )
    (5,123 )     (5,123 )   78    
MAGNOLIA PLAZA APTS
    (82,598 )     (82,598 )     (82,598 )     (82,598 )     (42,042 )    
(42,042 )     (42,042 )     (42,042 )     (42,042 )     (42,042 )     (42,042 )
    (42,042 )     (42,042 )     (42,042 )   79    
MANOR APTS-CADDO MILLS
    (29,144 )     (29,144 )     (29,144 )     (29,144 )     (1,263 )     (1,263
)     (1,263 )     (1,263 )     (1,263 )     (1,263 )     (1,263 )     (1,263 )
    (1,263 )     (1,263 )   81    
MAPLE HILL APARTMENTS
    (67,351 )     (67,351 )     (67,351 )     (67,351 )     (13,167 )    
(13,167 )     (13,167 )     (13,167 )     (13,167 )     (13,167 )     (13,167 )
    (13,167 )     (13,167 )     (13,167 )   82    
MARION HOUSING
    (47,242 )     (47,242 )     (47,242 )     (47,242 )     (20,970 )    
(20,970 )     (20,970 )     (20,970 )     (20,970 )     (20,970 )     (20,970 )
    (20,970 )     (20,970 )     (20,970 )   83    
MEADOWLAND APARTMENTS
    (34,722 )     (34,722 )     (34,722 )     (34,722 )     (34,722 )     (8,754
)     (8,754 )     (8,754 )     (8,754 )     (8,754 )     (8,754 )     (8,754 )
    (8,754 )     (8,754 )   86    
MOSSWOOD APARTMENTS
    (14,204 )     (14,204 )     (14,204 )     (14,204 )     21,320     21,320  
  21,320     21,320     21,320     21,320     21,320     21,320     21,320    
21,320   87    
MOUNTAIN VIEW APTS. II LTD.
    (38,812 )     (38,812 )     (38,812 )     (38,812 )     (38,812 )     (4,000
)     (4,000 )     (4,000 )     (4,000 )     (4,000 )     (4,000 )     (4,000 )
    (4,000 )     (4,000 )   88    
MUNFORDVILLE
    (18,423 )     (18,423 )     (18,423 )     (18,423 )     (1,518 )     (1,518
)     (1,518 )     (1,518 )     (1,518 )     (1,518 )     (1,518 )     (1,518 )
    (1,518 )     (1,518 )   89    
NEW CANEY OAKS
    (50,352 )     (50,352 )     (50,352 )     (50,352 )     5,773       5,773  
    5,773       5,773       5,773       5,773       5,773       5,773      
5,773       5,773     90    
NORTH DEER CREEK, LTD.
    (38,462 )     (38,462 )     (38,462 )     (38,462 )     (38,462 )     (4,065
)     (4,065 )     (4,065 )     (4,065 )     (4,065 )     (4,065 )     (4,065 )
    (4,065 )     (4,065 )   91    
OAK VALLEY PLACE II
    (17,428 )     (17,428 )     (17,428 )     (17,428 )     7,642       7,642  
    7,642       7,642       7,642       7,642       7,642       7,642      
7,642       7,642     94    
OLD OAK ESTATES
    (85,376 )     (85,376 )     (85,376 )     (85,376 )     (26,548 )    
(26,548 )     (26,548 )     (26,548 )     (26,548 )     (26,548 )     (26,548 )
    (26,548 )     (26,548 )     (26,548 )





--------------------------------------------------------------------------------



 



                                                                               
                                                  Exhibit A to Contract to
Purchase   Year   Year   Year   Year   Year   Year   Year   Year   Year   Year  
Year   Year   Year   Year         Bayfield Low Income Housing LP with MPF   8  
9   10   11   12   13   14   15   16   17   18   19   20   21 APARTMENT        
                                                    COMPLEX       2011 ESTIMATED
  2012 ESTIMATED   2013 ESTIMATED   2014 ESTIMATED   2015 ESTIMATED   2016
ESTIMATED   2017 ESTIMATED   2018 ESTIMATED   2019 ESTIMATED   2020 ESTIMATED  
2021 ESTIMATED   2022 ESTIMATED   2023 ESTIMATED   2024 ESTIMATED NUMBER  
APARTMENT COMPLEX   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH
754   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH
754   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH
754   95    
ONION CREEK
    (43,250 )     (43,250 )     (43,250 )     (43,250 )     (2,278 )     (2,278
)     (2,278 )     (2,278 )     (2,278 )     (2,278 )     (2,278 )     (2,278 )
    (2,278 )     (2,278 )   96    
ORCHARD COMMONS, LTD.
    (2,986 )     (2,986 )     (2,986 )     (2,986 )     (2,986 )     (2,986 )  
  17,351       17,351       17,351       17,351       17,351       17,351      
17,351       17,351     97    
P.D.C. EIGHTEEN L. P.
    (74,782 )     (74,782 )     (74,782 )     (74,782 )     (74,782 )    
(74,782 )     (32,817 )     (32,817 )     (32,817 )     (32,817 )     (32,817 )
    (32,817 )     (32,817 )     (32,817 )   98    
P.D.C. TWENTY TWO L. P.
    (55,298 )     (55,298 )     (55,298 )     (55,298 )     (55,298 )    
(55,298 )     (15,497 )     (15,497 )     (15,497 )     (15,497 )     (15,497 )
    (15,497 )     (15,497 )     (15,497 )   101    
PARKWOOD ASSOCIATES
    (33,924 )     (33,924 )     (33,924 )     (33,924 )     (33,924 )     3,522
      3,522       3,522       3,522       3,522       3,522       3,522      
3,522       3,522     102    
PECAN VILLA APARTMENTS
    (46,689 )     (46,689 )     (46,689 )     (46,689 )     4,250       4,250  
    4,250       4,250       4,250       4,250       4,250       4,250      
4,250       4,250     105    
POCOMOKE VILLAS LTD.
    (100,367 )     (100,367 )     (100,367 )     (100,367 )     (100,367 )    
(35,538 )     (35,538 )     (35,538 )     (35,538 )     (35,538 )     (35,538 )
    (35,538 )     (35,538 )     (35,538 )   107    
REGENCY APTS OF RENO
    (18,962 )     (18,962 )     (18,962 )     (18,962 )     (18,962 )     8,413
      8,413       8,413       8,413       8,413       8,413       8,413      
8,413       8,413     108    
REGENCY PLAZA
    (29,869 )     (29,869 )     (29,869 )     (29,869 )     7,535       7,535  
    7,535       7,535       7,535       7,535       7,535       7,535      
7,535       7,535     109    
RESER VOIR HILL L.P.V.
    (4,296 )     (4,296 )     (4,296 )     (4,296 )     (4,296 )     (4,296 )  
  39,586       39,586       39,586       39,586       39,586       39,586      
39,586       39,586     111    
RIDGE VIEW APARTMENTS
    (58,127 )     (58,127 )     (58,127 )     (58,127 )     3,635       3,635  
    3,635       3,635       3,635       3,635       3,635       3,635      
3,635       3,635     112    
RIDGECREST APARTMENTS
    (56,450 )     (56,450 )     (56,450 )     (56,450 )     (23,934 )    
(23,934 )     (23,934 )     (23,934 )     (23,934 )     (23,934 )     (23,934 )
    (23,934 )     (23,934 )     (23,934 )   115    
ROLLING MEADOW II L.P.
    (51,178 )     (51,178 )     (51,178 )     (51,178 )     (51,178 )     (4,870
)     (4,870 )     (4,870 )     (4,870 )     (4,870 )     (4,870 )     (4,870 )
    (4,870 )     (4,870 )   116    
RUSSELL SEPTEMBER HSING
    (16,084 )     (16,084 )     (16,084 )     (16,084 )     (588 )     (588 )  
  (588 )     (588 )     (588 )     (588 )     (588 )     (588 )     (588 )    
(588 )   117    
SACRAMENTO, LTD.
    (20,753 )     (20,753 )     (20,753 )     (20,753 )     (20,753 )     15,049
      15,049       15,049       15,049       15,049       15,049       15,049  
    15,049       15,049     119    
SOMERSET WEST. HILLS II
    (29,361 )     (29,361 )     (29,361 )     (29,361 )     (29,361 )     (5,592
)     (5,592 )     (5,592 )     (5,592 )     (5,592 )     (5,592 )     (5,592 )
    (5,592 )     (5,592 )   120    
SOUTHEASTERN ASSOCIATES
    (50,521 )     (50,521 )     (50,521 )     (50,521 )     (50,521 )     12,257
      12,257       12,257       12,257       12,257       12,257       12,257  
    12,257       12,257     123    
ST. ROSE ASSOCIATES
    (25,771 )     (25,771 )     (25,771 )     (25,771 )     (25,771 )     9,306
      9,306       9,306       9,306       9,306       9,306       9,306      
9,306       9,306     124    
STREAMSIDE ASSOCIATES
    (35,381 )     (35,381 )     (35,381 )     (35,381 )     (35,381 )     15,318
      15,318       15,318       15,318       15,318       15,318       15,318  
    15,318       15,318     127    
SUN RISE APTS. NORTH
    (76,781 )     (76,781 )     (76,781 )     (76,781 )     (76,781 )     (5,759
)     (5,759 )     (5,759 )     (5,759 )     (5,759 )     (5,759 )     (5,759 )
    (5,759 )     (5,759 )   128    
SUNRISE APARTMENTS
    (18,830 )     (18,830 )     (18,830 )     (18,830 )     (18,830 )     (1,537
)     (1,537 )     (1,537 )     (1,537 )     (1,537 )     (1,537 )     (1,537 )
    (1,537 )     (1,537 )   129    
TAFT GARDENS
    (25,481 )     (25,481 )     (25,481 )     (25,481 )     1,964       1,964  
    1,964       1,964       1,964       1,964       1,964       1,964      
1,964       1,964     130    
TAFT TERRACE
    (37,404 )     (37,404 )     (37,404 )     (37,404 )     (1,321 )     (1,321
)     (1,321 )     (1,321 )     (1,321 )     (1,321 )     (1,321 )     (1,321 )
    (1,321 )     (1,321 )   134    
WAYLAND APARTMENTS
    (15,281 )     (15,281 )     (15,281 )     (15,281 )     (5,681 )     (5,681
)     (5,681 )     (5,681 )     (5,681 )     (5,681 )     (5,681 )     (5,681 )
    (5,681 )     (5,681 )   135    
WEST MEADOW II APTS
    (53,141 )     (53,141 )     (53,141 )     (53,141 )     (53,141 )    
(15,615 )     (15,615 )     (15,615 )     (15,615 )     (15,615 )     (15,615 )
    (15,615 )     (15,615 )     (15,615 )   136    
WAXFORD ASSOCIATES L.P.
    (42,774 )     (42,774 )     (42,774 )     (42,774 )     (42,774 )     (4,986
)     (4,986 )     (4,986 )     (4,986 )     (4,986 )     (4,986 )     (4,986 )
    (4,986 )     (4,986 )   137    
WILLOW HAVEN
    (83,824 )     (83,824 )     (83,824 )     (83,824 )     (21,548 )    
(21,548 )     (21,548 )     (21,548 )     (21,548 )     (21,548 )     (21,548 )
    (21,548 )     (21,548 )     (21,548 )   138    
WOLCOTT ASSOCIATES
    (65,924 )     (65,924 )     (65,924 )     (65,924 )     11,368       11,368
      11,368       11,368       11,368       11,368       11,368       11,368  
    11,368       11,368     139    
WOODCREST APARTMENTS, LTD.
    (40,909 )     (40,909 )     (40,909 )     (40,909 )     7,709       7,709  
    7,709       7,709       7,709       7,709       7,709       7,709      
7,709       7,709          
 
                                                                               
                                       
81
    (3,197,733 )     (3,197,733 )     (3,197,733 )     (3,167,632 )    
(1,895,700 )     (308,578 )     (72,573 )     (72,573 )     (72,573 )    
(72,573 )     (72,573 )     (72,573 )     (72,573 )     (72,573 )        
 
    30,000       30,000       30,000       30,000     30,000       30,000      
30,000       30,000       30,000       30,000       30,000       30,000      
30,000       30,000          
 
    (55,452 )     (55,452 )     (55,452 )     (55,452 )     (55,452 )    
(55,452 )     (55,452 )     (55,452 )     (55,452 )     (55,452 )     (55,452 )
    (55,452 )     (55,452 )     (55,452 )        
 
    (1,254 )     (1,254 )     (1,254 )     (1,254 )     (1,254 )     (1,254 )  
  (1,254 )     (1,254 )     (1,254 )     (1,254 )     (1,254 )     (1,254 )    
(1,254 )     (1,254 )        
 
    (63,294 )     (63,294 )     (63,294 )     (63,294 )     (63,294 )    
(63,294 )     (63,294 )     (63,294 )     (63,294 )     (63,294 )     (63,294 )
    (63,294 )     (63,294 )     (63,294 )        
 
                                                                               
                                       
 
    (3,287,733 )     (3,257,632 )     (3,287,733 )     (3,257,632 )    
(1,985,700 )     (398,578 )     (162,573 )     (162,573 )     (162,573 )    
(162,573 )     (162,573 )     (162,573 )     (162,573 )     (162,573 )

 



--------------------------------------------------------------------------------



 



Exhibit A to Contract to Purchase
Bayfield Low Income Housing LP with MPF

                                                                               
                                                                             
95%-99%                                                                        
                MORTGAGE                                     Bayfield’s     8%  
          FIRST         NET     95%-99%     BALANCE OVER             95%-99%    
95%-99%         APARTMENT       Share     Interest     PLACED IN   PLACED IN  
YEAR OF     Depr Yrs   REMAINING     ESTIMATED     REMAINING DEPR     95%-99%  
  ESTIMATED     ESTIMATED ANN     PURCHASE   COMPLEX       of Tax     Due    
SERVICE   SERVICE   TAX     Left as   DEPR BASE     REMAINING     BASIS 754    
ESTIMATED     ANNUAL 754     TOTAL DEDUCT     PRICE 49.5% OR   NUMBER  
APARTMENT COMPLEX   Items     Developers     DATE   YEAR   CREDIT     of
6/30/2004   12/31/03     DEPR     ELECTION     ANNUAL LOSSES     DEDUCTION     &
LOSSES     33%   3  
ALBANY COMMONS, LTD.
    99.00 %     (18,886 )   7/6/1989   1989     1990     13     403,772      
399,734       228,801       (14,068 )     (8,320 )     (22,388 )   $ 46,580   6
 
BAKER HEIGHT II LTD.
    66.00 %     (22,843 )   11/1/1988   1988     1988     11     546,759      
360,861       276,138       (27,132 )     (10,041 )     (37,173 )   $ 17,727   7
 
BAYSHORE NORTH APTS-IV
    99.00 %     (6,988 )   12/29/1988   1988     1989     12     815,243      
807,091       492,579       (62,921 )     (17,912 )     (80,833 )   $ 38,547   8
 
BELFAST HOUSING ASSOC
    99.00 %     (24,045 )   1/2/1989   1989     1989     12     898,362      
889,378       205,874       (37,538 )     (7,486 )     (45,024 )   $ 21,471   9
 
BEREA SUMMIT, LTD.
    99.00 %     (4,919 )   6/1/1989   1989     1990     13     218,713      
216,526       166,375       (3,766 )     (6,050 )     (9,816 )   $ 2,885   10  
BERKSHIRE APARTMENTS#2
    95.00 %     (15,010 )   5/31/1988   1988     1988     11     348,314      
330,898       298,968       (22,056 )     (10,872 )     (32,928 )   $ 15,702  
11  
BLADES LIMITED PINRSHP
    99.00 %     (31,266 )   10/1/1988   1988     1989     12     708,924      
701,835       503,416       (54,137 )     (18,306 )     (72,443 )   $ 34,546  
13  
BRENTWOOD APARTMENTS, LTD.
    99.00 %     (15,140 )   9/1/1988   1988     1988     11     362,181      
358,559       292,256       (13,817 )     (10,627 )     (24,445 )   $ 11,657  
14  
BRIAR HILL APARTMENTS, LTD.
    95.00 %     (6,000 )   10/15/1987   1987     1988     11     208,464      
198,041       141,223       (2,908 )     (5,154 )     (8,062 )   $ 3,844   19  
CEDAR CREST APARTMENTS
    99.00 %     (7,896 )   5/1/1990   1990     1990     13     251,628      
249,112       128,941       (18,564 )     (4,689 )     (23,253 )   $ 6,834   20
 
CEDAR GROVE APTS
    95.00 %     (27,712 )   10/26/1988   1988     1988     11     620,050      
589,048       430,427       (31,468 )     (15,652 )     (47,120 )   $ 22,470  
25  
CLIFFORD HEIGHTS APTS. LTD.
    99.00 %     (9,859 )   11/14/1988   1988     1989     12     212,657      
210,530       158,932       (10,531 )     (5,779 )     (16,310 )   $ 7,778   26
 
COTTONDALE VILLA APTS
    99.00 %     (16,279 )   1/9/1989   1989     1989     12     411,268      
407,155       249,500       (10,611 )     (9,073 )     (19,684 )   $ 9,387   29
 
CYPRESS VIEW ESTATES
    95.00 %     (16,791 )   3/1/1989   1989     1989     12     419,092      
398,137       259,578       (8,898 )     (9,439 )     (18,337 )   $ 8,744   30  
DELTA TERRACE
    99.00 %     (14,899 )   7/29/1988   1988     1988     11     445,235      
440,783       283,437       (68,541 )     (10,309 )     (78,849 )   $ 37,601  
31  
DIAMOND COURT II L.P.
    99.00 %     (28,713 )   8/1/1989   1989     1989     12     679,263      
672,470       521,757       (50,097 )     (18,973 )     (69,070 )   $ 32,938  
34  
EDMONSON PROPERTIES
    99.00 %     (13,036 )   5/1/1989   1989     1989     12     284,474      
281,629       167,839       (7,475 )     (6,103 )     (13,579 )   $ 6,475   36  
ELMWOOD ESTATES
    99.00 %     1,274     3/29/1989   1989     1989     12     567,009      
561,339       461,316       (43,248 )     (16,775 )     (60,023 )   $ 28,624  
37  
FERNWOLD-WILSON LAKE
    99.00 %     (36,365 )   1/2/1989   1989     1989     12     1,289,278      
1,276,385       303,481       (56,400 )     (11,036 )     (67,436 )   $ 32,159  
38  
FIELDCREST, LTD.
    99.00 %     (11,967 )   10/7/1988   1988     1988     11     265,251      
262,598       163,190       (28,842 )     (5,934 )     (34,776 )   $ 16,584   41
 
FOLSOM SOUTH VENTURE
    95.00 %     (9,040 )   10/15/1988   1988     1989     12     214,414      
203,693       148,153       (12,229 )     (5,387 )     17,617     $ 8,401   42  
FOREST PARK APARTMENTS
    95.00 %     0     11/1/1987   1987     1988     11     585,525       556,249
      481,973       (28,139 )     (17,526 )     (45,665 )   $ 21,777   44  
GASLIGHT SQUAREAPTS, LTD.
    99.00 %     (16,422 )   1/30/1987   1987     1988     11     143,618      
409,482       288,189       (32,080 )     (10,480 )     (42,560 )   $ 20,296  
45  
GATEWOOD APARTMENTS LTD.
    99.00 %     (8,411 )   9/30/1988   1988     1989     12     626,705      
620,438       462,935       (44,542 )     (16,834 )     (61,376 )   $ 29,269  
46  
GIBSLAND VILLAS LIMITED
    95.00 %     (19,191 )   6/15/1989   1989     1989     12     457,025      
434,174       243,818       (17,802 )     (8,866 )     (26,668 )   $ 12,717   48
 
GLENMORA APARTMENTS
    95.00 %     (10,266 )   1/10/1988   1988     1989     12     202,706      
192,571       200,972       (14,247 )     (7,308 )     (21,555 )   $ 10,279   49
 
GREENLEAF GARDENS
    99.00 %     0     12/23/1987   1987     1988     11     658,550      
651,965       583,429       (20,249 )     (21,216 )     (41,465 )   $ 19,774  
51  
HAGEWOOD APARTMENTS
    99.00 %     (8,928 )   10/1/1987   1987     1987     10     301,006      
297,996       239,031       (16,774 )     (8,692 )     (25,466 )   $ 12,144   53
 
HIDDEN HILL APARTMENTS, LTD.
    99.00 %     (12,099 )   9/23/1988   1988     1989     12     276,279      
273,516       207,592       (18,800 )     (7,549 )     (26,349 )   $ 12,565   54
 
HILLTOP MANOR APTS
    95.00 %     0     12/1/1989   1989     1989     12     758,676       720,742
      528,688       (60,914 )     (19,225 )     (80,119 )   $ 38,216   55  
HILLWOOD LTD.
    99.00 %     (7,407 )   10/17/1988   1988     1988     11     193,600      
191,664       116,492       (21,661 )     (4,236 )     (25,897 )   $ 12,350   59
 
INDIANWOOD APTS II
    95.00 %     (11,911 )   1/9/1987   1987     1988     11     224,028      
212,827       367,842       (17,054 )     (13,376 )     (30,430 )   $ 14,512  
61  
JONESVILLE APTS FOR SR.
    99.00 %     (11,368 )   9/1/1988   1988     1989     12     30,400      
300,366       242,803       (24,260 )     (8,829 )     (33,089 )   $ 15,779   64
 
LAGRANGE APARTMENTS-II
    95.00 %     (3,445 )   8/1/1989   1989     1989     12     113,573      
107,894       71,851       (8,726 )     (2,613 )     (11,339 )   $ 5,407   67  
LAKEVIEW ESTATES
    95.00 %     (23,450 )   8/1/1989   1989     1989     12     641,486      
609,412       350,921       (58,037 )     (12,761 )     (70,798 )   $ 33,762  
68  
LAKEWOOD APARTMENTS II
    95.00 %     (6,631 )   9/26/1988   1988     1989     12     474,877      
451,133       357,626       (28,751 )     (13,005 )     (41,755 )   $ 19,912  
69  
LARUE PROPERTIES, LTD.
    99.00 %     (17,155 )   7/29/1989   1989     1989     12     398,337      
394,354       94,547       8,405       (3,438 )     4,967   ( $ 2,369 ) 70  
LAS ROSAS II, LTD.
    95.00 %     (19,628 )   7/27/1988   1988     1988     11     480,481      
456,457       397,265       (11,585 )     (14,446 )     (26,031 )   $ 12,414  
73  
LEWIS APARTMENTS CO
    95.00 %     0     1/17/1989   1989     1989     12     418,067       397,154
      238,186       (27,345 )     (8,661 )     (36,006 )   $ 17,170   74  
LEWISTOWN APARTMENTS
    95.00 %     (5,827 )   6/1/1989   1989     1989     12     159,712      
151,726       114,414       (14,272 )     (4,161 )     (84,432 )   $ 8,790   78
 
MAGNOLIA PLAZA APTS
    95.00 %     (18,411 )   1/1/1987   1987     1988     11     446,114      
423,808       467,512       (65,598 )     (17,000 )     (82,598 )   $ 39,389  
79  
MANOR APTS-CADDO MILLS
    95.00 %     (18,460 )   9/28/1988   1988     1988     11     306,698      
291,363       246,421       (20,184 )     (8,961 )     (29,144 )   $ 83,898   81
 
MAPLE HILL APARTMENTS
    99.00 %     0     3/1/1987   1987     1988     11     596,024       590,064
      418,698       (52,125 )     (15,225 )     (67,351 )   $ 32,118   82  
MARION HOUSING
    99.00 %     (11,370 )   12/30/1987   1987     1988     11     288,985      
286,095       241,180       (38,471 )     (8,770 )     (47,242 )   $ 22,528   83
 
MEADOWLAND APARTMENTS
    95.00 %     (12,235 )   8/21/1989   1989     1989     12     311,617      
296,036       190,843       (27,783 )     (6,940 )     (34,722 )   $ 16,558   86
 
MOSSWOOD APARTMENTS
    95.00 %     (14,951 )   2/10/1988   1988     1988     11     390,767      
371,229       327,447       (2,297 )     (11,907 )     (14,204 )   $ 6,774   87
 
MOUNTAIN VIEW APTS II, LTD.
    95.00 %     (16,993 )   12/30/1988   1988     1989     12     417,746      
396,859       285,431       (28,433 )     (10,379 )     (38,812 )   $ 18,508  
88  
MUNFORDVILLE
    95.00 %     (7,210 )   1/1/1988   1988     1988     11     385,954      
176,656       141,724       (13,270 )     (5,154 )     (18,423 )   $ 8,786   89
 
NEW CANEY OAKS
    99.00 %     (21,943 )   4/14/1987   1987     1988     11     617,375      
611,201       559,692       (30,000 )     (20,352 )     (50,352 )   $ 24,012  
90  
NORTH DEER CREEK, LTD.
    99.00 %     (15,071 )   9/1/1988   1988     1989     12     412,756      
408,628       273,393       (28,520 )     (9,942 )     (38,462 )   $ 18,341   91
 
OAK VALLEY PLACE II
    95.00 %     (9,058 )   1/14/1988   1988     1988     11     275,773      
261,984       235,485       (8,865 )     (8,563 )     (17,428 )   $ 8,311   94  
OLD OAK ESTATES
    95.00 %     (28,152 )   9/29/1988   1988     1988     11     647,105      
614,750       561,595       (64,881 )     (20,494 )     (85,376 )   $ 40,713  

 



--------------------------------------------------------------------------------



 



Exhibit A to Contract to Purchase
Bayfield Low Income Housing LP with MPF

                                                                               
                                                                             
95%-99%                                                                        
                MORTGAGE                                     Bayfield’s     8%  
          FIRST         NET     95%-99%     BALANCE OVER             95%-99%    
95%-99%         APARTMENT       Share     Interest     PLACED IN   PLACED IN  
YEAR OF     Depr Yrs   REMAINING     ESTIMATED     REMAINING DEPR     95-99%    
ESTIMATED     ESTIMATED ANN     PURCHASE   COMPLEX       of Tax     Due    
SERVICE   SERVICE   TAX     Left as   DEPR BASE     REMAINING     BASIS 754    
ESTIMATED     ANNUAL 754     TOTAL DEDUCT     PRICE 49.5% OR   NUMBER  
APARTMENT COMPLEX   Items     Developers     DATE   YEAR   CREDIT     of
6/30/2004   12/31/03     DEPR     ELECTION     ANNUAL LOSSES     DEDUCTION     &
LOSSES     33%   95  
ONION CREEK
    99.00 %     (19,018 )   9/1/1988   1988     1988     11     450,697      
446,190       352,016       (30,449 )     (12,801 )     (43,250 )   $ 20,625  
96  
ORCHARD COMMONS LTD.
    95.00 %     (13,740 )   5/26/1989   1989     1990     13     278,301      
264,386       91,335       335       (3,321 )     (2,986 )   $ 878   97  
P.D.C. EIGHTEEN L.P.
    95.00 %     (24,238 )   1/2/1990   1990     1990     13     574,259      
545,546       439,042       (58,817 )     (15,965 )     (74,782 )   $ 21,979  
98  
P.D.C.TWENTY TWO L.P.
    99.00 %     (17,515 )   10/1/1989   1989     1990     13     522,641      
517,415       306,853       (44,140 )     (11,158 )     (55,298 )   $ 16,253  
101  
PARKWOOD ASSOCIATES
    95.00 %     (15,084 )   4/1/1989   1989     1989     12     449,353      
426,885       200,587       (26,627 )     (7,298 )     (33,924 )   $ 16,178  
102  
PECAN VILLA APPARTMENTS
    99.00 %     (17,985 )   6/3/1988   1988     1988     11     560,334      
554,731       481,518       (29,179 )     (17,510 )     (46,689 )   $ 22,265  
105  
POCOMOKE VILLAS LTD.
    95.00 %     (38,914 )   1/1/1988   1988     1989     12     777,952      
739,054       648,026       (76,803 )     (23,565 )     (100,367 )   $ 47,863  
107  
REGENCY APTS OF RENO
    95.00 %     0     12/21/1988   1988     1989     12     328,499      
312,074       226,729       (10,717 )     (8,245 )     (18,962 )   $ 9,042   108
 
REGENCY PLAZA
    99.00 %     (12,979 )   4/1/1988   1988     1988     11     411,446      
407,332       226,924       (21,618 )     (8,252 )     (29,859 )   $ 14,244  
109  
RESERVOIR HILL L.P.V.
    95.00 %     (49,713 )   2/13/1990   1990     1990     13     600,483      
570,459       (141,571 )     (9,444 )     5,148       (4,296 )   $ 2,049   111  
RIDGE VIEW APARTMENTS
    95.00 %     (32,738 )   2/29/1988   1988     1988     11     679,379      
645,410       644,136       (34,704 )     (13,423 )     (58,127 )   $ 27,719  
112  
RIDGECREST APARTMENTS
    95.00 %     (16,054 )   2/5/1988   1988     1988     11     357,686      
339,802       296,351       (45,674 )     (10,776 )     (56,450 )   $ 26,920  
115  
ROLLING MEADOW II L.P.
    99.00 %     (21,947 )   1/1/1989   1989     1989     12     555,700      
550,143       417,028       (36,013 )     (15,165 )     (51,178 )   $ 24,405  
116  
RUSSELL SEPTEMBER HSING
    95.00 %     (6,291 )   12/30/1987   1987     1988     11     107,462      
161,939       140,679       (10,969 )     (5,116 )     (16,084 )   $ 7,670   117
 
SACRAMENTO, LTD.
    95.00 %     (17,028 )   12/8/1988   1988     1989     12     429,627      
408,146       333,647       (8,620 )     (12,133 )     (20,753 )   $ 9,897   119
 
SOMERSET WEST HILLS II
    95.00 %     (11,960 )   3/18/1989   1989     1989     12     285,222      
270,961       201,296       (22,041 )     (7,320 )     (29,361 )   $ 14,001  
120  
SOUTHEASTERN ASSOCIATES
    99.00 %     (20,615 )   6/1/1988   1988     1989     12     753,335      
745,802       568,691       (29,842 )     (20,680 )     (50,521 )   $ 24,092  
123  
ST. ROSE ASSOCIATES
    99.00 %     (16,815 )   10/1/1988   1988     1989     12     420,925      
416,716       313,821       (14,359 )     (11,412 )     (25,771 )   $ 12,289  
124  
STREAMSIDE ASSOCIATES
    99.00 %     0     8/6/1989   1989     1989     12     608,380       602,296
      275,604       (25,359 )     (10,022 )     (35,381 )   $ 16,872   127  
SUN RISE APTS. NORTH
    95.00 %     (36,638 )   12/8/1989   1989     1989     12     852,268      
809,655       581,999       (55,618 )     (21,164 )     (76,781 )   $ 36,615  
128  
SUNRISE APARTMENTS
    99.00 %     (6,298 )   12/20/1988   1988     1989     12     207,509      
205,434       163,977       (12,867 )     (5,963 )     (18,830 )   $ 8,979   129
 
TAFT GARDENS
    95.00 %     (10,191 )   3/1/1987   1987     1988     11     301,895      
286,800       297,182       (14,675 )     (10,807 )     (25,481 )   $ 12,151  
130  
TAFT TERRACE
    95.00 %     (19,249 )   3/1/1987   1987     1988     11     396,910      
377,065       401,580       (22,801 )     (14,603 )     (37,404 )   $ 17,837  
134  
WAYLAND APARTMENTS
    99.00 %     (3,564 )   8/26/1988   1988     1988     11     105,599      
104,543       81,235       (12,326 )     (2,954 )     (15,281 )   $ 7,287   135
 
WEST MEADOW II APTS
    95.00 %     (4,480 )   10/17/1988   1988     1989     12     450,308      
427,793       364,836       (39,874 )     (13,267 )     (53,141 )   $ 25,342  
136  
WEXFORD ASSOCIATES L.P.
    95.00 %     0     5/1/1989   1989     1989     12     453,459       430,786
      326,877       (30,887 )     (31,886 )     (42,774 )   $ 20,398   137  
WILLOW HAVEN
    99.00 %     (24,580 )   1/2/1988   1988     1988     11     685,036      
678,186       671,055       (59,422 )     (24,402 )     (83,824 )   $ 39,973  
138  
WOLCOTT ASSOCIATES
    95.00 %     (35,081 )   12/1/1988   1988     1988     11     850,206      
807,696       510,899       (47,347 )     (81,577 )     (65,924 )   $ 31,437  
139  
WOODCREST APARTMENTS, LTD.
    99.00 %     (17,439 )   1/2/1987   1987     1988     11     534,802      
529,454       419,168       (25,667 )     (15,242 )     (40,909 )   $ 19,509    
 
 
                                                                               
 
 
            (1,202,527 )                         36,807,579       35,557,292    
  25,264,304       (2,279,031 )     (918,702 )     (3,197,733 )   $ 1,524,918  
   
 
                                                                               
               
 
                                                              754 Deduction 50%
Purchase Price   $ 1,524,918      
 
                                                              754 Deduction
16.5% Purchase Price   $ 534,494      
 
                                                              754 Deduction 50%
Purchase Price   $ 1,740,588      
 
                                                                               
               
 
                                                              Sale Price   $
3,300,000  

 



--------------------------------------------------------------------------------



 



                                                                         
Exhibit A to Contract to Purchase   Year   Year   Year   Year   Year   Year  
Year         Bayfield Low Income Housing LP with MPF   22   23   24   25   26  
27   28 APARTMENT                                 COMPLEX       2025 ESTIMATED  
2026 ESTIMATED   2027 ESTIMATED   2028 ESTIMATED   2029 ESTIMATED   2030
ESTIMATED   2031 ESTIMATED NUMBER   APARTMENT COMPLEX   LOSS WITH 754   LOSS
WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS
WITH 754   3    
ALBANY COMMONS, LTD.
    8,361       8,361       8,361       8,361       8,361       8,361      
8,361     6    
BAKER HEIGHTS II LTD.
    12,532       12,532       12,532       12,532       12,532       12,532    
  12,532     7    
BAYSHORE NORTH APTS-IV
    (12,896 )     (12,896 )     (12,896 )     (12,896 )     (12,896 )    
(12,896 )     (12,896 )   8    
BELFAST HOUSING ASSOC
    29,839       29,839       29,839       29,839       29,839       29,839    
  29,839     9    
BEREA SUMMIT, LTD.
    6,840       6,840       6,840       6,840       6,840       6,840      
6,840     10    
BERKSHIRE APARTMENTS#2
    (1,263 )     (1,263 )     (1,263 )     (1,263 )     (1,263 )     (1,263 )  
  (1,263 )   11    
BLACES LIMITED PTNRSHP
    (13,366 )     (13,366 )     (13,366 )     (13,366 )     (13,366 )    
(13,366 )     (13,366 )   13    
BRENTWOOD APARTMENTS, LTD.
    8,481       8,481       8,481       8,481       8,481       8,481      
8,481     14    
BRIAR HILL APARTMENTS, LTD.
    10,890       10,890       10,890       10,890       10,890       10,890    
  10,890     19    
CEDAR CREST APARTMENTS
    (4,091 )     (4,091 )     (4,091 )     (4,091 )     (4,091 )     (4,091 )  
  (4,091 )   20    
CEDAR GROVE APTS
    6,430       6,430       6,430       6,430       6,430       6,430      
6,430     25    
CLIFFORD HEIGHTS APTS, LTD.
    1,411       1,411       1,411       1,411       1,411       1,411      
1,411     26    
COTTONDALE VILLA APTS
    14,589       14,589       14,589       14,589       14,589       14,589    
  14,589     29    
CYPRESS VIEW ESTATES
    16,587       16,587       16,587       16,587       16,587       16,587    
  16,587     30    
DELTA TERRACE
    (38,373 )     (38,373 )     (38,373 )     (38,373 )     (38,373 )    
(38,373 )     (38,373 )   31    
DIAMOND COURT L.P.
    (12,465 )     (12,465 )     (12,465 )     (12,465 )     (12,465 )    
(12,465 )     (12,465 )   34    
EDMONSON PROPERTIES
    10,127       10,127       10,127       10,127       10,127       10,127    
  10,127     36    
ELMWOOD ESTATES
    (12,773 )     (12,773 )     (12,773 )     (12,773 )     (12,773 )    
(12,773 )     (12,773 )   37    
FERNWOLD-WILSON LAKE
    40,004       40,004       40,004       40,004       40,004       40,004    
  40,004     38    
FIELDCREAST, LTD.
    (10,662 )     (10,662 )     (10,662 )     (10,662 )     (10,662 )    
(10,662 )     (10,662 )   41    
FOLSOM SOUTH VENTURE
    (29,846 )     (29,846 )     (29,846 )     (29,846 )     (29,846 )    
(29,846 )     (29,846 )   42    
FOREST PARK APARTMENTS
    7,564       7,564       7,564       7,564       7,564       7,564      
7,564     44    
GASLIGHT SQUAREAPTS., LTD.
    (4,958 )     (4,958 )     (4,958 )     (4,958 )     (4,958 )     (4,958 )  
  (4,958 )   45    
GATEWOOD APARTMENT LTD
    (9,151 )     (9,151 )     (9,151 )     (9,151 )     (9,151 )     (9,151 )  
  (9,151 )   46    
GIBSLAND VILLAS LIMITED
    11,417       11,417       11,417       11,417       11,417       11,417    
  11,417     48    
GLENMORA APARTMENTS
    (4,663 )     (4,663 )     (4,663 )     (4,663 )     (4,663 )     (4,663 )  
  (4,663 )   49    
GREENLEAF GARDENS
    18,403       18,403       18,403       18,403       18,403       18,403    
  18,403     51    
HAGEWOOD APARTMENTS
    4,635       4,635       4,635       4,635       4,635       4,635      
4,635     53    
HIDDEN HILL APARTMENTS, LTD.
    (3,326 )     (3,326 )     (3,326 )     (3,326 )     (3,326 )     (3,326 )  
  (3,326 )   54    
HILLTOP MANOR APTS
    (16,916 )     (16,916 )     (16,916 )     (16,916 )     (16,916 )    
(16,916 )     (16,916 )   55    
HILLWOOD LTD.
    (8,297 )     (8,297 )     (8,297 )     (8,297 )     (8,297 )     (8,297 )  
  (8,297 )   59    
INDIANWOOD APTS II
    (10,064 )     (10,064 )     (10,064 )     (10,064 )     (10,064 )    
(10,064 )     (10,064 )   61    
JONESVILLE APTS FOR SR.
    (7,806 )     (7,806 )     (7,806 )     (7,806 )     (7,806 )     (7,806 )  
  (7,806 )   64    
LAGRANGE APARTMENTS-II
    (1,874 )     (1,874 )     (1,874 )     (1,874 )     (1,874 )     (1,874 )  
  (1,874 )   67    
LAKEVIEW ESTATES
    (17,341 )     (17,341 )     (17,341 )     (17,341 )     (17,341 )    
(17,341 )     (17,341 )   68    
LAKEWOOD APARTMENTS II
    (2,182 )     (2,182 )     (2,182 )     (2,182 )     (2,182 )     (2,182 )  
  (2,182 )   69    
LARUE PROPERTIES, LTD.
    38,162       38,162       38,162       38,162       38,162       38,162    
  38,162     70    
LAS ROSAS II, LTD.
    17,649       17,649       17,649       17,649       17,649       17,649    
  17,649     73    
LEWIS APARTMENTS CO
    (1,168 )     (1,168 )     (1,168 )     (1,168 )     (1,168 )     (1,168 )  
  (1,168 )   74    
LEWISTOWN APARTMENTS
    (5,123 )     (5,123 )     (5,123 )     (5,123 )     (5,123 )     (5,123 )  
  (5,123 )   78    
MAGNOLIA PLAZA APTS
    (42,042 )     (42,042 )     (42,042 )     (42,042 )     (42,042 )    
(42,042 )     (42,042 )   79    
MANOR APTS-CADDO MILLS
    (1,263 )     (1,263 )     (1,263 )     (1,263 )     (1,263 )     (1,263 )  
  (1,263 )   81    
MAPLE HILL APARTMENTS
    (13,167 )     (13,167 )     (13,167 )     (13,167 )     (13,167 )    
(13,167 )     (13,167 )   82    
MARION HOUSING
    (20,970 )     (20,970 )     (20,970 )     (20,970 )     (20,970 )    
(20,970 )     (20,970 )   83    
MEADOWLAND APARTMENTS
    (8,754 )     (8,754 )     (8,754 )     (8,754 )     (8,754 )     (8,754 )  
  (8,754 )   86    
MOSSWOOD APARTMENTS
    21,320       21,320       21,320       21,320       21,320       21,320    
  21,320     87    
MOUNTAIN VIEW APTS II, LTD.
    (4,000 )     (4,000 )     (4,000 )     (4,000 )     (4,000 )     (4,000 )  
  (4,000 )   88    
MUNFORDVILLE
    (1,518 )     (1,518 )     (1,518 )     (1,518 )     (1,518 )     (1,518 )  
  (1,518 )   89    
NEW CANEY OAKS
    5,773       5,773       5,773       5,773       5,773       5,773      
5,773     90    
NORTH DEER CREEK, LTD.
    (4,065 )     (4,065 )     (4,065 )     (4,065 )     (4,065 )     (4,065 )  
  (4,065 )   91    
OAK VALLEY PLACE II
    7,642       7,642       7,642       7,642       7,642       7,642      
7,642     94    
OLD OAK ESTATES
    (26,548 )     (26,548 )     (26,548 )     (26,548 )     (26,548 )    
(26,548 )     (26,548 )





--------------------------------------------------------------------------------



 



                                                                               
  Exhibit A to Contract to Purchase   Year   Year   Year   Year   Year   Year  
Year                 Bayfield Low Income Housing LP with MPF   22   23   24   25
  26   27   28         APARTMENT                                         COMPLEX
      2025 ESTIMATED   2026 ESTIMATED   2027 ESTIMATED   2028 ESTIMATED   2029
ESTIMATED   2030 ESTIMATED   2031 ESTIMATED         NUMBER   APARTMENT COMPLEX  
LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754   LOSS WITH 754  
LOSS WITH 754   LOSS WITH 754           95    
ONION CREEK
    (2,278 )     (2,278 )     (2,278 )     (2,278 )     (2,278 )     (2,278 )  
  (2,278 )           96    
ORCHARD COMMONS, LTD
    17,351       17,350       17,351       17,351       17,351       17,351    
  17,351             97    
P.D.C EIGHTEEN L.P.
    (32,817 )     (32,817 )     (32,817 )     (32,817 )     (32,817 )    
(32,817 )     (32,817 )           98    
P.D.C. TWENTY TWO L.P.
    (15,497 )     (15,497 )     (15,497 )     (15,497 )     (15,497 )    
(15,497 )     (15,497 )           101    
PARKWOOD ASSOCIATION
    3,522       3,522       3,522       3,522       3,522       3,522      
3,522             102    
PECAN VILLA APARTMENTS
    4,250       4,250       4,250       4,250       4,250       4,250      
4,250             105    
POCOMOKE VILLAS LTD.
    (35,538 )     (35,538 )     (35,538 )     (35,538 )     (35,538 )    
(35,538 )     (35,538 )           107    
REGENCY APTS OF RENO
    8,413       8,413       8,413       8,413       8,413       8,413      
8,413             108    
REGENCY PLAZA
    7,535       7,535       7,535       7,535       7,535       7,535      
7,535             109    
RESERVOIR HILL L.P.V
    39,586       39,586       39,586       39,586       39,586       39,586    
  39,586             111    
RIDGE VIEW APARTMENTS
    3,635       3,635       3,635       3,635       3,635       3,635      
3,635             112    
RIDGECREST APARTMENTS
    (23,934 )     (23,934 )     (23,934 )     (23,934 )     (23,934 )    
(23,934 )     (23,934 )           115    
ROLLING MEADOW II L.P.
    (4,870 )     (4,870 )     (4,870 )     (4,870 )     (4,870 )     (4,870 )  
  (4,870 )           116    
RUSSELL SEPTEMBER HSING
    (588 )     (588 )     (588 )     (588 )     (588 )     (588 )     (588 )    
      117    
SACRAMENTO, LTD.
    15,049       15,049       15,049       15,049       15,049       15,049    
  15,049             119    
SOMERSET WEST. HILLS II
    (5,592 )     (5,592 )     (5,592 )     (5,592 )     (5,592 )     (5,592 )  
  (5,592 )           120    
SOUTHEASTERN ASSOCIATES
    12,257       12,257       12,257       12,257       12,257       12,257    
  12,257             123    
ST. ROSE ASSOCIATES
    9,306       9,306       9,306       9,306       9,306       9,306      
9,306             124    
STREAMSIDE ASSOCIATES
    15,318       15,318       15,318       15,318       15,318       15,318    
  15,318             127    
SUN RISE APTS. NORTH
    (5,759 )     (5,759 )     (5,759 )     (5,759 )     (5,759 )     (5,759 )  
  (5,759 )           128    
SUNRISE APARTMENTS
    (1,537 )     (1,507 )     (1,537 )     (1,537 )     (1,537 )     (1,537 )  
  (1,537 )           129    
TAFT GARDENS
    1,964       1,964       1,964       1,964       1,964       1,964      
1,964             130    
TAFT TERRACE
    (1,321 )     (1,321 )     (1,321 )     (1,321 )     (1,321 )     (1,321 )  
  (1,321 )           134    
WAYLAND APARTMENTS
    (5,681 )     (5,681 )     (5,681 )     (5,681 )     (5,681 )     (5,681 )  
  (5,681 )           135    
WEST MEADOW II APTS
    (15,615 )     (15,615 )     (15,615 )     (15,615 )     (15,615 )    
(15,615 )     (15,615 )           136    
WEXFORD ASSOCIATES L.P.
    (4,986 )     (4,986 )     (4,986 )     (4,986 )     (4,986 )     (4,986 )  
  (4,986 )           137    
WILLOW HAVEN
    (21,548 )     (21,548 )     (21,548 )     (21,548 )     (21,548 )    
(21,548 )     (21,548 )           138    
WOLCOTT ASSOCIATES
    11,368       11,368       11,368       11,368       11,368       11,368    
  11,368             139    
WOODCREST APARTMENTS, LTD.
    7,709       7,709       7,709       7,709       7,709       7,709      
7,709                  
 
                                                                       
 
                                                                       
 
    (72,573 )     (72,573 )     (72,573 )     (72,573 )     (72,573 )    
(72,573 )     (72,573 )                
 
    30,000       30,000       30,000       30,000       30,000       30,000    
  30,000                  
 
    (55,452 )     (55,452 )     (55,452 )     (55,452 )     (55,452 )    
(55,452 )     (13,863 )     (1,524,918 )        
 
    (1,254 )     (1,254 )     (1,254 )     (1,254 )     (1,254 )     (1,254 )  
  (627 )     (34,494 )        
 
    (63,294 )     (63,294 )     (63,294 )     (63,294 )     (63,294 )    
(63,294 )     (31,647 )     (1,740,588 )        
 
                                                                       
 
                                                            (3,300,000 )        
 
                                                                       
 
                                                                       
 
    (162,573 )     (162,573 )     (162,573 )     (162,573 )     (162,573 )    
(162,573 )     (88,710 )     (37,600,659 )

81



--------------------------------------------------------------------------------



 



Exhibit A-1 to Contract to Purchase
Bayfield Low Income Housing LP with MPF Bayfield Acquisition LLC
2005 Partnerships

      APARTMENT     COMPLEX     NUMBER   APARTMENT COMPLEX
3
9
19
96
97
98
  ALBANY COMMONS, LTD.
BEREA SUMMIT, LTD.
CEDAR. CREST APARTMENTS
ORCHARD COMMONS, LTD.
P.D.C. EIGHTEEN L.P.
P.D.C. TWENTY TWO L.P.


 



--------------------------------------------------------------------------------



 



SECURED PROMISSORY NOTE

     
$238,000.00 
  October 1, 2004
Bismarck, North Dakota

FOR VALUE RECEIVED, the undersigned MPF BAYFIELD ACQUISITION, LLC, a California
limited liability company having an office at c/o Mackenzie Patterson Fuller,
Inc., 1640 School Street, Moraga, CA 94556 (referred to herein as “Maker”),
promises to pay to the order of BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP,
a Delaware limited partnership having an office c/o Megan Asset Management,
Inc., 1424 W. Century Avenue, Suite 102, Bismarck, ND 58503 (referred to herein
as “Payee”), at 1424 W. Century Avenue, Suite 102, Bismarck, ND 58503, or at
such other place as Payee may designate in writing, from time to time, in legal
tender of the United States of America, the sum of TWO HUNDRED THIRTY EIGHT
THOUSAND AND NO/100 DOLLARS ($238,000.00) (the “Payment”), which includes
interest accruing at the rate of Five Percent (5%) per annum through the
Maturity Date (as hereinafter defined). The Payment shall be payable on June 15,
2005 (the “Maturity Date”). To the extent that the Balance is not paid on the
Maturity Date, Maker shall pay interest on such unpaid portion of the Payment at
the rate of One and a Half Percent (1.5%) per month (“Default Interest”) from
the Maturity Date until such unpaid portion of the Payment and the Default
Interest have been paid to Payee.
     This Note is made pursuant to that certain Contract to Purchase Limited
Partnership Interests dated as of October 1, 2004 (the “Purchase Contract”)
among Payee, Maker and MacKenzie Patterson Fuller, Inc. This Note is secured by
(i) the Security Agreement of even date herewith (the “Security Agreement”) made
by Maker in favor of Payee, and encumbering the Partnership Interests (as
defined in the Purchase Contract) being purchased by Maker under the Purchase
Contract and (ii) the Guaranty of even date herewith made by MacKenzie Patterson
Fuller, Inc. in favor of Payee. This Note is entitled to the protection of the
Security Agreement, the terms of which are by this reference incorporated
herein. At the option of Payee, any default under the terms of the Purchase
Contract, the Guaranty or the Security Agreement shall constitute a default
hereunder.
     The indebtedness evidenced by this Note may not be prepaid in whole or in
part at any time.
     The interest on this Note shall never be greater than an amount which, if
added to the amount of any discount, additional fees, or charges paid by Maker
which constitute interest under the laws of the State of New York, would cause
the total interest to exceed the maximum rate of interest chargeable to the
Maker under such law. If Payee shall receive any payment which is in excess of
the maximum rate permitted to be charged under such law, such payment shall
automatically be applied to reduce the principal sum outstanding on this Note.
This provision shall control every other provision of all agreements between
Maker and Payee.

 



--------------------------------------------------------------------------------



 



THIS NOTE, THE RIGHTS OF THE PARTIES HEREUNDER AND THE INTERPRETATION HEREOF
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
AT THE OPTION OF PAYEE, THIS NOTE MAY BE ENFORCED IN ANY UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA OR THE STATE COURT SITTING IN
CONTRA COSTA COUNTY, CALIFORNIA; MAKER CONSENTS TO THE JURISDICTION AND VENUE OF
ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT JURISDICTION IN SUCH FORUMS IS NOT
PROPER OR THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IF AN ACTION IS COMMENCED
IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING
DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE, PAYEE AT ITS
OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
AS A MATERIAL INDUCEMENT FOR PAYEE TO EXTEND THE CREDIT EVIDENCED HEREBY, PAYEE
AND MAKER KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION ARISING OUT OF, UNDER, OR
IN CONNECTION WITH THIS NOTE, THE OBLIGATION EVIDENCED HEREBY, ALL DOCUMENTS AND
AGREEMENTS EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THE
PURCHASE CONTRACT, AND ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF EITHER PARTY.
MPF BAYFIELD ACQUISITION, LLC
By: MacKenzie Patterson Fuller, Inc., its Manager

         
 
       
By:
  /s/ C. E. Patterson              
 
  C. E. Patterson, President    

2



--------------------------------------------------------------------------------



 



     
STATE OF CALIFORNIA

 COUNTY OF CONTRA COSTA
  )
ss:
)

     On this the 23 day of December, 2004 before me, the undersigned, a notary
public of said state, duly commissioned and sworn, personally appeared C. E.
Patterson, who is personally known to me to be the individual who executed and
delivered the foregoing instrument, and he duly acknowledged to me that he
executed and delivered the same in his capacity as the President of MacKenzic
Patterson Fuller, Inc., the Manager of MPF Bayfield Acquisition, LLC on behalf
of said company and for the purposes therein contained.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year first above written.

         
/s/ Barbara Lim
                 
Notary Public
      (SEAL) [w14890w1489001.gif]

3



--------------------------------------------------------------------------------



 



SECURED PROMISSORY NOTE

     
$320,912.00 
  October 1, 2004
Bismarck, North Dakota

FOR VALUE RECEIVED, the undersigned MPF BAYFIELD ACQUISITION, LLC, a California
limited liability company having an office at c/o Mackenzie Patterson Fuller,
Inc., 1640 School Street, Moraga, CA 94556 (referred to herein as “Maker”),
promises to pay to the order of BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP,
a Delaware limited partnership having an office c/o Megan Asset Management,
Inc., 1424 W. Century Avenue, Suite 102, Bismarck, ND 58503 (referred to herein
as “payee”), at 1424 W. Century Avenue, Suite 102, Bismarck, ND 58503, or at
such other place as Payee may designate in writing, from time to time, in legal
tender of the United States of America, the sum of THREE HUNDRED TWENTY THOUSAND
NINE HUNDRED TWELVE AND NO/100 DOLLARS ($320,912.00) (the “Balance”), which
includes interest accruing at the rate of Five Percent (5%) per annum through
the Maturity Date (as hereinafter defined). The Balance shall be payable on
June 15, 2006 (the “Maturity Date”). To the extent that the Balance is not paid
on the Maturity Date, Maker shall pay interest on such unpaid portion of the
Balance at the rate of One and a Half Percent (1.5%) per month (“Default
Interest”) from the Maturity Date until such unpaid portion of the Balance and
the Default Interest have been paid to Payee.
     This Note is made pursuant to that certain Contract to Purchase Limited
Partnership Interests dated as of October 1, 2004 (the “Purchase Contract”)
among Payee, Maker and MacKenzie Patterson Fuller, Inc. This Note is secured by
(i) the Security Agreement of even date herewith (the “Security Agreement”) made
by Maker in favor of Payee, and encumbering the Partnership Interests (as
defined in the Purchase Contract) being purchased by Maker under the Purchase
Contract and (ii) the Guaranty of even date herewith made by MacKenzie Patterson
Fuller, Inc. in favor of Payee. This Note is entitled to the protection of the
Security Agreement, the terms of which are by this reference incorporated
herein. At the option of Payee, any default under the terms of the Purchase
Contract, the Guaranty or the Security Agreement shall constitute a default
hereunder.
     The indebtedness evidenced by this Note may not be prepaid in whole or in
part at any time.
     The interest on this Note shall never be greater than an amount which, if
added to the amount of any discount, additional fees, or charges paid by Maker
which constitute interest under the laws of the State of New York, would cause
the total interest to exceed the maximum rate of interest chargeable to the
Maker under such law. If Payee shall receive any payment which is in excess of
the maximum rate permitted to be charged under such law, such payment shall
automatically be applied to reduce the principal sum outstanding on this Note.
This provision shall control every other provision of all agreements between
Maker and Payee.

 



--------------------------------------------------------------------------------



 



THIS NOTE, THE RIGHTS OF THE PARTIES HEREUNDER AND THE INTERPRETATION HEREOF
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
AT THE OPTION OF PAYEE, THIS NOTE MAY BE ENFORCED IN ANY UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA OR THE STATE COURT SITTING IN
CONTRA COSTA COUNTY, CALIFORNIA; MAKER CONSENTS TO THE JURISDICTION AND VENUE OF
ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT JURISDICTION IN SUCH FORUMS IS NOT
PROPER OR THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT, IF AN ACTION IS COMMENCED
IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING
DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE, PAYEE AT ITS
OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
AS A MATERIAL INDUCEMENT FOR PAYEE TO EXTEND THE CREDIT EVIDENCED HEREBY, PAYEE
AND MAKER KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION ARISING OUT OF, UNDER, OR
IN CONNECTION WITH THIS NOTE, THE OBLIGATION EVIDENCED HEREBY, ALL DOCUMENTS AND
AGREEMENTS EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THE
PURCHASE CONTRACT, AND ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF EITHER PARTY.
MPF BAYFIELD ACQUISITION, LLC
By: MacKenzie Patterson Fuller, Inc., its Manager

         
 
       
By:
  /s/ C. E. Patterson              
 
  C. E. Patterson, President    

2



--------------------------------------------------------------------------------



 



     
STATE OF CALIFORNIA

 COUNTY OF CONTRA COSTA
  )
ss:
)

     On this the 23 day of December, 2004 before me, the undersigned, a notary
public of said state, duly commissioned and sworn, personally appeared C. E.
Patterson, who is personally known to me to be the individual who executed and
delivered the foregoing instrument, and he duly acknowledged to me that he
executed and delivered the same in his capacity as the President of MacKenzie
Patterson Fuller, Inc., the Manager of MPF Bayfield Acquisition, LLC on behalf
of said company and for the purposes therein contained.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year first above written.

         
/s/ Barbara Lim
                 
Notary Public
      (SEAL) [w14890w1489001.gif]

3



--------------------------------------------------------------------------------



 



SECURED PROMISSORY NOTE

     
$425,000.00 
  October 1, 2004
Bismarck, North Dakota

FOR VALUE RECEIVED, the undersigned MPF BAYFIELD ACQUISITION, LLC, a California
limited liability company having an office at c/o Mackenzie Patterson Fuller,
Inc., 1640 School Street, Moraga, CA 94556 (referred to herein as “Maker”),
promises to pay to the order of BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP,
a Delaware limited partnership having an office c/o Megan Asset Management,
Inc., 1424 W. Century Avenue, Suite 102, Bismarck, ND 58503 (referred to herein
as “Payee”), at 1424 W. Century Avenue, Suite 102, Bismarck, ND 58503, or at
such other place as Payee may designate in writing, from time to time, in legal
tender of the United States of America, the sum of FOUR HUNDRED TWENTY FIVE
THOUSAND AND NO/100 DOLLARS ($425,000.00) (the “Payment”), which includes
interest accruing at the rate of Five Percent (5%) per annum through the
Maturity Date (as hereinafter defined). The Payment shall be payable on December
15, 2005 (the “Maturity Date”). To the extent that the Payment is not paid on
the Maturity Date, Maker shall pay interest on such unpaid portion of the
Payment at the rate of One and a Half Percent (1.5%) per month (“Default
Interest”) from the Maturity Date until such unpaid portion of the Payment and
the Default Interest have been paid to Payee.
     This Note is made pursuant to that certain Contract to Purchase Limited
Partnership Interests dated as of October 1, 2004 (the “Purchase Contract”)
among Payee, Maker and MacKenzie Patterson Fuller, Inc. This Note is secured by
(i) the Security Agreement of even date herewith (the “Security Agreement”) made
by Maker in favor of Payee, and encumbering the Partnership Interests (as
defined in the Purchase Contract) being purchased by Maker under the Purchase
Contract and (ii) the Guaranty of even date herewith made by MacKenzie Patterson
Fuller, Inc. in favor of Payee. This Note is entitled to the protection of the
Security Agreement, the terms of which are by this reference incorporated
herein. At the option of Payee, any default under the terms of the Purchase
Contract, the Guaranty or the Security Agreement shall constitute a default
hereunder.
     The indebtedness evidenced by this Note may not be prepaid in whole or in
part at any time.
     The interest on this Note shall never be greater than an amount which, if
added to the amount of any discount, additional fees, or charges paid by Maker
which constitute interest under the laws of the State of New York, would cause
the total interest to exceed the maximum rate of interest chargeable to the
Maker under such law. If Payee shall receive any payment which is in excess of
the maximum rate permitted to be charged under such law, such payment shall
automatically be applied to reduce the principal sum outstanding on this Note.
This provision shall control every other provision of all agreements between
Maker and Payee.

 



--------------------------------------------------------------------------------



 



THIS NOTE, THE RIGHTS OF THE PARTIES HEREUNDER AND THE INTERPRETATION HEREOF
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
AT THE OPTION OF PAYEE, THIS NOTE MAY BE ENFORCED IN ANY UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA OR THE STATE COURT SITTING IN
CONTRA COSTA COUNTY, CALIFORNIA; MAKER CONSENTS TO THE JURISDICTION AND VENUE OF
ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT JURISDICTION IN SUCH FORUMS IS NOT
PROPER OR THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IF AN ACTION IS COMMENCED
IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING
DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE, PAYEE AT ITS
OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
AS A MATERIAL INDUCEMENT FOR PAYEE TO EXTEND THE CREDIT EVIDENCED HEREBY, PAYEE
AND MAKER KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION ARISING OUT OF, UNDER, OR
IN CONNECTION WITH THIS NOTE, THE OBLIGATION EVIDENCED HEREBY, ALL DOCUMENTS AND
AGREEMENTS EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THE
PURCHASE CONTRACT, AND ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF EITHER PARTY.
MPF BAYFIELD ACQUISITION LLC
By: MacKenzie Patterson Fuuer Inc., its Manager

         
 
       
By:
  /s/ C. E. Patterson              
 
  C. E. Patterson, President    

2



--------------------------------------------------------------------------------



 



     
STATE OF CALIFORNIA

 COUNTY OF CONTRA COSTA
  )
ss:
)

     On this the 23 day of December, 2004 before me, the undersigned, a notary
public of said state, duly commissioned and sworn, personally appeared C. E.
Patterson who is personally known to me to be the individual who executed and
delivered the foregoing instrument, and he duly acknowledged to me that he
executed and delivered the same in his capacity as the President of MacKenzie
Patterson Fuller, Inc., the Manager of MPF Bayfield Acquisition, LLC on behalf
of said company and for the purposes therein contained.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year first above written.

         
/s/ Barbara Lim
                 
Notary Public
      (SEAL) [w14890w1489001.gif]

3



--------------------------------------------------------------------------------



 



SECURED PROMISSORY NOTE

     
$210,000.00 
  October 1, 2004
Bismarck, North Dakota

FOR VALUE RECEIVED, the undersigned MPF BAYFIELD ACQUISITION, LLC, a California
limited liability company having an office at c/o Mackenzie Patterson Fuller,
Inc., 1640 School Street, Moraga, CA 94556 (referred to herein as “Maker”),
promises to pay to the order of BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP,
a Delaware limited partnership having an office c/o Megan Asset Management,
Inc., 1424 W. Century Avenue, Suite 102, Bismarck, ND 58503 (referred to herein
as “Payee”), at 1424 W. Century         . Avenue, Suite 102, Bismarck, ND 58503,
or at such other place as Payee may designate in writing, from time to time, in
legal tender of the United States of America, the sum of TWO HUNDRED TEN
THOUSAND AND NO/100 DOLLARS ($210,000.00) (the “Payment”), which includes
interest accruing at the rate of Five Percent (5%) per annum through the
Maturity Date (as hereinafter defined). The Payment shall be payable on
April 15, 2005 (the “Maturity Date”). To the extent that the Payment is not paid
on the Maturity Date, Maker shall pay interest on such unpaid portion of the
Payment at the rate of One and a Half Percent (1.5%) per month (“Default
Interest”) from the Maturity Date until such unpaid portion of the Payment and
the Default Interest have been paid to Payee.
     This Note is made pursuant to that certain Contract to Purchase Limited
Partnership Interests dated as of October 1, 2004 (the “Purchase Contract”)
among Payee, Maker and MacKenzie Patterson Fuller, Inc. This Note is secured by
(i) the Security Agreement of even date herewith (the “Security Agreement”) made
by Maker in favor of Payee, and encumbering the Partnership Interests (as
defined in the Purchase Contract) being purchased by Maker under the Purchase
Contract and (ii) the Guaranty of even date herewith made by MacKenzie Patterson
Fuller, Inc. in favor of Payee. This Note is entitled to the protection of the
Security Agreement, the terms of which are by this reference incorporated
herein. At the option of Payee, any default under the terms of the Purchase
Contract, the Guaranty or the Security Agreement shall constitute a default
hereunder.
     The indebtedness evidenced by this Note may not be prepaid in whole or in
part at any time.
     The interest on this Note shall never be greater than an amount which, if
added to the amount of any discount, additional fees, or charges paid by Maker
which constitute interest under the laws of the State of New York, would cause
the total interest to exceed the maximum rate of interest chargeable to the
Maker under such law. If Payee shall receive any payment which is in excess of
the maximum rate permitted to be charged under such law, such payment shall
automatically be applied to reduce the principal sum outstanding on this Note.
This provision shall control every other provision of all agreements between
Maker and Payee.

 



--------------------------------------------------------------------------------



 



THIS NOTE, THE RIGHTS OF THE PARTIES HEREUNDER AND THE INTERPRETATION HEREOF
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
AT THE OPTION OF PAYEE, THIS NOTE MAY BE ENFORCED IN ANY UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA OR THE STATE COURT SITTING IN
CONTRA COSTA COUNTY, CALIFORNIA; MAKER CONSENTS TO THE JURISDICTION AND VENUE OF
ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT JURISDICTION IN SUCH FORUMS IS NOT
PROPER OR THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IF AN ACTION IS COMMENCED
IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING
DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE, PAYEE AT ITS
OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
AS A MATERIAL INDUCEMENT FOR PAYEE TO EXTEND THE CREDIT EVIDENCED HEREBY, PAYEE
AND MAKER KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION ARISING OUT OF, UNDER, OR
IN CONNECTION WITH THIS NOTE, THE OBLIGATION EVIDENCED HEREBY, ALL DOCUMENTS AND
AGREEMENTS EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THE
PURCHASE CONTRACT, AND ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF EITHER PARTY.
MPF BAYFIELD ACQUISITION, LLC
By: MacKenzie Patterson Fuller, Inc., its Manager

         
 
       
By:
  /s/ C. E. Patterson              
 
  C. E. Patterson, President    

2



--------------------------------------------------------------------------------



 



     
STATE OF CALIFORNIA

 COUNTY OF CONTRA COSTA
  )
ss:
)

     On this the 23 day of December, 2004 before me, the undersigned, a notary
public of said state, duly commissioned and sworn, personally appeared C. E.
Patterson, who is personally known to me to be the individual who executed and
delivered the foregoing instrument, and he duly acknowledged to me that he
executed and delivered the same in his capacity as the President of MacKenzie
Patterson Fuller, Inc., the Manager of MPF Bayfield Acquisition, LLC on behalf
of said company and for the purposes therein contained.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year first above written.

         
/s/ Barbara Lim
                 
Notary Public
      (SEAL) [w14890w1489001.gif]

3



--------------------------------------------------------------------------------



 



GUARANTY
     THIS GUARANTY is made and entered into as of October 1, 2004 by and between
MACKENZIE PATTERSON FULLER, INC., a California corporation having an office at
1640 School Street, Moraga, CA 94556 (“Guarantor”) in favor of BAYFIELD LOW
INCOME HOUSING LIMITED PARTNERSHIP, a Delaware limited partnership (“Seller”)
having an office at c/o Megan Asset Management, Inc., 1424 W. Century Avenue,
Suite 102, Bismarck, ND 58503.
RECITALS
     Seller is the sole limited partner of eighty one (81) limited partnerships
listed on Exhibit A (“Partnerships”) attached to the Contract to Purchase
Limited Partnership Interests dated October 1, 2004 (''Purchase Contract”) among
Seller, Guarantor, and MPF Bayfield Acquisition, LLC (“Buyer”). Each of the
Partnerships is the owner of the respective apartment project for low to
moderate income families as sat forth on Exhibit A attached to the Purchase
Contract. Forty-nine and one-half of Seller’s limited partnership interests in
the Partnerships (“Partnership Interests”) are being sold by Seller to Buyer
pursuant to the Purchase Contract.
     Guarantor, an affiliate of Buyer, has executed this Guaranty for purposes
of unconditionally guaranteeing Buyer’s obligations under the Purchase Contrast,
the Security Agreement (as defined in the Purchase Contract) and the Secured
Promissory Notes (as defined in the Purchase Contract) to be provided by Buyer
in partial satisfaction of its payment obligations under the Purchase Contract.
The Purchase Contract, Security Agreement and the Secured Promissory Notes are
herein collectively referred to as the “Loan Documents”. It is a condition
precedent to the obligation of Seller to sell the Partnership Interests to Buyer
that this Guaranty be executed and delivered by Guarantor.
     In consideration of the mutual promises contained herein, the parties agree
as follows:
     Section 1. The Guaranty. Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to Seller the following (collectively referred to
herein as the “Obligations”); (i) all indebtedness (principal, interest and
other and whether at a stated maturity date or earlier by reason of
acceleration), liabilities and monetary obligations of Buyer to Seller of every
kind, nature and description under the Loan Documents, and (ii) all
representations and warranties made by Buyer in the Loan Documents being true,
correct and complete.
     Section 2. Absolute, Continuing Guaranty and Primary Obligation. This
Guaranty is an absolute, irrevocable, unconditional, complete and continuing
guaranty. The obligations of Guarantor under this instrument shall be primary
and not secondary to the obligations of Buyer. This Guaranty may be enforced
against Guarantor without first pursuing or exhausting any remedy or claim
against Buyer or any other person or entity. The obligations of Guarantor
hereunder shall not be released by any action which might, but for this
provision of this Guaranty, be deemed a legal or equitable discharge of a surety
or guarantor, other than irrevocable

 



--------------------------------------------------------------------------------



 



payment and performance in fall of the Obligations. No notice of any renewal or
extension of the Obligations need be given to Guarantor. Guarantor hereby waives
(1) diligence, demand for payment, presentment, protest, notice of demand of
protest, of dishonor or of nonpayment; (ii) notices of advances of credit to
Buyer by Seller as provided in the Purchase Contract or otherwise; (iii) all
other notices and demands of any kind and description relating to the
Obligations; and (iv) all defenses of Buyer pertaining to the Obligations,
except for the defense of discharge by irrevocable payment and performance. The
obligations of Guarantor hereunder are irrevocable. The acceptance of this
Guaranty by Seller is not intended to and does not release any liability
previously existing of Buyer or any guarantor or surety of any indebtedness of
Buyer to Seller.
     Section 3. Other Transactions. Seller is authorized (i) to exchange any
collateral or security which may be placed with it by Buyer, or to deliver any
such collateral or security directly to Buyer for collection and remittance or
for credit, or to collect the same in any manner without notice to Guarantor;
and (ii) to amend, extend or supplement the Loan Documents, to waive compliance
by Buyer with the terms of the Loan Documents without affecting the liabilities
of Guarantor hereunder and to settle or compromise any of the Obligations
without notice to or consent of Guarantor. No invalidity, irregularity or
unenforceability of ail or any part of the Obligations or of any security
therefor or other recourse with respect thereto shall affect, impair or be a
defense to this Guaranty. The liabilities of Guarantor shall not be affected by
any delay on the part of Seller to realize upon any of the obligations of Buyer
to Seller, or upon any collateral or security for any of the Obligations, nor by
the taking by Seller of (or its failure to take) any other guaranty or
guaranties to secure the Obligations, nor by the taking by Seller of (or its
failure to take or its failure to perfect its security interest in or other Lien
on) collateral or security of any Kind. No act or omission of Seller, whether or
not such action or failure to act varies or increases the risk, or affects the
rights or remedies, of Guarantor, shall affect or impair the obligations of
Guarantor hereunder. This Guaranty is in effect and binding without reference to
whether this Guaranty is signed by any other person. Possession of this Guaranty
by Seller shall be conclusive evidence of due delivery hereof by Guarantor and
acceptance hereof by Seller. This Guaranty shall continue in fill force and
effect, notwithstanding any extension of time to Buyer and/or the extension of
any other credit by Seller to Buyer.
      Section 4. Actions Not Required. Guarantor hereby waives any and all right
to cause a marshalling of the assets of Buyer or any other action by any court
or other governmental body with respect thereto. Time is of the essence with
respect to Guarantor’s obligations under this Guaranty. If any remedy of right
hereby granted shall be found to be unenforceable, such unenforceability shall
not limit or prevent enforcement of any other remedy or right hereby granted.
     Section 5. No Subrogation. Unless and until the Obligations have
irrevocably been paid in full, and notwithstanding any payment or payments made
by Guarantor hereunder, Guarantor irrevocably waives all rights of subrogation
to any of the rights of Seller against Buyer or any other person liable for
payment of any of the Obligations or any collateral security or guaranty or
right of offset held by Seller for the payment or performance of the
Obligations, and Guarantor irrevocably waives all legal and equitable rights to
seek any recourse to or contribution, recovery or reimbursement from, or
subrogation, against, Buyer or any other person liable for

-2-



--------------------------------------------------------------------------------



 



payment or performance of any of the Obligations in respect of payments or
performance made by Guarantor hereunder.
     Section 6. Application of Payments. Any and all payments made by Guarantor
or by any other person, and/or the proceeds of any or all collateral or security
for any of the Obligations, may be applied by Seller on such items of the
Obligations as Seller may elect.
     Section 7. Recovery of Payment. If any payment received by Seller and
applied to the Obligations is subsequently set aside, recovered, rescinded or
required to be returned or repaid for any reason (including, without limitation,
the bankruptcy, insolvency or reorganization of Buyer or any other obligor), the
Obligations to which such payment was applied shall for the purposes of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Obligations as
fully as if such application had never been made. No payment shall be deemed to
be irrevocable for the purpose of this Guaranty if it remains subject to any
possible such set aside, recovery, recission, return or repayment for any
reason.
     Section 8. Representations and Warranties of Guarantor. Guarantor hereby
represents and warrants to, and covenants with, Seller that:
     A. Buyer’s Financial Condition. Guarantor is familiar with the financial
condition of Buyer and with all other facts and circumstances which a diligent
inquiry would reveal and which would bear upon the risk of nonpayment or
nonperformance of the Obligations, and Guarantor has executed and delivered this
Guaranty based on Guarantor’s own judgment and not in reliance upon any
statement or representation of Seller. Seller shall have no obligation to
provide Guarantor with any advice or information whatsoever or to inform
Guarantor at any time of Seller’s actions, evaluations or conclusions on the
financial condition of or any other matter concerning Buyer.
     B. Organization, Standing, Etc. Guarantor is a California corporation duly
incorporated and validly organized, existing and in good standing under the laws
of the jurisdiction of its organization, and, if different and if required, the
jurisdiction(s) in which Guarantor conducts business, and has all requisite
power and authority to carry on its business as now conducted, to enter into
this Guaranty and to perform its obligations hereunder. This Guaranty has been
duly authorized by all necessary action and when executed and delivered will be
the legal and binding obligation of Guarantor, enforceable against Guarantor in
accordance with its terms. The execution, delivery and performance of this
Guaranty will not violate Guarantor’s organizational documents or any law,
statute, ordinance, code, or governmental rule or regulation applicable to
Guarantor, and will not violate or cause a default under, or permit acceleration
of, any agreement to which Guarantor is a party or by which it or any of its
properties or assets is bound.
     C. Litigation. There are no actions, suits or proceedings pending or, to
the knowledge of Guarantor, threatened against or affecting Guarantor which, if
determined

-3-



--------------------------------------------------------------------------------



 



adversely to Guarantor, would have a material adverse effect on the condition of
Guarantor or on the ability of Guarantor to perform its obligations under this
Guaranty. Guarantor is not in violation of any law, statute, ordinance, code or
governmental rule or regulation applicable to Guarantor where such violation
could reasonably be expected to impose a material liability on Guarantor; no
unsatisfied judgments have been entered against Guarantor; and no unsatisfied
liens have been filed against Guarantor.
     D. Taxes. Guarantor has filed all federal, state and local tax returns
required to be filed and has paid or made provision for the payment of all taxes
due and payable pursuant to such returns and pursuant to any assessments made
against it or its property (other than taxes, fees or charges the amount or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been provided on
the books of Guarantor).
     Section 9. Remedies. All remedies afforded to Seller by this Guaranty are
separate and cumulative remedies, and no one of such remedies, whether or not
exercised by Seller, shall limit any of the other remedies available to Seller
hereunder, under the Loan Documents, at law, in equity by statute or otherwise,
and shall in no way limit or prejudice any other remedy which Seller may have.
More delay or failure to act shall not preclude the exercise or enforcement of
any such rights and remedies available to Seller.
     Section 10. Bankruptcy of Buyer. The liabilities and obligations of
Guarantor under this Guaranty shall not be impaired or affected by the
institution by or against Buyer or any other person of any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or any other
similar proceedings for relief under any bankruptcy law or similar law for the
relief of debtors. Any discharge of any of the Obligations pursuant to any such
bankruptcy or similar law or other law shall not diminish, discharge or
otherwise affect in any way the obligations of Guarantor under this Guaranty,
and upon the institution of any of the above actions, such obligations shall be
enforceable against Guarantor.
     Section 11. Costs and Expenses. Guarantor shall pay or reimburse Seller on
demand for all out-of-pocket expenses (including in each case all fees and
expenses of counsel and travel and lodging expenses of Seller to and from
California) incurred by Seller arising out of or in connection with the
enforcement of this Guaranty against Guarantor or arising out of or in
connection with any failure of Guarantor to perform fully and timely the
obligations of Guarantor hereunder.
     Section 12. Waivers and Amendments. This Guaranty can be waived, modified,
amended, terminated or discharged only explicitly in a writing signed by Seller.
A waiver so signed shall be effective only in the specific instance and for the
specific purpose given.
     Section 13. Transfer of Assets. Guarantor agrees not to transfer any
material portion of its assets without fair and adequate consideration or as
otherwise agreed to in writing by Seller.
     Section 14. Notices. All notices, requests, demands and other
communications required or permitted to be given hereunder will be sufficiently
given if in writing and

-4-



--------------------------------------------------------------------------------



 



delivered in person, sent by United States certified mail, return receipt
requested, postage prepaid, sent by overnight mail by a nationally recognized
courier service (e.g., Federal Express) to the party being given such notice at
the appropriate address set forth on page 1 hereof, or to such other address as
any party may give to the others in writing at least ten (10) days prior to the
effective date of said change of address. Notices delivered in person shall be
effective upon receipt; notices delivered by mail shall be effective three (3)
business days after being deposited in the United States mail; notices delivered
by overnight mail Shall be effective on the business day following delivery to
the courier service.
         Section 15. Guarantor Acknowledgments. Guarantor acknowledges that
(i) Guarantor will benefit by and from the extension of credit by Seller to
Buyer; (ii) Guarantor has received legal and adequate consideration for the
execution of this Guaranty and has executed and delivered this Guaranty to
Seller in good faith in exchange for reasonably equivalent value;
(iii) Guarantor is not presently insolvent and will not be rendered insolvent by
virtue of the execution and delivery of this Guaranty; (iv) Guarantor has not
executed or delivered this Guaranty with actual intent to binder, delay or
defraud Guarantor’s creditors; (v) Seller has agreed to extend credit to Buyer
in reliance upon this Guaranty; (vi) Guarantor’s independent counsel has advised
Guarantor in the negotiation, execution and delivery of this Guaranty;
(vii) Seller has no fiduciary relationship to Guarantor, their relationship
being solely that of debtor and creditor; (viii) no joint venture exists between
Guarantor and Seller, and (ix) Guarantor has received a true and correct copy of
each Loan Document.
         Section 16. Successors and Assigns. This Guaranty shall (a) remain in
full force and effect until irrevocable payment and performance in full of the
Obligations, and the expiration of the obligation, if any, of Seller to extend
credit to Buyer under the Purchase Contract, (ii) be binding upon Guarantor and
the representatives, successors and assigns of Guarantor, and (iii) inure to the
benefit of, and be enforceable by, Seller and its successors, transferees and
assigns.
         Section 17. GOVERNING LAW; JURISDICTION; VENUE. THIS GUARANTY, THE
RIGHTS OF THE PARTIES HEREUNDER AND THE INTERPRETATION HEREOF SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF. THIS
GUARANTY MAY BE ENFORCED IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF CALIFORNIA OR THE STATE COURT SITTING IN CONTRA COSTA COUNTY,
CALIFORNIA; SELLER AND GUARANTOR HEREBY CONSENT TO THE JURISDICTION AND VENUE OF
ANY SUCH COURT AND WAIVE ANY ARGUMENT THAT JURISDICTION IN SUCH FORUMS IS NOT
PROPER OR THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IF AN ACTION IS COMMENCED
IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING
DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS GUARANTY, SELLER OR
GUARANTOR AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF
THE JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

-5-



--------------------------------------------------------------------------------



 



     Section 18. Severability. Whenever possible, each provision of this
Guaranty and any other statement, instrument or transaction contemplated hereby
or relating hereto, shall be interpreted in such manner as to be effective and
valid under applicable law, but, if any provision of this Guaranty or any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be held to be prohibited or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty or any other statement, instrument or transaction contemplated
hereby or relating hereto.
     Section 19. WAIVER OF JURY TRIAL. AS A MATERIAL INDUCEMENT FOR SELLER TO
EXTEND CREDIT TO BUYER AS CONTEMPLATED IN THE PURCHASE CONTRACT, SELLER AND
GUARANTOR KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EACH OF THEM
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER,
OR IN CONNECTION WITH THIS GUARANTY, THE OBLIGATIONS HEREUNDER OR ANY COLLATERAL
SECURING THE OBLIGATIONS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF EITHER PARTY. GUARANTOR
AND SELLER EACH REPRESENTS TO THE OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY
AND VOLUNTARILY GIVEN.
     Section 20. General. All representations and warranties contained in this
Guaranty, or in any other agreement between Guarantor and Seller, shall survive
the execution, delivery and performance of this Guaranty and the creation,
payment and performance of the Obligations. Captions in this Guaranty are for
reference and convenience only and shall not affect the interpretation or
meaning of any provision of this Guaranty.
IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

              MACKENZIE PATTERSON FULLER, INC.
 
       
 
  By:   /s/ C. E. Patterson
 
       
 
      C. E. Patterson, President

Guaranty Exhibit C to Purchase Contract
1st Half

-6-



--------------------------------------------------------------------------------



 



     
STATE OF CALIFORNIA

 COUNTY OF CONTRA COSTA
  )
ss:
)

     On this the 22 day of December, 2005 before me, the undersigned, a notary
public of said state, duly commissioned and sworn, personally appeared C. E.
Patterson, who is personally known to me to be the individual who executed and
delivered the foregoing instrument, and he duly acknowledged to me that he
executed and delivered the same in his capacity as the president of MacKenzie
Patterson Fuller, Inc. on behalf of said company and for the purposes therein
contained.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year first above written.

     
 
  /s/ Barbara Lim      
 
  NOTARY PUBLIC
My commission expires:

(SEAL)
(SEAL) [w14890w1489001.gif]
Guaranty Exhibit C to Purchase Contract
1st Half

-7-



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     THIS SECURITY AGREEMENT is made and entered into as of November 30, 2004 by
and between BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP, a Delaware limited
partnership (“Secured Party”) having an office at c/o Megan Asset Management,
Inc., 1424 W. Century Avenue, Suite 102, Bismarck, ND 58503, and MPF BAYFIELD
ACQUISITION, LLC, a California limited liability company (“Debtor”) having an
office at c/o Mackenzie Patterson Fuller, Inc., 1640 School Street, Moraga, CA
94556.
RECITALS
     Secured Party is the sole limited partner of eighty-one (81) limited
partnerships listed on Exhibit A (“Partnerships”) attached to the Contract to
Purchase Limited Partnership Interests of even date herewith” (“Purchase
Contract”) among Secured Party, Debtor and MacKenzie Patterson Fuller, Inc.
(“Guarantor”). Each of the Partnerships is the owner of the respective apartment
project for low to moderate income families as set forth on Exhibit A. The
limited partnership interests of the Partnerships (“Partnership Interests”) are
unencumbered except for the obligations outlined in that certain JOINT PLAN OF
REORGANIZATION OF 52 DEBTORS DATED MAY 9, 1990, approved by the United States
Bankruptcy Court of the Eastern District of New York (“Plan”). Capitalized terms
used herein but not defined herein shall have the meanings set forth in the
Purchase Contract, Partnership Agreement (as defined in the Purchase Contract),
or the Plan.
     Debtor’s obligations under the Purchase Contract and under the Secured
Promissory Notes (as defined in the Purchase Contract) to be provided by Debtor
in partial satisfaction of its payment obligations under the Purchase Contract
shall be secured by the security interest in, among other things, the
Partnership Interests as hereinafter set forth.
             In consideration of the mutual promises contained herein, the
parties agree as follows:
     Section 1. SECURITY INTEREST.
     (a) Grant of Security Interest. As security for the payments due under the
Secured Promissory Notes and the performance by Debtor of its obligations under
the Purchase Contract, including but not limited to the 8% Interest Obligation
and the LP Obligations (as such terms are defined in the Purchase Contract),
Debtor hereby gives Secured Party a continuing and unconditional security
interest (the “Security Interest”) in the Partnership Interests (as defined in
the Purchase Contract) being purchased by Debtor under the Purchase Contract and
in all additions, replacements, substitutions, increases and profits to and from
the Partnership Interests, and in all proceeds and products thereof, including
Tax Items, in any form to which Debtor is or may become entitled (collectively
referred to herein as the “Collateral”). The Collateral shall include, without
limitation, Debtor’s entitlement to all distributions of Cash Flow,
distributions of proceeds resulting from a Refinancing, distributions of
proceeds resulting from a Major Capital Event, liquidating distributions,
distributions in kind, and all profits and losses from the Partnerships to
Debtor, and all returns of capital, all as defined or described in, and in
accordance with the provisions of the Partnership Agreements (as defined in the
Purchase Contract).

1



--------------------------------------------------------------------------------



 



     (b) Indebtedness Secured. The Security Interest created hereby secures
(i) the payments due under the Secured Promissory Notes and (ii) the performance
by Debtor of its obligations under the Purchase Contract, including but not
limited to the 8% Interest Obligation and the LP Obligations (collectively, the
“Indebtedness”).
     (c) Representations, Warranties and Covenants of Debtor. For so long as
this Agreement, the Purchase Contract or any of the Secured Promissory Notes is
in force, Debtor represents, warrants and covenants as follows:
          (i) Sole Owner. Debtor Shall be the sole owner of the Collateral, free
of all security interests or other encumbrances, except the Security Interests
and the Plan.
          (ii) No Transfers. Debtor shall not transfer, encumber or pledge any
of the Collateral.
          (iii) Defense of Collateral. Debtor shall defend the Collateral
against the claims of all other persons, including without limitation, setoffs,
claims, counter-claims, and defenses against either Debtor or Secured Party;
will keep the Collateral free from all security interests or other encumbrances,
except the Security Interest of Secured Party set forth herein and in the Plan;
and will not assign, deliver, sell, transfer, lease, or otherwise dispose of any
of the Collateral, or any interest therein, including but not limited to the
Partnership Interests, without the prior written consent of Secured Party, in
its sole discretion, except that such prohibition shall not preclude Debtor from
selling interests in itself
          (iv) Debtor’s Address and State of Organization. Debtor was formed and
organized under the laws of the State of California, and so long as any
Indebtedness is outstanding shall not, without the prior written consent of
Secured Party permit itself to be organized or reorganized under, or merged with
any entity organized under the laws or any state other than California. Debtor’s
principal place of business is at the address first set forth above, and shall
not be changed so long as any Indebtedness is outstanding without giving Secured
Party at least thirty (30) days prior written notice thereof. Debtor uses no
trade name and has not and will not do any business under any other name so long
as any Indebtedness is outstanding,
          (v) Identifying Numbers of Debtor. Debtor’s registration or
organization number in its state of formation is
                                        .
          (vi) No Alteration of Collateral. Debtor will not, without Secured
Party’s prior written consent, make or agree to make any alteration,
modification, or cancellation of, substitution for, or credit, adjustment or
allowance on, any of the Collateral.
          (vii) Financing Statements. Debtor will execute and deliver to Secured
Party such financing statements and other documents and take such other actions
and provide such further reasonable assurances as Secured Party may, in its sole
discretion, deem advisable to perfect the Security Interest created by this
Agreement.
     (d) Verification of Collateral. Secured Party shall have the right to
verify the Collateral in any manner and through any medium which Secured Party
may reasonably consider . appropriate, and Debtor shall furnish such assistance
and information and perform such acts as

2



--------------------------------------------------------------------------------



 



Secured Party may reasonably require in connection therewith.

     Section 2. DEFAULT.
     The occurrence of any of the following shall constitute an “Event of
Default” under this Agreement, and under the Purchase Contract, any Secured
Promissory Note, any Guaranty, or any other obligation or transaction
contemplated under the Purchase Contract:
     (a) Nonpayment Nonpayment when due, whether by acceleration or otherwise,
after any applicable grace period, of all or any portion of the Indebtedness.
Time is of the essence with respect to all payment and/or cure and grace
periods.
     (b) Failure to Perform. Failure by Debtor or Guarantor to duly keep,
perform and observe any covenant or agreement in this Agreement, the Purchase
Contract, any Secured Promissory Note, any Guaranty, or in any other document to
which either Debtor or Guarantor is obligated hereunder (unless the same
constitutes a Event of Default under any other paragraph of this Section 2 or
such other document, in which case the grace or cure period, if any, set forth
in such other paragraph or document shall govern).
     (c) Bankruptcy. The filing by or against Debtor or Guarantor of a petition
in bankruptcy or for reorganization under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution,
liquidation, or similar law of any jurisdiction.
     (d) General Assignment. The making of a general assignment by Debtor or
Guarantor for the benefit of creditors; the appointment of or taking possession
by a receiver, trustee, custodian or similar official for Debtor or Guarantor or
for any of their assets; or the institution by or against Debtor or Guarantor of
any kind of insolvency proceedings, or any proceeding for the dissolution or
liquidation of the Debtor or Guarantor.
     (e) Material Falsity. Any material falsity in any certificate, statement,
representation, warranty, or audit at any time furnished by Debtor or Guarantor
or any endorser or any other party liable for payment of all or part of the
Indebtedness, pursuant to or in connection with this Agreement, the Purchase
Contract, the Secured Promissory Notes, the Guaranty, or otherwise, to Secured
Party, including representations and warranties in this Agreement, and any
failure to disclose any substantial contingent or liquidated liabilities or any
material adverse change in facts disclosed by any certificate, statement,
representation, warranty or audit furnished to Secured Party by Debtor or
Guarantor.
     (f) Attachment or Levy. Any attachment or levy against the Collateral, or
any other occurrence which inhibits Secured Party’s free access to the
Collateral, and the Debtor’s failure to remove such attachment or levy within
thirty (30) days of Secured Party’s giving written notice to Debtor thereof.
     Section 3. RIGHTS OF SECURED PARTY UPON DEFAULT.

3



--------------------------------------------------------------------------------



 



     Upon the occurrence of an Event of Default:
     (a) All Indebtedness Due. All of the Indebtedness shall be immediately due
and payable unless the Secured Party, in its sole discretion, grants a written
extension or exception to Debtor.
     (b) Remedies. Secured Party shall have such rights as are set forth in this
Agreement, in the Uniform Commercial Code and in any other applicable law in
effect from time to time, including but not limited to the following;
          (i) General. Secured Party’s rights with respect to the Collateral
shall be those of a secured party under the Uniform Commercial Code and under
any other applicable law in effect from time to time, and Secured Party shall
have such other rights as are set forth in this Agreement, in the Uniform
Commercial Code and in any other applicable law in effect from time to time.
          (ii) Notice of Sale. Debtor agrees that any notice by Secured Party of
the sale or disposition, of the Collateral or any other intended action
hereunder, whether required by the Uniform Commercial Code or otherwise, shall
constitute reasonable notice to Debtor if the notice is (i) sent by recognized
overnight courier service (e.g., Federal Express or UPS) for delivery on the
next business day or (ii) mailed by certified or express mail, postage prepaid,
return receipt requested, at least fourteen (14) days before the action, to the
Debtor’s address as above first written, or to any other street address which
Debtor has specified in writing to Secured Party as the address at which notices
shall be given to Debtor.
          (iii) Reimbursement. Debtor shall pay all costs and expenses
(including legal fees and expenses, and travel and lodging expenses of Secured
Party to and from California) incurred by Secured Party in enforcing this
Agreement, the Purchase Contract and the Secured Promissory Notes, in realizing
upon any Collateral, and collecting any Indebtedness whether or not suit is
brought and whether incurred in connection, with collection, trial, appeal,
bankruptcy (including all fees and expenses incurred in a bankruptcy case in
protecting Secured Party’s interests), post-judgment collection, or otherwise;
and shall be liable for any deficiencies in the event the proceeds of
disposition of the Collateral do not satisfy the Indebtedness in full.
          (iv) Sale of Collateral. Debtor agrees that in any sale of the
Collateral, Secured Party is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including, without
limitation, compliance with RD [as defined in the Purchase Contract] regulations
and compliance with such procedures as may restrict the number of prospective
bidders and purchasers of any securities or other instruments, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to persons who will represent and agree
that they are purchasing for their own account or investment and not with a view
to the distribution or resale of such Collateral, or in order to obtain any
required approval of the sale or of the purchase by any governmental regulatory
authority or official) or to avoid diminution of tax advantages to Secured
Party’s investors; and Debtor further agrees that such compliance shall not
result in such sale being considered or deemed not to have been made in a
commercially reasonable manner, nor shall Secured Party be liable or accountable
to Debtor for any discount allowed by reason of the fact

4



--------------------------------------------------------------------------------



 



that such Collateral is sold in compliance with any such limitation or
restriction. Debtor further agrees that any sales by Secured Party shall not be
considered to be other than “public disposition” within the meaning of the
Uniform Commercial Code because such sales or solicitations are structured to
comply with such limitations or restrictions, the intent of the parties being
that any public sale be subject to such limitations and restrictions.
     (v) Exercise of Rights as Limited Partner. Secured Party may exercise any
rights that Debtor has as a Limited Partner with respect to the Collateral.
     Section 4. RIGHT TO CASH.
     Whether or not an Event of Default has occurred,until the Indebtedness has
been paid in full, Debtor authorizes Secured Party to receive all cash or
in-kind distributions from the instruments constituting the Collateral (whether
on account of ordinary income distributions, dissolution and liquidation of the
Partnerships or otherwise), to which Debtor may be entitled. Debtor will not
demand or receive any cash or distributions in kind from the Partnerships until
the Indebtedness has been paid in full, and if Debtor receives any such cash or
in-kind distributions, Debtor will pay or otherwise transferred it to Secured
Party within three (3) days of its receipt thereof without demand. Secured Party
shall apply such cash and distributions (i) to pay management fees due Secured
Party’s general partner, Megan Asset Management, Inc. (“MAMI”), under any
management agreement between Debtor and MAMI (which fees shall, in no event,
exceed $50,000 per year), and thereafter (ii) to pay the Indebtedness. Secured
Party shall account for all such cash and distributions, and pay over to Debtor
any amounts remaining after full payment of the management fees in any year and
the Indebtedness.
     Section 5. MISCELLANEOUS.
     (a) Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder will be sufficiently given if in
writing and delivered in person, sent by United States certified mail, return
receipt requested, postage prepaid, or sent by overnight mail by a nationally
recognized courier service (e.g., Federal Express) to the party being given such
notice at the appropriate address set forth on page 1 hereof, or to such other
address as any party may give to the other in writing at least ten (10) days
prior to the effective of said change of address. Notices delivered in person
shall be effective upon receipt; notices delivered by mail shall he effective
three (3) business days after being deposited in the United States mail; and
notices delivered by overnight mail shall be effective on the business day
following delivery to the courier service.
     (b) Binding Agreement. This Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective heirs, personal
representatives, successors, and permitted assigns.
     (c) Entire Agreement; Amendments. This Agreement, the Purchase Contract,
and the Secured Promissory Notes contain the entire understanding and agreement
of the parties with respect to the subject matter hereof. This Agreement has
been entered into after full investigation, and no party has relied upon any
statements made by any person that are not set forth herein; accordingly, this
Agreement shall not be construed more strictly against any party. This Agreement
may not be modified, amended, or cancelled, nor shall any provision thereof be

5



--------------------------------------------------------------------------------



 



waived, except in a writing signed by Secured Party and Debtor.
     (d) Headings. The headings of this Agreement are for reference and are not
part of or a guide to the interpretation of this Agreement. Any singular word or
term herein shall be read as in the plural whenever the sense of this Agreement
may require it.
     (e) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute a complete agreement and all of
which taken together shall constitute a single agreement.
     (f) Facsimile Signatures. The execution of this Agreement and the execution
of any other documents contemplated hereby requiring the signatures of the
parties hereto may be made by facsimile signatures, and such facsimile
signatures shall have the same legal force and effect as original signatures.
     (g) JURISDICTION; APPLICABLE LAW. THIS  AGREEMENT, THE RIGHTS OF THE
PARTIES HEREUNDER AND THE INTERPRETATION HEREOF SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF. AT THE OPTION OF
SECURED PARTY, THIS SECURITY AGREEMENT MAY BE ENFORCED IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA OR THE STATE COURT
SITTING IN CONTRA COSTA COUNTY, CALIFORNIA; SECURED PARTY AND DEBTOR HEREBY
CONSENT TO THE JURISDICTION AND
VENUE OF ANY SUCH COURT AND WAIVE ANY ARGUMENT THAT JURISDICTION IN SUCH FORUMS
IS NOT PROPER OR THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IF AN ACTION IS
COMMENCED IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS SECURITY
AGREEMENT, SECURED PARTY OR DEBTOR AT ITS OPTION SHALL BE ENTITLED TO HAVE THE
CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF
SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.
     AS A MATERIAL INDUCEMENT FOR SECURED PARTY TO EXTEND CREDIT TO DEBTOR AS
CONTEMPLATED IN THE PURCHASE CONTRACT, SECURED PARTY AND DEBTOR KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EACH OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS SECURITY AGREEMENT, THE SECURED PROMISSORY NOTES, OR THE PURCHASE
CONTRACT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF EITHER PARTY.
IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first above mentioned.

6



--------------------------------------------------------------------------------



 



              BAYFIELD LOW INCOME HOUSING
LIMITED PARTNERSHIP
 
       
 
  By:    
 
       
 
           Paul J. Maddock, President of General Partner,
     Megan Asset Management, Inc.
 
            MPF BAYFIELD ACQUISITION, LLC
By: MacKenzie Patterson Fuller, Inc., its Manager
 
       
 
  By:   /s/ C. E. Patterson
 
       
 
           C. E. Patterson, President

     
STATE OF CALIFORNIA

 COUNTY OF CONTRA COSTA
  )
ss:
)

     On this the 22 day of December, 2004 before me, the undersigned, a notary
public of said state, duly commissioned and sworn, personally appeared C. E.
Patterson, who is personally

7



--------------------------------------------------------------------------------



 



known to me to be the individual who executed and delivered the foregoing
instrument, and he duly acknowledged to me that he executed and delivered the
same in his capacity as the President of MacKenzie Patterson Fuller, Inc., the
Manager of MPF Bayfield Acquisition, LLC on behalf of said company and for the
purposes therein contained.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year first above written.

     
 
  /s/ Barbra Lim      
 
  NOTARY PUBLIC
My commission expires:

(SEAL) [w14890w1489001.gif]

     
STATE OF NORTH DAKOTA

 COUNTY OF BURLEIGH
  )
ss:
)

     On this the      day of December, 2004 before me, the undersigned, a notary
public of said state, duly commissioned and sworn, personally appeared Paul J.
Maddock, to me known, who being by me duly sworn, did depose and say that he has
an address of 1424 West Century Avenue, #102, Bismarck, North Dakota 58503; that
he is the President of Megan Asset Management, Inc., the corporation described
in and which executed and delivered the foregoing instrument as the General
Partner of Bayfield Low Income Housing Limited Partnership; and he signed his
name thereto on behalf of said corporation for the purposes therein contained.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year first above written.

           
(SEAL)
       NOTARY PUBLIC
  My commission expires:

8



--------------------------------------------------------------------------------



 



EXHIBIT D-l
     Amendment to Buyer’s Operating Agreement
Notwithstanding any other provision of this Agreement and any provision of law
that otherwise so empowers MPF Bayfield Acquisition, LLC (the “Fund”), the Fund
shall not, without the unanimous consent of its Manager and the Special Manager,
so long as the Special Manager remains Special Manager pursuant to the terms of
the Contract to Purchase dated as of October 31, 2004 by and between Bayfield
Low Income Housing Limited Partnership and the Fund (“Purchase Contract”), do
any of the following:

  (a)   engage in any business or activity other than those set forth in Section
   [insert reference to appropriate Section of the Fund’s Operating Agreement];
    (b)   do any act which would make it impossible to carry on the ordinary
business of the Fund, except as otherwise provided in this Agreement;     (c)  
borrow money or incur any indebtedness or assume or guaranty any indebtedness of
any other entity, other than normal trade accounts, margin debt on a short-term
basis secured by securities held by the Fund up to $150,000, and lease
obligations incurred in the ordinary course of business, or grant consensual
liens on the Fund’s property; provided, however, the Manager is hereby
authorized to secure the Indebtedness (as defined in the Security Agreement),
and to grant a Security Interest (as defined in the Security Agreement) to
secure the Indebtedness;     (d)   dissolve or liquidate, in whole or in part;  
  (e)   consolidate or merge with or into any other entity;     (f)   institute
proceedings to be adjudicated bankrupt or insolvent, or consent to the
institution or bankruptcy or insolvency proceedings against it, or file a
petition seeking or consenting to reorganization or relief under any applicable
federal or state law relating to bankruptcy, or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Fund or a substantial part of the property of the Fund, or make
any assignment for the benefit of creditors, or

 



--------------------------------------------------------------------------------



 



      admit in writing its inability to pay its debts generally as they become
due, or take company action in furtherance of any such action; or     (g)  
amend the Articles of Organization of the Fund or this Agreement.

In addition to the foregoing, the Fund shall not, without the prior written
consent of Secured Party (as defined in the Security Agreement) so long as any
of the Indebtedness is outstanding, take any action set forth in items
(a) through (e) or item (g) above.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Third Party Non-Compliance with Partnership Contacts and Real Estate Tax
Deficiencies
to that
Purchase Agreement made and entered into
by and between
MPF Bayfield Acquisition LLC and Bayfield Low Income Housing Limited Partnership

                                                          LIMITED   GENERAL  
Percent of   # OF                         PARTNERSHIP/PROJECT  
PARTNER/DEVELOPER   P&L   UNITS   CITY   STATE    
1)
          FOLSOM SOUTH VENTURE   Olsen, Clifford E     99 %     12     Folsom  
LA   GP filed amended partnership agreement changing to corporate GP without our
approval
3)
          ST. ROSE ASSOCIATES   Olsen, Clifford E     99 %     24     St. rose  
LA   GP filed amended partnership agreement changing to corporate GP without our
approval
4)
          SOUTHEASTERN ASSOC., LTD   Olsen, Clifford E     99 %     42    
Hammond   LA   GP filed amended partnership agreement changing to corporate GP
without our approval
 
    79     MANOR APTS-CADDO MILLS   Staley, Joseph     99 %     24     Caddo
Mils   TX   Foundation on one of building cormbling RD wants is fixed.
 
                                                        GENERAL DISCLOSURE —
MANY PROJECTS                           Numerous of the projects have not fully
funded their Reserve Accounts as required by the mortgage documents. With
respect to which, Rural Development has not taken any substantive action or
Workout Agreement are in place.
 
                                           
 
          HILL TOP MANOR APTS   Flyno, Tom     99 %     45     Ocala   FL   To
the best of Bayfield’s knowledge this partnership is 3 years in arrears on real
estate taxes.
 
                                           
 
          CEDAR CREST APARTMENTS   Owsley, Steven     99.00 %     16     Bourbon
  MO   Rural Development the mortgages has demanded that the General Partner and
Management Company
 
          LAGRANGRE APARTMENTS-II   Owsley, Steven     95.00 %     8    
LaGrange   MO   liquidate their Interest in these 4 projects or face foreclosure
proceedings
 
          LEWISTOWN APARTMENTS   Owsley, Steven     95.00 %     12     Lewison  
MO    
 
          WAYLAND APARTMENTS   Owsley, Steven     99.00 %     8     Wayland   MO
   

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Litigation of Seller
to that
Purchase Agreement made and entered into
by and between
MPF Bayfield Acquisition LLC and Bayfield Low Income Housing Limited Partnership
None

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Litigation of Buyer
to that
Purchase Agreement made and entered into
by and between
MPF Bayfield Acquisition LLC and Bayfield Low Income Housing Limited Partnership
None

 



--------------------------------------------------------------------------------



 



MacKenzie Patterson Fuller, Inc.
Balance Sheet
As of September 30, 2004

              Sep 30, 04
ASSETS
       
Current Assets
       
Checking/Savings
       
Cash in Bank
    155,191.31  
 
       
Total Checking/Savings
    155,191,31  
 
       
Other Current Assets
       
A/R-Funds
    1,278,614.91  
Other Accounts Receivable
    934,937.57  
Prepaid & Other Assets
    23,961.39  
 
       
Total Other Current Assets
    2,237,603.87  
 
       
 
       
Total Current Assets
    2,392,695.18  
 
       
Fixed Assets
       
Furniture & Equipment
    179,383.34  
 
       
Total Fixed Assets
    179,383.34  
 
       
Other Assets
       
N/R Shareholders
    277,773.34  
A/R Affiliates
    1,070,812.64  
Investments
    91.154.99  
Subordinated Notes Receivable
    6,793,067.54  
 
       
Total Other Assets
    8,232,823.51  
 
       
 
       
TOTAL ASSETS
    10,804,907.03  
 
       

UNAUDITED

 



--------------------------------------------------------------------------------



 



MacKenzie Patterson Fuller, Inc.
Balance Sheet
As of September 30, 2004

         
 
  Sep 30, ’04
 
     
LIABILITIES & EQUITY
       
Liabilities
       
Current Liabilities
       
Accounts Payable
       
A/P Trade
    79,754.31  
 
     
Total Accounts Payable
    79,754.31  
 
       
Other Current Liabilities
       
Summit Loans
    1,815,836.58  
Other Liabilities
    181,854.90  
 
     
Total Other Current Liabilities
    1,997,691.48  
 
     
 
       
Total Current Liabilities
    2,077,445.79  
 
       
Long Term Liabilities
       
Deferred Taxable Income
    571,292.35  
Subordinated Contracts
    8,793,087.54  
 
     
Total Long Term Liabilities
    7,364,379.89  
 
     
 
       
Total Liabilities
    9,441,825.68  
Equity
       
Retained Earnings
    11,314,156.85  
Net income
    1,781,361.68  
Shareholder’s Capital
    -11,732.437.38  
 
     
Total Equity
    1,363.081.36  
 
     
TOTAL LIABILITIES & EQUITY
    10,804,907.03  
 
     

UNAUDITED

 



--------------------------------------------------------------------------------



 



MacKenzie Patterson Fuller, Inc.
Profit and Loss
July through September 2004

                      Jul - Sep ’04     Jan - Sep ’04  
Ordinary Income/Expense
               
Income
               
Fund Administration
    208,982.18       612,366.21  
Revenue — Capital Raising
    510,957.55       1,198,117.57  
Revenue — Secondary Market
    76,121.93       218,523.33  
Revenue — GP Participation
    157,483.58       276,326.92  
Partnership Administration
    3,900.00       61,700,00  
Other Revenue
    136,432.66       405,667.30  
 
           
Total Income
    1,093,877.90       2,772,701.33  
 
               
Cost of Goods Sold Broker Back End
    1,102.81       1,720.26  
 
           
Total COGS
    1,102.81       1,720.25  
 
             
Gross Profit
    1,092,775.09       2,770,981.08  
 
               
Expense
               
Personnel Costs
    241,837.68       700,115.04  
Capital Raising
    124,623.30       334,481.81  
Office Expenses
    70,132.97       215,835.19  
Computer Costs
    43,964.18       96,800.20  
Professional Services
    11,662.25       60,108.48  
Interest & Finance Costs
    36,150.60       72,424.14  
HFD Administration
    0.00       1,435.00  
Other G&A Expenses
    14,108.74       60,836.06  
Depreciation/Amortization
    10,986.65       32,989.95  
Taxes
    12,110.70       29,355.70  
Expense Reimbursements
    -190,759.94       -580,614.98  
 
           
Total Expense
    374,827.11       1,043,776.59  
 
           
 
               
Net Ordinary Income
    717,947.98       1,727,204.49  
 
               
Other Income/Expense
               
Other Income
               
Investment Income/(Loss)
    15,926.95       54,157.39  
 
           
Total Other Income
    15,926.95       54,157.39  
 
           
 
               
Net Other Income
    15,926.85       54,157.39  
 
           
 
               
Net income
    733,874.93       1,781,361.88  
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT J
Litigation of Guarantor
to that
Purchase Agreement made and entered into
by and between
MPF Bayfield Acquisition LLC and Bayfield Low Income Housing Limited Partnership

None



--------------------------------------------------------------------------------



 



EXHIBIT K
Operating Partnerships Filling an Election
to that
Purchase Agreement made and entered into
by and between
MPF Bayfield Acquisition LLC and Bayfield Low Income Housing Limited Partnership
Operating Partnerships which Filed 754 Election’s for Tax Year 2000

          PARTNERSHIP NAME   DEVELOPER   ELECTION
ALBANY COMMONS, LTD.
  MOFFETT, LOIS   X
BAKER HEIGHTS II LTD.
  CLOSE, LEON D.   X
BAYSHORE NORTH APTS-IV
  CAPOZZI, THOMAS   X
BELFAST HOUSING ASSOC
  LIBERTY, MICHAEL   X
BEREA SUMMIT, LTD.
  MOFFETT, LOIS   X
BERKSHIRE APARTMENTS #2
  WORSHAM, CAROL   X
BLADES LIMITED PTNRSHP
  SEYMOUR, JOHN P.   X
BRENTWOOD APTS, LTD.
  WATKINS, JIM   X
BRIAR HILL APTS, LTD.
  WATKINS, JIM   X
CEDAR CREST APTS.
  J.V. NORTON   X
CLIFFORD HEIGHTS APTS.
  WATKINS, JIM   X
COTTONDALE VILLA APTS
  BENNETT, FRED   X
CYPRESS VIEW ESTATES
  LANGSTON, JAMES T.   would not sign
DELTA TERRACE
  DESADIER, IRENE   X
DIAMOND COURT II L.P.
  SEYMOUR, JOHN P.   X
EDMONSON PROPERTIES
  WATKINS, GARRY   X
ELMWOOD ESTATES
  DESADIER, IRENE   X
FERNWOLD-WILSON LAKE
  LIBERTY, MICHAEL A.   X
FIELDCREST, LTD.
  GREER, LYNN   X
FOLSOM SOUTH VENTURE
  OLSEN, CLIFFORD E-   X
FOREST PARK APARTMENTS
  DRIGGER, ROBERT   X
GIBSLAND VILLAS LIMITED
  MARSHALL, THOMAS B.   X
GLENMORA APARTMENTS
  LEAVINES, ROBERT A.   X
GREENLEAF GARDENS
  FLYNN, TOM   X
HAGEWOOD APARTMENTS
  FAIR, ROY INC.   X
HIDDEN HILL APTS., LTD.
  WATKINS, JIM   X
HILLTOP MANOR APTS II
  FLYNN, TOM   X
HILL WOOD LTD.
  GREER, LYNN   X
INDIANWOOD APTS II
  BENNETT, FRED   X
JONESVILLE APTS FOR SR.
  LEAVINES, ROBERT A.   X
LAGRANGE APTS. - II
  J.V. NORTON   X
LAKEVIEW ESTATES
  GOODEN, BENNIE S.   X
LARUE PROPERTIES, LTD.
  WATKINS, GARRY   X
LAS ROSAS II, LTD.
  FISHBURN, J. SCOTT   X
LEWIS APARTMENTS CO
  BACON, DAVID R.   X
LEWISTOWN APTS.
  J. V. NORTON   X
MAGNOLIA PLAZA APTS
  PURVIS, MALCOLM   X
MANOR APTS-CADDO MILLS
  STALEY, JOSEPH   X
MAPLE HILL APTS.
  LAYTON, LEWIS C.   X
MARION HOUSING
  HALEY, JOHN   X
MEADOWLAND APTS.
  FAIR, ROY INC.   X
MOSSWOOD APARTMENTS
  FAIR, ROY INC.   X
MOUNTAIN VIEW APTS II, LTD.
  WATKINS, JIM   X
MUNFORDVILLE PROP.
  WATKINS, GARRY   X

 



--------------------------------------------------------------------------------



 



          PARTNERSHIP NAME   DEVELOPER   ELECTION
NEW CANEY OAKS
  WASHBURN, LARRY   X
NORTH DEER CREEK, LTD.
  WORD, ROSCOE   X
OAK VALLEY PLACE II
  SWANK, LARRY A-   would not sign
OLD OAK ESTATES
  DESADIER, IRENE   X
ONION CREEK
  MELTON, JOHNNY L.   would not sign
ORCHARD COMMONS, LTD.
  MOFFETT, LOIS   X
PARKWOOD ASSOCIATES
  FORD, HARRISON JR.   X
PECAN VILLA APTS,
  DESADIER, IRENE   X
POCOMOKE VILLAS LTD.
  SEYMOUR, JOHN P.   X
P. D. C. EIGHTEEN L.P.
  PHILLIPS, CHESTER   X
P. D.C. TWENTY TWO L.P.
  PHILLIPS, CHESTER D.   X
REGENCY APTS OF RENO
  RUTH NEFF   X
REGENCY PLAZA
  FORD, HARRISON   X
RESERVOIR HILL L.P. V
  HERSCH, HAROLD M.   would not sign
RIDGE VIEW APTS.
  CHAPMAN, JOSEPH F. III   X
RIDGECREST APTS.
  BARRON, LOWELL   X
RIVER VIEW APTS.
  LITTLE RIVER DEVELOPMENT   X
RIVERBEND APTS.
  FAIR, ROY INC.   X
ROLLING MEADOW II L.P.
  SEYMOUR, JOHN P.   X
RUSSELL SEPTEMBER HSING
  HALEY, JOHN   X
SACRAMENTO, LTD.
  COOK, HANK   X
SOMERSET WEST, HILLS II
  TURPEN, RALPH E.   X
SOUTHEASTERN ASSOC.
  OLSEN, CLIFFORD E.   X
SPRING MEADOW APTS
  ANDREWS, RAVIN D.   X
STREAMSIDE ASSOC.
  ACCATTATO, JAMES D.   X
ST, ROSE ASSOCIATES
  OLSEN, CLIFFORD   X
SUN RISE APTS. NORTH
  BARRON, LOWELL   X
SUNRISE APARTMENTS
  MILTON HOUSING AUTHORITY   X
TAFT GARDENS
  WELDER, BEVANS   X
TAFT TERRACE
  WELDER, BEVANS   X
WAYLAND APTS.
  J.V. NORTON   X
WEXFOKD ASSOCIATES L.P.
  HAGAN, GARY J.   X
WILLOW HAVEN
  DESADIER, IRENE   X
WOLCOTT ASSOCIATES
  ROCK, CHARLES   X
WOODCREST APTS., LTD.
  WATKINS, JIM   X

 



--------------------------------------------------------------------------------



 



EXHIBIT L
List of Original 754 Elections Filed 1987 — 1989
to that
Purchase Agreement made and entered into
by and between
MPF Bayfield Acquisition LLC and Bayfield Low Income Housing Limited Partnership
Operating Partnerships which Filed Prior 754 Elections

                    PARTNERSHIP NAME   DEVELOPER   ELECTION
 
       
GASLIGHT SQUARE APTS., LTD.
  WATKINS, JIM   X
GATEWOOD APTS. LTD
  HOLLAND, WILLIAM   X
LAKEWOOD APTS. II
  HOLLAND, WILLIAM   X
WEST MEADOW II APTS
  HOLLAND, WILLIAM   X

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPUTION AGREEMENT
OF LIMITED PARTNERSHIP INTEREST
IN
Bayshore North Apartments Phase IV (A Limited Partnership)
The undersigned Assignor, hereby certifies and states that Bayshore North
Apartments Phase IV A Limited Partnership, (“Partnership”), is a New York
limited partnership conducting business under said name and in said State; that
said Partnership is the owner of a thirty-six (36) unit apartment project
located in Brewerton, NY, known as Bayshore North Apartments Phasa IV; and that
BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP, Limited Partner, is the owner
of a ninety-nine percent (99%) limited partnership interest in the Partnership.
     Now therefore, in consideration of the sum of Ten and No/100 Dollars
($10.00), the covenants and conditions contained herein, and other good and
valuable consideration, receipt of which is hereby acknowledged, BAYFIELD LOW
INCOME HOUSING LIMITED PARTNERSHIP (Assignor) does hereby sell, transfer and
assign fifty percent (50%) of Assignor’s interest or a forty-nine and one half
percent (49.5%) limited partnership interest in said Partnership unto MPF
BAYFIELD ACQUISITION, LLC (Assignee) and does hereby retain on to itself, fifty
percent (50%) of its interest or a forty-nine and one half percent (49.5%)
limited partnership interest in said Partnership.
     In further consideration thereof, said Assignor does hereby allocate unto
said Assignee, one-hundred percent (100%) of the allocations to the limited
partners of said Partnership for profits, losses, tax credits for the fourth
quarter of the year 2004; and the Assignor does hereby authorize and direct the
Partnership to account to the Assignee in the same manner and with the same
force and effect as if such accounting were had and made to the Assignor.
     Assignee hereby acknowledges receipt of a copy of the Partnership
agreement, as amended (Partnership Agreement), and by acceptance of this
assignment, does herby agree to assume and to timely and faithfully perform
fifty percent (50%) of all obligations of Assignor arising out of (i) this
assignment and (ii) of said Partnership agreement, as amended, from and after
the effective date hereof, and (iii) the 8% interest still due by Assignor to
the Partnership payable pursuant to Article 15 (l)(a)(ii) of the Plan as a first
priority from the proceeds of any Capital Events in the amount of approximately
$6,988.
     Nothing contained herein or contained in the Partnership agreement, as
amended, shall cause more than an aggregate of fifty percent (50%) of Assignor’s
interests in said Partnership to be transferred from the Assignor to the
Assignee. Anything contained herein or in the said Partnership agreement, as
amended, to the contrary not withstanding, allocating a greater than fifty
percent (50%) aggregate interest of the Assignor in said Partnership to the
Assignee shall be of no force or effect with respect to such greater

 



--------------------------------------------------------------------------------



 



portion thereof and the Assignor shall continue to hold such greater portion,
together with any other interests herein specified, as a limited partner of said
Partnership.
     Assignor agrees to hold harmless Assignee from and indemnify Assignee
against one hundred percent (100%) of all of the obligations of the “limited
partner” pursuant to the Partnership Agreement to the extent that said
obligations accrue before the affective date of this Assignment and Assumption
Agreement, and for any claims, liabilities, costs and expenses; including
without limitation reasonable attorneys fees actually incurred, relating to said
obligations.
     Assignee agrees to hold harmless Assignor from and indemnify and defend
Assignor against fifty percent (50%) of all of the obligations of the “limited
partner” pursuant to the Partnership Agreement to the extent that said
obligations accrue on or after the date of this Assignment and Assumption
Agreement, and for any claims liabilities, costs and expenses, including without
limitation reasonable attorneys fees actually incurred, relating to said
obligations.
     All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Partnership Agreement.
     IN WITNESS WHEREOF, the Assignor and Assignee have executed this assignment
and assumption effective the 1st day of October, 2004.

                  BAYFIELD LOW INCOME HOUSING LIMITED
PARTNERSHIP, Assignor
By: Megan Asset Management, Inc., General Partner    
 
           
 
  By        
 
           
 
           PAUL J. MADDOCK, President    
 
                MPF BAYFIELD ACQUISITION, LLC
Assignee
By: MacKenzie Patterson Fuller, Inc., its Manager    
 
           
 
  By :        
 
           
 
           C.E. Patterson, President    

 



--------------------------------------------------------------------------------



 



Exhibit N to Contract to Purchase
POWER OF ATTORNEY
THE UNDERSIGNED, having entered into that certain CONTRACT TO PURCHASE LIMITED
PARTNERSHIP INTERESTS made and entered into as of the       day of December,
2004, by and between Bayfield Low Income Housing Limited Partnership, as Seller
(the “Investor Partner”), and MPF Bayfield Acquisition LLC (“BALLC”), the
Additional Limited Partner as Buyer (the “Purchase Contract”), for the
acquisition of fifty percent (50%) of the Investor Partner’s rights, interests,
powers and obligations as the Limited or Investor Partner under that certain
AMENDED AND RESTATED AGREEMENT AND CERTIFICATE OF LIMITED PARTNERSHIP OF
[Operating Partnership Name], effective as of the _________day of _________,
198___, as amended, (the “Operating Partnership Agreement”) and desiring to be
admitted to the Operating Partnership Agreement and Operating Partnership as an
Additional Limited Partner, the Undersigned hereby agrees to bound by the terms
and provisions of the Operating Partnership Agreement and hereby joins in the
execution of the Operating Partnership Agreement and authorizes this document to
be attached thereto.
The Undersigned hereby irrevocably constitutes and appoints the general partner
of the Operating Partnership (the “General Partner”) as its true and lawful
attorney-in-fact, with full power of substitution and delegation, for it and in
its name, place and stead and for its use and benefit, to execute, acknowledge,
certify, swear to, file and record (i) the Partnership Agreement and all
amendments thereto, (ii) any other certificates and limited partnership required
by law and all amendments thereto, (iii) any other certificates or instruments
which may be required to be filed by the Partnership under the laws of any state
or by any Governmental Agency, or which the General Partner may deem appropriate
to file and (iv) any documents which may be required to effect the continuation
of the Partnership, the admission of the Undersigned as an additional or
substitute Limited Partner.
This Power of Attorney shall (i) be deemed coupled with an interests, (ii) be
irrevocable and shall survive the dissolution of the Undersigned and
(iii) survive the delivery of any assignment by the Undersigned of all or any
part of the Undersigned’s Interest in the Partnership, except that where the
assignee thereof has been admitted to the Partnership as a substituted Limited
Partner, this Power of Attorney shall survive the delivery of such assignment
for the sole purpose of enabling the General Partner to execute, acknowledge,
certify, swear to, file and record any instrument(s) necessary to effect such
substitution.
IN WITNESS WHEREOF, the Undersigned hereby executes this document both
individually and as a Limited Partner of the Partnership as of the ______day
of______, 2004.

                  MPF BAYFIELD ACQUISITION, LLC (Buyer)
Additional Limited Partner
By: MacKenzie Patterson Fuller, Inc., its Manager    
 
           
                                        
           
Witness
  By:        
 
                          C.E. Patterson, President    

 



--------------------------------------------------------------------------------



 



EXHIBIT O DRAFT FORM ATTACHMENT TO CONTACT TO PURCHASE
Transferring 49.5% of Operating Partnership Interests
[Next Amendment #] AMENDMENT TO
AMENDED AND RESTATED
AGREEMENT AND CERTIFICATE OF LIMITED PARTNERSHIP
OF
[Operating Partnership Name]
     THIS AMENDMENT, dated as of the       day      , of 2004, (the “Effective
Date”), is made and into by and among the parties shown on the signature pages
hereof (the “Parties”).
WITNESSETH;
     WHEREAS, certain of the Parties previously entered into that certain
Certificate of Limited Partnership of [Insert Operating Partnership History]
executed on the ___day of                                        , 198___(the
“Initial Partnership Agreement”) and filed said Agreement in the Office of the
Secretary of State of the State of                                         on
the                                         day of___, 198___; and
     WHEREAS, certain of the Parties thereafter entered into that certain
AMENDED AND RESTATED AGREEMENT AND CERTIFICATE OF LIMITED PARTNERSHIP OF [Insert
Operating Partnership Name and Further Operating Partnership History ] (the
“Partnership”) executed on the ___ day of___ , 198___and filed on
the                                         day
of                                         , 198___in the Office of the
Secretary of State of the State of                                         ;
that certain AMENDMENT TO AMENDED AND RESTATED AGREEMENT AND CERTIFICATE OF
LIMITED PARTNERSHIP OF [Operating Partnership Name.] effective as of the
                    day of,                                          198___and
filed on the                                         day of
                                        , 198___in the Office of the Secretary
of State of the State of                                         ; (as amended
the “Partnership Agreement”); capitalized terms used herein and not otherwise
defined herein shall have the meanings specified in the Partnership Agreement or
in the Plan;
     WHEREAS, the Parties hereto wish to enter into this Agreement for the
purpose of (i) having MPF BAYFIELD ACQUISITION LLC admitted as the Additional
Limited Partner (“Additional Limited Partner”); (ii) having forty-nine and
one-half percentage points (49.5% points) or thirty-three percentage points (33%
points [whichever is applicable] of the Investor Partner’s interest in the
Partnership transferred to the Additional Limited Partner and (iii) amending the
Partnership Agreement as hereinafter set forth;

 



--------------------------------------------------------------------------------



 



EXHIBIT O DRAFT FORM ATTACHMENT TO CONTRACT TO PURCHASE
Transferring 49.5% Operating Partnership Interests
     NOW, THEREFORE, it is hereby agreed and the Partnership Agreement is hereby
further amended and superseded as follows:
SECTION 1. Addition of Limited Partner. As of the Effective Date MPF BAYFIELD
ACQUISITION LLC is admitted as the Additional Limited Partner.
SECTION 2. Amendments to the Partnership Agreement. The Partnership Agreement is
hereby amended as follows:
(1) The following shall be added to Article 6.2- “Capital of the Limited
Partners”:
“In consideration of the terms and conditions set forth in that certain CONTRACT
TO PURCHASE made and entered into as of the ___day of December, 2005, by and
between Bayfield Low Income Housing Limited Partnership, as Seller (the
“Investor Partner”), and the Additional Limited Partner as Buyer (the “Purchase
Contract”), forty-nine and one-half percentage points (49.5% points) or
thirty-three percentage points (33% points [whichever is applicable] of the
Investor Partner’s interests in the Partnership, except as specified in
paragraph (4) hereafter or otherwise in this agreement, is hereby transferred
and assigned to the Additional Limited Partner (see schedule A hereto,
incorporated herein by reference)”.
     (2) The following shall be added to Section 10.7 of Article X:
     “(a) Nothing herein contained or contained in the Partnership Agreement as
amended hereby shall cause more than an aggregate fifty percentage points (50.0%
points) or more of both the profits interests and the capital interests in the
Partnership to be transferred from the Investor Partner to any additional
Limited Partner during the twelve (12) month period ending on the Effective Date
of this Amendment. Anything contained herein or in the Partnership Agreement to
the contrary not withstanding allocating a greater than fifty percentage points
(50.0% points) or more of both the profits interests and the capital interests
of the Investor Partner in the Partnership to the Additional Limited Partner
prior to or upon the Effective Date of this Amendment shall be of no force or
effect with respect to such greater portion thereof and the Investor Partner
shall continue to hold such greater portion, together with any other interests
herein specified, as a Limited Partner of the Partnership.”
     (3) Article 11.5(d) “Distribution of Proceeds Resulting From a Major
Capital Event” is deleted in its entirety and replaced in full by the following:
     “(d) fourth, the balance thereof shall be distributed twenty-five and
one-quarter percentage points (25.25% points) to the Investor Partner,
Exhibit N Amended Partnership Agreement
1st Half

2



--------------------------------------------------------------------------------



 



EXHIBIT O DRAFT FORM ATTACHMENT TO CONTRACT TO PURCHASE
Transferring 49.5% Operating Partnership interests
twenty-four and three-quarters percentage points (24.75% points) to the
Additional Limited Partner and 50% to the General Partner, provided, however,
that there shall be deducted from the amount otherwise payable to the General
Partner, and paid to the Investor Partner, a sum equal to 50% of any LIHC
Recapture, if any, incurred by the Investor Partner or any Limited Partner of
the Investor Partner for a tax year ending after the Investor Pay-in Period
which is attributable to the actions or inactions of the General Partner.”
(4) Article 19,3(d) “Certain Amendments Prohibited” is deleted in its entirety
and replaced in full by the following:
     “(d) make the Interest of any Partner in the assets, profits or losses of
the Partnership different from the Interest of such Partner as herein provided,
without the affected Partner’s prior written consent;”
     (5) The following new subsection “c” is added to Article 22.1 “Notices”:
     “(c) to the Additional Limited Partner c/o Mackenzie Patterson Fuller,
Inc., 1640 School Street, Moraga, CA 94556.”
     SECTION 3. In all other respects, the Partnership Agreement is hereby
ratified and confirmed by the undersigned parties, and by executing this
Agreement below all the undersigned parties do give their consent and approval
to all matters herein and in the Partnership Agreement for which such consent
and approval is required under the terms of the Partnership Agreement.
     SECTION 4. By signing this Agreement, the Additional Limited Partner agrees
to be bound by and hereby assumes forty-nine and one-half percentage points
(49.5% points) of the obligations of the Investor Partner as a Limited Partner
under the Partnership Agreement as amended by the Plan, with respect to the
interests transferred pursuant hereto from on and after the Effective Date
hereof.
     SECTION 5. By signing this Agreement, the Investor Partner hereby consents
to the admission of the Additional Limited Partner as a Limited Partner of the
Partnership and transfers forty-nine and one-half percentage points (49.5%
points) of its interests in the Partnership to the Additional Limited Partner.
     SECTION 6. By signing this Agreement, General Partner consents to the
admission of the Additional Limited Partner as a Limited Partner of the
Partnership and the transfer of forty-nine and one-half percentage points (49.5%
points) forty-nine and one-half percentage points (49.5% points) of the Investor
Partner’s interests in the Partnership to the Additional Limited Partner.
Exhibit N Amended Partnership Agreement
1st Half

3



--------------------------------------------------------------------------------



 



EXHIBIT O DRAFT FORM ATTACHMENT TO CONTRACT TO PURCHASE
Transferring 49.5% Operating Partnership Interests
     SECTION 7. This Agreement shall become effective upon the Effective Date.
     SECTION 8. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.
     SECTION 9. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of [insert location of Project] ,
     SECTION 10. This Agreement amends the Partnership Agreement as provided
herein.
     IN WITNESS WHEREOF, the Parties have subscribed and sworn to this Agreement
as of the date first above written.

             
Attest:
           
 
           
 
           
Witness
Attest:
      General Partner    
 
           
Witness
      MPF BAYFIELD ACQUISITION Lic Additional Limited Partner
a California limited partnership
By: MacKenzie Patterson Fuller, Inc., its Manager    
 
           

             
 
  By:        
 
                C.E. Patterson, President    

     
Attest:
  BAYFIELD LOW INCOME
 
  HOUSING LIMITED PARTNERSHIP
 
  Investor Partner
Secretary
  By: Megan Asset Management,
 
  Inc.
 
  By:                                                            
 
  Paul J. Maddock, President



Exhibit N Amended Partnership Agreement
1st Half

4



--------------------------------------------------------------------------------



 



EXHIBIT O DRAFT FORM ATTACHMENT TO CONTRACT TO PURCHASE
Transferring 49.5% Operating Partnership Interests

             
STATE OF
    )      
 
          ss:
COUNTY OF
    )      

     On this the ___day of                                         , 2005 before
me, the undersigned, a notary public of said state, duly commissioned and sworn,
personally appeared                                         , who is personally
known to me to be or who produced                                          as
identification evidencing he is the individual who executed and delivered the
foregoing instrument, and he duly acknowledged to me that he executed and
delivered the same in his capacity as a General Partner of the Partnership and
for the purposes therein contained.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year first above written.

            (SEAL)   NOTARY PUBLIC     My commission expires:

             
STATE OF
    )      
 
          SS:
COUNTY OF
    )      

     On this the                      day of
                                        , 2005 before me, the undersigned, a
notary public of said state, duly commissioned and sworn, personally appeared
                                        , who is personally known to me to be or
who produced                                         as identification
evidencing he is the individual who executed and delivered the foregoing
instrument, and he duly acknowledged to me that he executed and delivered the
same in his capacity as the Additional Limited Partner of the Partnership and
for the purposes therein contained.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year first above written.

            (SEAL)   NOTARY PUBLIC     My commission expires:



Exhibit N Amended Partnership Agreement
1st Half

5



--------------------------------------------------------------------------------



 



EXHIBIT O DRAFT FORM ATTACHMENT TO CONTRACT TO PURCHASE
Transferring 49.5% Operating Partnership Interests

     
STATE OF NORTH DAKOTA
   
 
  ss
COUNTY OF BURLEIGH
   

On this the                     day of                                         ,
2004 before me, the undersigned, a notary public of said state, duly
commissioned and sworn, personally appeared Paul J. Maddock, to me known, who
being by me duly sworn, did depose and say that he has an address of 1424 West
Century Avenue, #102, Bismarck, North Dakota 58503; that he is the President of
Megan Asset Management, Inc., the corporation described in and which executed
and delivered the foregoing instrument as the General Partner of Bayfield Low
Income Housing Limited Partnership; and he signed his name thereto on behalf of
said corporation for the purposes therein contained.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year first above written.

            (SEAL)   NOTARY PUBLIC     My commission expires:

Exhibit N Amended Partnership Agreement
1st Half

6



--------------------------------------------------------------------------------



 



MANAGEMENT AGREEMENT
          MANAGEMENT AGREEMENT, dated as of January 1, 2005 between MPF BAYFIELD
ACQUISITION, LLC a California limited liability company (the “MPFBA”), and
MEGAN-ASSET MANAGEMENT, INC., a New York corporation (the “Manager”).
          WHEREAS, MPFBA has entered into a Contract to Purchase Limited
Partnership Interests dated as of October 1, 2004 (“Purchase Contract”) to
acquire up to 50% of Bayfield Low Income Housing Limited Partners (“Bayfield”)
interests in its Operating Partnerships and an option to purchase the balance of
Bayfield’s Operating Partnership Interests. Capitalized terms used herein and
not otherwise defined herein shall have the meanings specified in the Purchase
Contract;
          WHEREAS, Bayfield was established in connection with the Joint Plan of
Reorganization of 52 Debtors dated May 9, 1990, as amended (as amended, the
“Plan”) under which fifty-two partnerships have been reorganized under
Chapter 11 of the United States Bankruptcy Code and is the limited partner of
the Operating Partnerships;
          WHEREAS, Manager is the General Partner and Independent Manager of
Bayfield and has been providing management services for Bayfield since 1990; and
          WHEREAS, pursuant to the Purchase Contract MPFBA has or will become an
additional limited partner of the Operating Partnerships and as such desires to
employ Manager to perform certain asset management services for MPFBA with
respect to its interests in the Operating Partnerships;
          NOW THEREFORE, in consideration of the promises and the covenants and
agreements hereinafter set forth, MPFBA and the Manager agree as follows:
          Section 1. Appointment and Authority of Manager.
          MPFBA hereby appoints the Manager to oversee, on MPFBA’s behalf, the
operations of the Operating Partnerships under their respective Partnership
Agreements and the Plan, including but not limited to, (a) collection of all
funds for MPFBA as provided in the Plan or the Operating Partnerships’
Partnership Agreements (b) review of all K-l’s or tax returns relating to
MPFBA’s interests in the Operating Partnerships, and (c) obtaining tax
information relating to MPFBAs’ interests in the Operating Partnerships. Without
limitation of the foregoing, the Manager shall perform the following duties:
          (i) Books of Account, Financial Reports


-1-



--------------------------------------------------------------------------------



 



          (a) take possession and control of a master list of all MPFBA’s
interests in the Operating Partnerships;
          (b) take possession and Control of and maintain all records and files
relating to the rights and obligations of MPFBA with respect to the Operating
Partnerships and the Developers;
          (c) obtain and furnish MPFBA a copy of each Operating Partnership’s
audited or unaudited statements of income and cash flow and balance sheet each
year for the appropriate year-end period, and any footnotes or notes related
thereto, to the extent prepared by the Operating Partnerships;
          (d) provide such other information and perform such other services as
may from time to time reasonably be required of it under the Plan or the
Operating Partnerships’ partnership agreement to attempt to assure the Purchase
Contract successful implementation and fulfillment.
       (ii) Monitoring the Projects
          (a) attempt to obtain and review annual income and expense statements
and annual filings with governmental agencies for each low-income housing
project owned and operated by the Operating Partnerships;
          (b) attempt to obtain complete year-end trial balances or other
information from Operating Partnerships in connection with the filing of the
Operating Partnerships’ income tax returns and distribution of K-l Forms to
MPFBA and review the partnership income tax and K-l Forms if the Operating
Partnership;
          (c) every two years commencing in 2006, attempt to obtain and
reviewing the Rural Development inspection reports and correspondence with
respect to all Operating Partnerships, and provide copies or summary information
to MPFBA;
          (d) consult with MPFBA and Developers with respect to problems and
inquiries regarding adjustments to incomes and expenses or proposed changes to
tax laws;
          (e) advise MPFBA of any problems with any

-2-



--------------------------------------------------------------------------------



 



Operating Partnership where action to remove any managing agent or general
partner of a Operating Partnership should, in the opinion of the Manager, be
effected; and
          Section 2. Services Not Exclusive. The services of the Manager to
MPFBA under this Agreement are not to be deemed exclusive, and the Manager shall
be free to render similar services to Bayfield and others;
          Section 3. Standard of Care. the Manager, will perform its duties
hereunder in accordance with the same standard of care that the Manager
exercises or would exercise in connection with actions similar to those provided
for hereunder performed for Bayfield’s own account.
          Section 4. Representation, of MPFBA. MPFBA represents and warrants to
the Manager that the execution, delivery and performance by MPFBA of this
Agreement are within the powers of MPFBA and have been duly authorized by all
necessary action.
          Section 5. Condition Precedent. This Agreement shall not become
effective until the delivery of the Purchase Contract, duly executed by the
parties thereto and the payment of the funds and delivery of other agreements
due on Closing thereunder.
          Section 6. Term. The rights and obligations of MPFBA and the Manager
under this Agreement shall commence as of January 1, 2005, and shall terminate
on the earlier of;
          (a) any anniversary date of this Agreement following receipt of one
hundred eighty (180) days’ prior written termination notice by either party to
the other with respect to its rights and duties hereunder; and
          (b) any event of material default hereunder or under the Purchase
Contract, the Security Agreement, the Guaranty or the Secured Promissory Notes
and the same remaining uncured for a period of sixty (60) days after written
notice by one party to the other of such a default; and
          (c) the dissolution of MPFBA.
          Section 7. Benefits of Agreement; Execution in Counterparts.
          (a) Nothing expressed or implied herein is

-3-



--------------------------------------------------------------------------------



 



intended or shall be construed to confer upon or to give to any person, firm or
corporation, other than the parties hereto, any right, remedy or claim under or
by reason of this Agreement or of any term, covenant or condition hereof, and
all the terms, covenants, conditions, promises and agreements contained herein
shall be for the sole and exclusive benefit of the parties hereto and their
respective successors.
          (b) This Agreement may be executed by the parties hereto in separate
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.
          Section 8. Amendments. The provisions of this Agreement may be
supplemented, modified or amended only with the prior written consent of the
parties hereto and only by written instrument signed on behalf of all such
parties.
          Section 9. Notices. All notices, requests, demands and other
communications required or permitted to be given hereunder will be sufficiently
given if in writing and delivered in person, sent by United States certified
mail, return receipt requested, postage prepaid, or sent by overnight mail by a
nationally recognized courier service (e.g., Federal Express) (a) in the case of
MPFBA, c/o Mackenzie Patterson Fuller, Inc. 1640 School Street, Moraga, CA
94556, (b) in the case of the Manager, to Megan Asset Management, Inc., 1424 W.
Century Avenue, Suite 102, Bismarck, ND 58503 with a copy to Gary L. Maddock,
11936 W. 119th street, Overland Park, KS 66213, or to such other address as any
party may give to the others in writing at least ten (10) days prior to the
effective date of said change of address. Notices delivered in person shall be
effective upon receipt; notices delivered by mail shall be effective three
(3) business days after being deposited in the United States mail; notices
delivered by overnight mail shall be effective on the business day following
delivery to the courier service.
          Section 10. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
          Section 11. Compensation of the Manager. In consideration of the
services rendered by the Manager as described herein, the Manager will receive:
(a) For the calendar year 2005: a pro rata portion of $50,000 until and unless
the First Option is exercised, payable in advance in equal monthly installments
on the first day of each month; and

-4-



--------------------------------------------------------------------------------



 



(b) for each calendar year after 2005, if the First Option under the Purchase
Contract is exercised (or a pro rata portion of the following if the First
Option is not exercised): $50,000 annually, increased by 2% annually beginning
on January 1, 2006 as a cost of living adjustment, payable in advance in equal
monthly installments on the first day of each month;
The annual management fees shall be reduced on a monthly basis for any cash
received from the Operating Partnerships for MPFBA’s account (whether on account
of ordinary income distributions, dissolution and liquidation of the Operating
Partnerships or otherwise).
          IN WITNESS WHEREOF, MPFBA and the Manager have caused this Agreement
to be executed as of the day and year first above written.

                  MEGAN ASSET MANAGEMENT, INC.    
 
           
 
  By:        
 
           
 
      Paul J. Maddock, President    
 
                MPF BAYFIELD ACQUISITION, LLC    
 
  By:   MacKenzie Patterson Fuller, Inc., its Manager    
 
           
 
  By:        
 
           
 
      C.E. Patterson President    

-5-